 
Exhibit 10.1
 
 
EXECUTION COPY

 


 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT


Dated as of June 10, 2011
 
among
 
COPANO ENERGY, L.L.C.,
 
as the Borrower,
 
BANK OF AMERICA, N.A.,
 
as Administrative Agent, Swing Line Lender and
 
L/C Issuer,
 
JPMORGAN CHASE BANK, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents,
 
BNP PARIBAS and ROYAL BANK OF CANADA,
as Co-Documentation Agents,
 
and
 
The Other Lenders Party Hereto
 
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
JPMORGAN SECURITIES, INC. AND WELLS FARGO SECURITIES, LLC,
 
as
 
Joint Lead Arrangers and Joint Book Managers
 


 


 
 
 
 
 


TABLE OF CONTENTS
 
 
SectionPage
 
Article I.
DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms
1
1.02
Other Interpretive Provisions
26
1.03
Accounting Terms
27
1.04
Rounding
27
1.05
Times of Day
27
1.06
Letter of Credit Amounts
27
Article II.
THE COMMITMENTS AND CREDIT EXTENSIONS
29
2.01
Loans
29
2.02
Borrowings, Conversions and Continuations of Loans
29
2.03
Letters of Credit
30
2.04
Swing Line Loans
38
2.05
Prepayments
41
2.06
Termination or Reduction of Commitments
42
2.07
Repayment of Loans
43
2.08
Interest
43
2.09
Fees
44
2.10
Computation of Interest and Fees
44
2.11
Evidence of Debt
44
2.12
Payments Generally; Administrative Agent’s Clawback
45
2.13
Sharing of Payments by Lenders
47
2.14
Increase in Commitments
48
2.15
Cash Collateral.
49
2.16
Defaulting Lenders.
50
Article III.
TAXES, YIELD PROTECTION AND ILLEGALITY
52
3.01
Taxes
52
3.02
Illegality
56
3.03
Inability to Determine Rates
56
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
57
3.05
Compensation for Losses
58
3.06
Mitigation Obligations; Replacement of Lenders
59
3.07
Survival
60
Article IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
60
4.01
Conditions of Initial Credit Extension
60
4.02
Conditions to all Credit Extensions
62
Article V.
REPRESENTATIONS AND WARRANTIES
62
5.01
Existence, Qualification and Power; Compliance with Laws
62
5.02
Authorization; No Contravention
63
5.03
Governmental Authorization; Other Consents
63
5.04
Binding Effect
63

 
 
 
 
 
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
63
5.06
Litigation
64
5.07
No Default
64
5.08
Ownership of Property; Liens
64
5.09
Environmental Compliance
64
5.10
Insurance
64
5.11
Taxes
65
5.12
ERISA Compliance
65
5.13
Subsidiaries; Equity Interests
66
5.14
Margin Regulations; Investment Company Act
66
5.15
Disclosure
66
5.16
Compliance with Laws
66
5.17
Taxpayer Identification Number
66
5.18
Intellectual Property; Licenses, Etc
67
5.19
Labor Disputes and Acts of God
67
5.20
Solvency
67
5.21
Security Documents.
67
Article VI.
AFFIRMATIVE COVENANTS
68
6.01
Financial Statements
67
6.02
Certificates; Other Information
68
6.03
Notices
71
6.04
Payment of Obligations
71
6.05
Preservation of Existence, Etc
71
6.06
Maintenance of Properties
72
6.07
Maintenance of Insurance
72
6.08
Compliance with Laws
72
6.09
Books and Records
72
6.10
Inspection Rights
72
6.11
Use of Proceeds
72
6.12
Additional Guarantors
73
6.13
Agreement to Deliver Security Documents
73
6.14
Performance on Loan Parties’ Behalf
73
6.15
Environmental Matters; Environmental Reviews
74
6.16
Compliance with Agreements
74
6.17
Unrestricted Subsidiaries
74
6.18
Further Assurances
75
Article VII.
NEGATIVE COVENANTS
75
7.01
Liens
75
7.02
Investments
77
7.03
Indebtedness
78
7.04
Fundamental Changes
79
7.05
Dispositions
80
7.06
Restricted Payments
80
7.07
Change in Nature of Business
81

 
 
ii
 
 
7.08
Transactions with Affiliates
81
7.09
Burdensome Agreements
81
7.10
Use of Proceeds
82
7.11
Prohibited Contracts
82
7.12
Hedging Contracts
82
7.13
Subsidiaries
82
7.14
Limitation on Credit Extensions
82
7.15
Reserved
83
7.16
Subordinated Debt
83
7.17
Reserved
83
7.18
Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of
Unrestricted Subsidiaries
83
7.19
Amendments to Organizational Documents
83
7.20
Financial Covenants
84
7.21
Change in Fiscal Year
85
Article VIII.
EVENTS OF DEFAULT AND REMEDIES
85
8.01
Events of Default
85
8.02
Remedies Upon Event of Default
87
8.03
Application of Funds
88
Article IX.
ADMINISTRATIVE AGENT
89
9.01
Appointment and Authority
89
9.02
Rights as a Lender
90
9.03
Exculpatory Provisions
90
9.04
Reliance by Administrative Agent
91
9.05
Delegation of Duties
91
9.06
Resignation of Administrative Agent
91
9.07
Non-Reliance on Administrative Agent and Other Lenders
92
9.08
No Other Duties, Etc
92
9.09
Administrative Agent May File Proofs of Claim
92
9.10
Collateral and Guaranty Matters
93
Article X.
MISCELLANEOUS
94
10.01
Amendments, Etc
94
10.02
Notices; Effectiveness; Electronic Communication
96
10.03
No Waiver; Cumulative Remedies
98
10.04
Expenses; Indemnity; Damage Waiver
98
10.05
Payments Set Aside
100
10.06
Successors and Assigns
101
10.07
Treatment of Certain Information; Confidentiality
106
10.08
Right of Setoff
107
10.09
Interest Rate Limitation
108
10.10
Counterparts; Integration; Effectiveness
109
10.11
Survival of Representations and Warranties
109
10.12
Severability
109
10.13
Replacement of Lenders
109

 
 
iii
 
 
10.14
Governing Law; Jurisdiction; Etc
110
10.15
Waiver of Jury Trial
111
10.16
No Advisory or Fiduciary Responsibility
111
10.17
Electronic Execution of Assignments and Certain Other Documents
112
10.18
USA PATRIOT Act
112
10.19
Amendment and Restatement
113
10.20
Entire Agreement
113
         SIGNATURES  S-1

 
 
SCHEDULES
 
1.01
Security Schedule
2.01
Commitments and Applicable Percentages
5.05
Supplement to Interim Financial Statements
5.09
Environmental Matters
5.13
Subsidiaries; Other Equity Investments
7.01
Existing Liens
7.03
Existing Indebtedness
7.11
Prohibited Contracts
10.02
Administrative Agent’s Office; Certain Addresses for Notices
       
EXHIBITS
 
A
Loan Notice
B
Swing Line Loan Notice
C
Note
D
Compliance Certificate
E-1
Assignment and Assumption
E-2
Administrative Questionnaire
F
Guaranty
G
Pledge and Security Agreement
H
Opinion Matters
I
Solvency Certificate
J
Collateral Sharing Agreement





 
iv
 
 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of June 10, 2011, among COPANO ENERGY, L.L.C., a Delaware limited liability
company (the “Borrower”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, JPMORGAN CHASE
BANK, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Co-Syndication Agents,
and BNP PARIBAS and ROYAL BANK OF CANADA, as Co-Documentation Agents.
 
The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01 Defined Terms.  As used in this Agreement, the following terms shall have
the meanings set forth below:
 
“2010 Preferred Units” means those certain Convertible Preferred Units issued by
the Borrower pursuant to that certain Series A Convertible Preferred Unit
Purchase Agreement dated  July 19, 2010 for an aggregate purchase price not to
exceed $300,000,000.
 
“Additional Debt” means Indebtedness for borrowed money other than Indebtedness
described in Section 7.03 hereof.
 
“Additional Equity” means any contribution to the equity capital of any Person
whether or not occurring in connection with the issuance or sale of Equity
Interests by such Person.
 
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 


 
 
 
 


“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments as of the Closing Date are $700,000,000.
 
“Agreement” means this Second Amended and Restated Credit Agreement.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16.  If the commitment of each Lender to make Loans and
the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02 or if the Aggregate Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
 
Applicable Rate
Pricing Level
Consolidated Leverage Ratio
Commitment Fee
Eurodollar Rate +
Letters of Credit
Base Rate +
1
>5.00:1
0.500%
3.25%
2.25%
2
≥4.50:1 but < 5.00:1
0.500%
3.00%
2.00%
3
≥4.00:1 but < 4.50:1
0.500%
2.75%
1.75%
4
≥3.50:1 but < 4.00:1
0.375%
2.50%
1.50%
5
≥3.00:1 but < 3.50:1
0.375%
2.25%
1.25%
6
<3.00:1
0.375%
2.00%
1.00%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 1 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
“Approved Counterparty” means (a) any Person whose long term senior unsecured
debt rating is A- by S&P or higher or A3 by Moody’s or higher (or any Person
whose obligations under a Hedging Contract are unconditionally guaranteed by an
Affiliate with such debt rating) or (b) any other Person from time to time
approved by the Administrative Agent, in each case who has executed and
delivered a Collateral Sharing Agreement.
 


 
2
 
 


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Arranger” means each of Merrill Lynch, Pierce, Fenner & Smith, Incorporated[
JPMorgan Chase Securities, Inc. and Wells Fargo Securities, LLC] in their
capacities as joint lead arrangers and joint book managers.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of operations, members’ capital and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.
 
“Available Cash” for any fiscal quarter has the meaning set forth in the
Borrower LLC Agreement.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided, that as to any
Swing Line Loan, the Base Rate means, for any day, a rate per annum equal to the
“Eurodollar Rate” as defined in clause (b) of the definition of such term.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such
 


 
3
 
 


announced rate.  Any change in such prime rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.
 
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
 
“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.
 
“BBA LIBOR” has the meaning specified in Section 1.01 under the definition of
“Eurodollar Rate”.
 
“Bighorn” means Bighorn Gas Gathering, L.L.C., a Delaware limited liability
company.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of the Borrower dated as of November 15, 2004.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.
 
“Capital Expenditures” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis for any period, any expenditure in respect
of the purchase or other acquisition of any fixed or capital asset (excluding
normal replacements and maintenance which are properly charged to current
operations).
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
 


 
4
 
 


“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents and other Liens
permitted hereunder):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;
 
(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.
 
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
 
“Cash Management Bank” means any Lender or an Affiliate of a Lender.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in
 


 
5
 
 


each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or Persons have
the right to acquire pursuant to any option right) representing 30% or more of
the combined voting power of such securities.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 


 
6
 
 


“Code” means the Internal Revenue Code of 1986.
 
“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders and
Lender Counterparties) or which, under the terms of any Security Document, is
purported to be subject to such a Lien, in each case granted or created to
secure all or part of the Obligations.
 
“Collateral Sharing Agreement” means a Collateral Sharing Agreement by and among
an Approved Counterparty, the Administrative Agent, and the Borrower or a
Guarantor (as applicable), substantially in the form of Exhibit J.
 
“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.
 
“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Restricted Subsidiaries for such period, (iii) depreciation
and amortization expense, and (iv) other expenses of the Borrower and its
Restricted Subsidiaries reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period and minus (b) the
following to the extent included in calculating such Consolidated Net
Income:  (i) Federal, state, local and foreign income tax credits of the
Borrower and its Restricted Subsidiaries for such period and (ii) all non-cash
items increasing Consolidated Net Income for such period; provided that for the
purposes of Section 7.20, if the Borrower or any Restricted Subsidiary shall
acquire or dispose of any material property or a Subsidiary shall be
redesignated as either an Unrestricted Subsidiary or a Restricted Subsidiary,
and the Consolidated EBITDA attributable to such acquisition, disposition or
redesignation shall exceed 5% of Consolidated EBITDA as of the last day of the
prior fiscal quarter, in any case, during the period of four fiscal quarters
ending on the last day of the fiscal
 


 
7
 
 


quarter immediately preceding the date of determination for which financial
statements are available and up to and including the date of the consummation of
such acquisition, disposition or redesignation, then Consolidated EBITDA shall
be calculated, in a manner satisfactory to the Administrative Agent in its
reasonable discretion, after giving pro forma effect to such acquisition
(including the revenues of the properties acquired), merger, disposition or
redesignation, as if such acquisition, merger, disposition or redesignation had
occurred on the first day of such period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Restricted Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long-term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments, (d)
all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Restricted Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Restricted
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non-recourse to the Borrower or such Restricted Subsidiary.  For
the avoidance of doubt, the 2010 Preferred Units shall not constitute
Consolidated Funded Indebtedness.
 
“Consolidated Funded Senior Secured Indebtedness” means, as of any date of
determination, for the Borrower and its Restricted Subsidiaries on a
consolidated basis, secured Consolidated Funded Indebtedness.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, the sum of (a) all interest,
premium payments, debt discount, fees, charges and related expenses of the
Borrower and its Restricted Subsidiaries in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, excluding one-time charges in respect of loan origination or similar
fees and non-cash amortized amounts with respect thereto, and (b) the portion of
rent expense of the Borrower and its Restricted Subsidiaries with respect to
such period under Capitalized Leases that is treated as interest in accordance
with GAAP.
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges for
the applicable period.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the applicable period ending on such date.
 


 
8
 
 


“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries’ gross revenues for such period, including any cash
dividends or distributions actually received from any other Person during such
period, minus the Borrower’s and its Restricted Subsidiaries’ expenses and other
proper charges against income (including taxes on income to the extent imposed),
determined on a consolidated basis in accordance with GAAP consistently applied
after eliminating earnings or losses attributable to outstanding minority
interests and excluding the net earnings of any Person other than a Restricted
Subsidiary in which the Borrower or any of its Subsidiaries has an ownership
interest.  Consolidated Net Income shall not include (i) any gain or loss from
the Disposition of assets, (ii) any extraordinary gains or losses or (iii) any
non-cash gains or losses resulting from mark to market activity as a result of
the implementation of Statement of Financial Accounting Standards 133,
“Accounting for Derivative Instruments and Hedging Activities” (“SFAS 133”).
 
“Consolidated Net Tangible Assets”  means, at any date of determination, the
total amount of assets of the Borrower and its Restricted Subsidiaries after
deducting therefrom: (a) all current liabilities (excluding (i) any current
liabilities that by their terms are extendable or renewable at the option of the
obligor thereon to a time more than 12 months after the time as of which the
amount thereof is being computed, and (ii) current maturities of long-term
debt); and (b) the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the balance sheet of the Borrower
and its Restricted Subsidiaries for the most recently completed fiscal quarter,
prepared in accordance with GAAP.
 
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Senior Secured Indebtedness
as of such date to (b) Consolidated EBITDA for the applicable period ending on
such date.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 


 
9
 
 


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
 
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder,  including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified the Borrower
or the Administrative Agent that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or generally under other agreements in which it
commits to extend credit, (c) has failed, within two Business Days after request
by the Administrative Agent or the Borrower, to confirm in a manner satisfactory
to the Administrative Agent and the Borrower that it will comply with its
funding obligations, or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, (ii)
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
 
“Disposition” or “Dispose” means the sale, transfer, license, Lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Eagle Ford Crossover” means Eagle Ford Crossover LLC, a Delaware Limited
Liability Company.
 
“Eagle Ford Gathering” means Eagle Ford Gathering LLC, a Delaware Limited
Liability Company.
 
“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and the L/C Issuer, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 


 
10
 
 


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any Hazardous Materials into the environment, including those related
to hazardous substances or wastes, air emissions and discharges to waste or
public systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any
Restricted Subsidiary directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
substantial employer as defined in Section 4001(a)(2) of ERISA or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA
with the attendant incurrence of liability by the Borrower or an ERISA Affiliate
in accordance with Section 4062 of ERISA; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan or notification
that a Multiemployer Plan is in reorganization (as defined in Section 4241(a) of
ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan amendment as a termination under Sections 4041 or 4041A of ERISA,
(e) the institution by the PBGC of proceedings to terminate a Pension Plan; (f)
any event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan; (g) the determination that any Pension Plan is considered an at-risk plan
or a plan in endangered or critical status within the meaning of Sections 430,
431 and 432 of the Code or
 


 
11
 
 


Sections 303, 304 and 305 of ERISA, or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, or (ii) if such rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the first day
of such Interest Period in same day funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.
 
“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document, (a) taxes imposed on or measured by its net income (however
denominated), and franchise taxes (including the Texas Margin Tax) imposed on it
(in lieu of net income taxes), in each case (i) by the United States (or any
political subdivision thereof)or by the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable Lending Office is located, or (ii) as the result of any other
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than any connection arising from such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments
 


 
12
 
 


under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document) (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction described
in (a) above, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to a Lender that has failed to comply with clause
(A) of Section 3.01(e)(ii), and, (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 3.06), any
United States withholding tax that (i) is required to be imposed on amounts
payable to or for the account of such Foreign Lender pursuant to the Laws in
force at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a), or (ii) is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(ii), and
(e) any Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of January 12, 2007 among Borrower, Bank of America, N.A., as
administrative agent, and a syndicate of lenders, as amended or supplemented to
the Closing Date.
 
“Existing Indentures” means (i) that certain Indenture, dated May 16, 2008,
among Copano Energy, L.L.C., Copano Energy Finance Corporation, the Subsidiary
Guarantors named therein and U.S. Bank National Association, as trustee and (ii)
that certain Indenture, dated April 5, 2011, by and among Copano Energy, L.L.C.,
Copano Energy Finance Corporation, the Guarantors named therein and U.S. Bank
National Association, as Trustee, in each case, as amended, supplemented or
otherwise modified from time to time.
 
“Existing Letters of Credit” means all Letters of Credit existing on the Closing
Date issued under the Existing Credit Agreement.
 
“Extraordinary Receipts” means any net cash proceeds received by or paid to or
for the account of any Person not in the ordinary course of business from
(i)  insurance (other than proceeds of business interruption insurance to the
extent such proceeds constitute compensation for lost earnings) in respect of a
casualty to equipment, fixed assets or real property, (ii) condemnation awards
(and payments in lieu thereof) in respect of the condemnation by a Governmental
Authority of equipment, fixed assets or real property or (iii) indemnity
payments intended to compensate the Borrower or any Restricted Subsidiary for
loss or damage to equipment, fixed assets or real property; provided, however,
that an Extraordinary Receipt shall not include cash receipts from proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments to the extent that such proceeds, awards or payments in respect of loss
or damage to equipment, fixed assets or real property are applied (or in respect
of which expenditures were previously incurred) to replace or repair the
equipment, fixed assets or real property in respect of which such proceeds were
received in accordance with the terms of Section 2.05(d).
 


 
13
 
 


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
 
“Fee Letter” means the letter agreement, dated May 2, 2011, among the Borrower
and the Administrative Agent or each Arranger.
 
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Fort Union” means Fort Union Gas Gathering, L.L.C., a Delaware limited
liability company.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
 
 “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute
 


 
14
 
 


of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or such other principles as may be approved
by a significant segment of the accounting profession in the United States, that
are applicable to the circumstances as of the date of determination,
consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Granting Lender” has the meaning specified in Section 10.06(h).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made.  The
term “Guarantee” as a verb has a corresponding meaning.
 
“Guarantors” means, collectively, each Restricted Subsidiary of the Borrower as
of the Closing Date and each other Restricted Subsidiary of the Borrower that
shall be required to execute and deliver the Subsidiary Guaranty or supplement
thereto pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Hedging Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or
 


 
15
 
 


bond index swaps or options or forward bond or forward bond price or forward
bond index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Hedging Termination Value” means, in respect of any one or more Hedging
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Contracts, (a) for any date on or
after the date such Hedging Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a), the amount(s)
determined as the mark-to-market value(s) for such Hedging Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedging Contracts (which
may include a Lender or any Affiliate of a Lender).
 
“Honor Date” has the meaning specified in Section 2.03(c)(i).
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Hedging Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 60 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien (other than Liens described in Section 7.01(l)) on property owned or being
purchased by such Person (including indebtedness arising under conditional sales
or other title retention agreements), whether or not such indebtedness shall
have been assumed by such Person or is limited in recourse;
 


 
16
 
 


(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;
 
(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person (other than as permitted pursuant to Section 7.06) or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
 
(h)           all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Hedging Contract on any date shall be deemed to be the Hedging Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.  For the avoidance of doubt,
the 2010 Preferred Units shall not constitute Indebtedness.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitee” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Initial Financial Statements” means:
 
(a)           the Audited Financial Statements; and
 
(b)           the unaudited consolidated financial statements of the Borrower as
of March 31, 2011.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan (including a Swing Line Loan), the last Business
Day of each March, June, September and December and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Lenders; provided that:
 


 
17
 
 


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iii)           no Interest Period shall extend beyond the Maturity Date.
 
“Internal Control Event” means (a) a determination of a material weakness in, or
(b) any fraud that involves management or other employees who have a significant
role in, the Borrower’s internal controls over financial reporting, in each case
as described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, or (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or Equity Interest in, another
Person.  For purposes of covenant compliance, the amount of any Investment shall
be the amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.
 
“IP Rights” has the meaning specified in Section 5.18.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of the L/C Issuer and relating to any such Letter of Credit.
 
“Joint Venture Entities” means Bighorn, Fort Union, Eagle Ford Gathering, Eagle
Ford Crossover and Liberty Pipeline Group.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 


 
18
 
 


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
 
“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.
 
“Lender Counterparty” means a Lender or an Affiliate of a Lender.
 
“Lender Hedging Obligations” means all obligations arising from time to time
under Hedging Contracts entered into from time to time between the Borrower or
any Guarantor and a Lender Counterparty; provided that (a) if such Lender
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Lender Hedging Obligations shall only include such obligations to the
extent arising from transactions entered into at the time such counterparty was
a Lender hereunder or an Affiliate of a Lender hereunder, and (b) for any of the
forgoing to be included within “Lender Hedging Obligations” hereunder, the
applicable Lender Counterparty must have provided the Administrative Agent
written notice of the existence thereof and such transaction must not otherwise
be prohibited under this Agreement.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
 


 
19
 
 


“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
 
“Letter of Credit Sublimit” means an amount equal to $100,000,000.  The Letter
of Credit Sublimit is part of, and not in addition to, the Aggregate
Commitments.
 
“Liberty Pipeline Group” means Liberty Pipeline Group, LLC, a Delaware limited
liability company.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Document, the Fee Letter and all other agreements, certificates,
documents, instruments and writings at any time delivered in connection herewith
or therewith (exclusive of term sheets and commitment letters).
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Days” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Restricted Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
 
“Material Project EBITDA Adjustments” has the meaning specified in Section 7.20
hereof.
 
“Maturity Date” means June 10, 2016.
 
“Maximum Rate” has the meaning specified in Section 10.09.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 


 
20
 
 


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Non-Recourse Debt” means any Indebtedness of any Unrestricted Subsidiary, in
each case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than the Borrower and/or any Restricted
Subsidiary) and (ii) shall have no direct or indirect recourse (including by way
of guaranty, support or indemnity) to the Borrower or any Restricted Subsidiary
or to any of the property of the Borrower or any Restricted Subsidiary, whether
for principal, interest, fees, expenses or otherwise; and (b) with respect to
any such Indebtedness of any Unrestricted Subsidiary in which the Borrower
directly or indirectly owns 75% or more of the Equity Interests thereof, the
terms and conditions relating to the non-recourse nature of such Indebtedness
are in form and substance reasonably acceptable to the Administrative Agent.
 
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.
 
“Obligations” means the Lender Hedging Obligations, Secured Cash Management
Obligations, and all advances to, and debts, liabilities, obligations, covenants
and duties of, any Loan Party arising under any Loan Document or otherwise with
respect to any Loan or Letter of Credit, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof that is a
holder of Obligations of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 


 
21
 
 


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (ii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
“Pledge and Security Agreement” means the Pledge and Security Agreement made by
the Loan Parties in favor of the Administrative Agent, substantially in the form
of Exhibit G.
 
“Qualifying Joint Venture Entity” means any Joint Venture Entity (i) that has no
Consolidated Funded Indebtedness, other than unsecured indebtedness owing to the
owners of its Equity Interests; provided, any original promissory notes issued
to Borrower or any Restricted Subsidiary evidencing any such indebtedness shall
be delivered to Administrative Agent to be held as Collateral pursuant to the
Pledge and Security Agreement), (ii) that is not subject to any Contractual
Obligation that limits the ability of such Joint Venture Entity to make cash
 


 
22
 
 


distributions to its owners, (iii) whose Equity Interests are owned either (x)
by the Borrower or (y) by a Restricted Subsidiary whose Equity Interests have
been pledged as Collateral, and (iv) in which (A) Borrower’s beneficial
ownership interest in such Qualifying Joint Venture Entity is not less than
one-half (50%) of the outstanding Equity Interests therein and (B) the Borrower
or a Restricted Subsidiary holds substantive management rights with respect
thereto.
 
“Register” has the meaning specified in Section 10.06(c).
 
“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, members, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of the L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, Lenders holding in the aggregate
more than 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, manager, treasurer, assistant treasurer or
controller of a Loan Party (or any general partner, managing member or Person in
a similar capacity with respect thereto).  Any document delivered hereunder that
is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s stockholders, partners or members (or the
equivalent Person
 


 
23
 
 


thereof).  For the avoidance of doubt, the issuance of Equity Interests by the
Borrower or any Restricted Subsidiary in connection with the conversion of one
class, series or type of Equity Interests into another class, series or type of
Equity Interests shall not constitute a Restricted Payment.
 
“Restricted Subsidiary” means each Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.
 
“Risk Management Policy” means the Risk Management Policy of the Borrower in
effect on the date hereof as adopted by the Borrower’s board of directors, as
the same may be revised, amended, supplemented, modified or replaced from time
to time by the Borrower’s board of directors (or a committee thereof).
 
“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“ScissorTail” means ScissorTail Energy, LLC, a Delaware limited liability
company.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Secured Cash Management Obligations” means all obligations arising from time to
time under Cash Management Agreements entered into from time to time between the
Borrower or any Guarantor and any Cash Management Bank; provided that if such
Cash Management Bank ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, Secured Cash Management Obligations shall only include such
obligations to the extent arising from transactions entered into at the time
such counterparty was a Lender hereunder or an Affiliate of a Lender hereunder,
and (b) for any of the forgoing to be included within “Secured Cash Management
Obligations” hereunder, the applicable Cash Management Bank must have provided
the Administrative Agent written notice of the existence thereof and such
transaction must not otherwise be prohibited under this Agreement.
 
“Secured Hedging Obligations” means (a) Lender Hedging Obligations and (b) all
obligations arising from time to time under Hedging Contracts entered into from
time to time between the Borrower or any Guarantor and an Approved Counterparty,
provided that (i) if such Approved Counterparty ceases to be an Approved
Counterparty, Secured Hedging Obligations shall only include such obligations to
the extent arising from transactions entered into at the time such Person was an
Approved Counterparty, and (ii) for any of the forgoing to be included within
“Secured Hedging Obligations” hereunder, the applicable Approved Counterparty
must have provided the Administrative Agent written notice of the existence
thereof and such transaction must not otherwise be prohibited under this
Agreement.
 
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, each co-agent or sub-agent appointed by the Administrative Agent
from time to time pursuant to Section 9.05, and the other Persons holding
Obligations which are or are purported to be secured by the Collateral under the
terms of the Security Documents.
 


 
24
 
 


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, deeds of trust, mortgages, pledges, deposit
instruments, guarantees, financing statements, continuation statements,
extension agreements and other agreements or instruments now, heretofore, or
hereafter delivered by any Loan Party to Administrative Agent in connection with
this Agreement or any transaction contemplated hereby to secure or guarantee the
payment of any part of the Obligations or the performance of any Loan Party’s
other duties and obligations under the Loan Documents.
 
“Security Schedule” means Schedule 1.01 hereto.
 
“Shareholders’ Equity ” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Restricted Subsidiaries as of that
date determined in accordance with GAAP.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature, and (d) such Person is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which such Person’s property would constitute an unreasonably
small capital, and (e) such Person is able to pay its debts and liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business.  The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“Southern Dome” means Southern Dome, LLC, a Delaware limited liability company,
in which Borrower owns, directly or indirectly, a majority interest.
 
“SPC” has the meaning specified in Section 10.06(h).
 
“Subordinated Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries on a consolidated basis for money borrowed that is subordinated,
upon terms that are, taken as a whole, at least as favorable to the
Administrative Agent and the Lenders as market terms for issuers of similar size
and credit quality given the then prevailing market conditions.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than
 


 
25
 
 


securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
 
“Subsidiary Guaranty” means, collectively, the Guarantee made by the Guarantors
(including any additional Guarantors as contemplated in Section 6.12) in favor
of the Administrative Agent and the Lenders, substantially in the form of
Exhibit F, as such Subsidiary Guaranty may be supplemented or amended from time
to time.
 
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
 
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
 
“Swing Line Loan” has the meaning specified in Section 2.04(a).
 
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
 
“Swing Line Sublimit” means an amount equal to the lesser of (a) $75,000,000 and
(b) the Aggregate Commitments.  The Swing Line Sublimit is part of, and not in
addition to, the Aggregate Commitments.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property, in each case, creating
obligations that do not appear on the balance sheet of such Person but which,
upon the application of any Debtor Relief Laws to  such Person, would be
characterized as the indebtedness of such Person (without regard to accounting
treatment).
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $35,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets,
 


 
26
 
 


determined in accordance with the assumptions used for funding the Pension Plan
pursuant to Section 412 of the Code for the applicable plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
 
“Unrestricted Subsidiary” means Southern Dome, Webb/Duval Gatherers or any other
Subsidiary of the Borrower designated as such on Schedule 5.13 or which the
Borrower has designated in writing to the Administrative Agent to be an
Unrestricted Subsidiary pursuant to Section 7.18.
 
1.02 Other Interpretive Provisions.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
Law and any reference to any Law or regulation shall, unless otherwise
specified, refer to such Law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 


 
27
 
 


1.03 Accounting Terms.
 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810.
 
1.04 Rounding.  Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
1.05 Times of Day.  Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.06 Letter of Credit Amounts.  Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
 


 
28
 
 


ARTICLE II.
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01 Loans.  Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Committed Loan”) to the
Borrower from time to time, on any Business Day during the Availability Period,
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations plus such Lender's Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment.  Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01.  Committed Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.
 
2.02 Borrowings, Conversions and Continuations of Loans.  
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than 11:00 a.m. (i) three Business Days prior to
the requested date of any Committed Borrowing of, conversion to or continuation
of Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to
Committed Base Rate Loans, and (ii) on the requested date of any Committed
Borrowing of Committed Base Rate Loans; provided, however, that if the Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. four Business Days prior to the requested date
of such Committed Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three Business Days before the requested date
of such Committed Borrowing, conversion or continuation, the Administrative
Agent shall notify the Borrower (which notice may be by telephone) whether or
not the requested Interest Period has been consented to by all the
Lenders.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Committed Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Except as
provided in Section 2.03(c), each Committed Borrowing of or conversion to
Committed Base Rate Loans shall be in a principal amount of $500,000 or a whole
multiple of $100,000 in excess thereof.  Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Committed Borrowing, a conversion of Committed Loans from one Type to the other,
or a continuation of Eurodollar Rate Loans, (ii) the requested date of the
Committed Borrowing, conversion or continuation, as the case may be (which shall
be a Business Day), (iii) the principal amount of Committed Loans to be
borrowed, converted or
 


 
29
 
 


continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Committed Base Rate
Loans.  Any such automatic conversion to Committed Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Committed
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.  Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
Eurodollar Rate Loan.
 
(b)           Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the applicable Committed Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender and the Borrower of the details of any automatic
conversion to Committed Base Rate Loans described in the preceding
subsection.  In the case of a Committed Borrowing, each Lender shall make the
amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the Borrower; provided, however, that if, on the
date the Committed Loan Notice with respect to such Borrowing is given by the
Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Committed Borrowing, first, shall be applied to the payment in full of any such
L/C Borrowings, and second, shall be made available to the Borrower as provided
above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders.
 
(d)           The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate.  At any time
that Committed Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.
 


 
30
 
 


(e)           After giving effect to all Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than six Interest Periods in
effect with respect to Loans.
 
2.03 Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 
(i)           Subject to the terms and conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower or its Restricted Subsidiaries, and to
amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Restricted Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (x) the Total Outstandings shall not exceed the
Aggregate Commitments, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit.  Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Closing Date shall
be subject to and governed by the terms and conditions hereof.
 
(ii)           The L/C Issuer shall not issue any Letter of Credit, if:
 
(A)           the expiry date of such requested Letter of Credit would occur
more than twelve months after the date of issuance, unless the Required Lenders
have approved such expiry date; or
 
(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(iii)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
 


 
31
 
 


issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of Law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
 
(B)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(C)           except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $50,000;
 
(D)           such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.16(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which the L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion; or
 
(F)           such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
(iv)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
(vi)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative
 


 
32
 
 


Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit.
 
(i)           Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the
Borrower.  Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be.  In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose of the requested Letter of Credit; and (H) such
other matters as the L/C Issuer may reasonably require.  In the case of a
request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the L/C
Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require.  Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.
 
(ii)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Restricted Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
 


 
33
 
 


(iii)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
 
(c)           Drawings and Reimbursements; Funding of Participations.
 
(i)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing.  If the
Borrower fails to so reimburse the L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof.  In such event, the Borrower shall be
deemed to have requested a Committed Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice).  Any notice
given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
 
(ii)           Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Committed Loan to the
Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(iii)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Base Rate Loans because the conditions
set forth in Section 4.02 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
 


 
34
 
 


(iv)           Until each Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.
 
(v)           Each Lender’s obligation to make Committed Loans or L/C Advances
to reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice).  No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.
 
(vi)           If any Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
the L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the L/C Issuer in connection with the foregoing.  If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Loan included in the relevant Committed
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
 
(d)           Repayment of Participations.
 
(i)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C
 


 
35
 
 


Advance was outstanding) in the same funds as those received by the
Administrative Agent.
 
(ii)           If any payment received by the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the L/C Issuer in its discretion),
each Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.
 
(e)           Obligations Absolute.  The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that the Borrower or any Restricted Subsidiary may have at any time
against any beneficiary or any transferee of such Letter of Credit (or any
Person for whom any such beneficiary or any such transferee may be acting), the
L/C Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;
 
(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(iv)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(v)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrower or
any Restricted Subsidiary.
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.


 
36
 
 
 
(f)           Role of L/C Issuer.  Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document.  None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in this Section 2.03 to
the contrary notwithstanding, the Borrower may have a claim against the L/C
Issuer, and the L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit.  In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
 
(g)           Applicability of ISP.  Unless otherwise expressly agreed by the
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.
 
(h)           Letter of Credit Fees.  The Borrower shall pay to the
Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this Section
2.03 shall be payable, to the maximum
 


 
37
 
 


extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Applicable Percentages allocable to such
Letter of Credit pursuant to Section 2.16(a)(iv), with the balance of such fee,
if any, payable to the L/C Issuer for its own account.   For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  Letter of Credit Fees shall be (i) computed on a quarterly basis in
arrears and (ii) due and payable on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand.  If there is any change in the Applicable Rate during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary contained herein, while any
Obligation bears interest at the Default Rate pursuant to Section 2.08(b), all
Letter of Credit Fees shall accrue at the Default Rate.
 
(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the Fee Letter, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears.  Such fronting fee
shall be due and payable on the tenth Business Day after receipt of an invoice
therefore following the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand.  For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06.  In addition, the Borrower
shall pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued for Restricted
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Restricted Subsidiary, the Borrower shall be obligated to reimburse the L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Restricted Subsidiaries.
 
2.04 Swing Line Loans
 
(a)           The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section
 


 
38
 
 


2.04, to make loans (each such loan, a “Swing Line Loan”) to the Borrower from
time to time on any Business Day during the Availability Period in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Applicable Percentage of the Outstanding Amount of Committed Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrower shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04.  Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate Loan.  Immediately upon the making of a Swing
Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
 
(b)           Borrowing Procedures.  Each Swing Line Borrowing shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $500,000, and (ii) the requested
borrowing date, which shall be a Business Day.  Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.
 
(c)           Refinancing of Swing Line Loans.
 
(i)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Base Rate Committed Loan in
 


 
39
 
 


an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding.  Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Commitments
and the conditions set forth in Section 4.02.  The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent.  Each Lender
shall make an amount equal to its Applicable Percentage of the amount specified
in such Committed Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Committed Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the Swing
Line Lender.
 
(ii)           If for any reason any Swing Line Loan cannot be refinanced by
such a Committed Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.
 
(iii)           If any Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this Section
2.04(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing
 


 
40
 
 


Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Committed Loans pursuant to this Section
2.04(c) is subject to the conditions set forth in Section 4.02.  No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
 
(d)           Repayment of Participations.
 
(i)           At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.
 
(ii)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate.  The Administrative Agent will make such
demand upon the request of the Swing Line Lender.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
 
(e)           Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans.  Until each Lender funds its Base Rate Committed Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the Swing Line Lender.
 
(f)           Payments Directly to Swing Line Lender.  The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
 
2.05 Prepayments.
 
(a)           The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Committed Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Committed Base Rate Loans; (ii) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Committed Base Rate
Loans shall be
 


 
41
 
 


in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Committed Loans to be prepaid and, if Eurodollar
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.  Any prepayment of a Eurodollar Rate Loan
shall be accompanied by all accrued interest on the amount prepaid, together
with any additional amounts required pursuant to Section 3.05.  Each such
prepayment shall be applied to the Committed Loans of the Lenders in accordance
with their respective Applicable Percentages.
 
(b)           The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of
$500,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(c)           If for any reason the Total Outstandings at any time exceed the
Aggregate Commitments then in effect, the Borrower shall immediately prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(c) unless
after the prepayment in full of the Loans the Total Outstandings exceed the
Aggregate Commitments then in effect.
 
(d)           Upon any Extraordinary Receipt received by or paid to or for the
account of  the Borrower or any of its Restricted Subsidiaries, the Borrower
shall prepay an aggregate principal amount of Loans equal to such Extraordinary
Receipt within two Business Days of receipt thereof by the Borrower or such
Restricted Subsidiary; provided, however, that with respect to any proceeds of
insurance, condemnation awards (or payments in lieu thereof) or indemnity
payments, at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, the Borrower or such Restricted
Subsidiary may apply within 270 days after the receipt of such cash proceeds to
replace or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received; and provided, further, however, that any
cash proceeds not so applied shall be immediately applied to the prepayment of
the Loans as set forth in this Section 2.05(d), and, provided, further, however,
that prepayments under this Section 2.05(d) shall not be required until the
aggregate amount of unapplied Extraordinary Receipts exceeds $15,000,000.
 
2.06 Termination or Reduction of Commitments.  The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Commitments, or from time to
time
 


 
42
 
 


permanently reduce the Aggregate Commitments; provided that (i) any such notice
shall be received by the Administrative Agent not later than 11:00 a.m. five
Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Aggregate Commitments, and (iv) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
exceeds the amount of the Aggregate Commitments, such Sublimit shall be
automatically reduced by the amount of such excess.  The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments.  Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage.  All fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.
 
2.07           Repayment of Loans.
 
(a)           The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Committed Loans outstanding on such date.
 
(b)           The Borrower shall repay each Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date.
 
2.08           Interest.
 
(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.
 
(b)           If any Obligation is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.  Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding with respect to the Borrower under any Debtor
Relief Law.
 


 
43
 
 


2.09           Fees.  In addition to certain fees described in subsections (i)
and (j) of Section 2.03:
 
(a)           Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a commitment fee equal to the Applicable Rate times the actual daily
amount by which the Aggregate Commitments exceed the sum of (i) the Outstanding
Amount of Committed Loans (which, for the avoidance of doubt, shall exclude
Swing Line Loans) and (ii) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.16.  The commitment fee shall accrue at all
times during the Availability Period, including at any time during which one or
more of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the Maturity Date.  The commitment fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate during any quarter,
the actual daily amount shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.
 
(b)           Other Fees. (i)  The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10           Computation of Interest and Fees.  All computations of interest
for Base Rate Loans when the Base Rate is determined by Bank of America’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11           Evidence of Debt.  
 
(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon.  Any
 


 
44
 
 


failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)           In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12           Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.
 
(b)                   ii)  Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Committed Borrowing of Eurodollar Rate Loans
(or, in the case of any Committed Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Committed Borrowing) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Committed
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to
 


 
45
 
 


the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing.  Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.
 
(ii)           Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date at which any payment is due to the Administrative
Agent for the account of the Lenders or the L/C Issuer hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the L/C Issuer,
as the case may be, the amount due.  In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)                   Obligations of Lenders Several.  The obligations of the
Lenders hereunder to make Committed Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 10.04(c)
are several and not joint.  The failure of any
 


 
46
 
 


Lender to make any Committed Loan, to fund any such participation or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment under
Section 10.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, L/C Borrowings, interest and fees then due hereunder, such funds
shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal and L/C Borrowings then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.
 
2.13           Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Committed Loans made by
it, or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Committed Loans and subparticipations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:
 
(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including application of
funds arising from the existence of a Defaulting Lender), (y) the application of
Cash Collateral provided for in Section 2.15 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Restricted Subsidiary
thereof (as to which the provisions of this Section shall apply).
 


 
47
 
 


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14 Increase in Commitments.
 
(a)           Request for Increase.  Provided there exists no Default, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Aggregate
Commitments by an amount (for all such requests) not exceeding $150,000,000;
provided that (i) any such request for an increase shall be in a minimum amount
of $5,000,000, and (ii) the Borrower may make a maximum of three such
requests.  At the time of sending such notice, the Borrower (in consultation
with the Administrative Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Lenders).
 
(b)           Lender Elections to Increase.  Each Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
increase its Commitment and, if so, whether by an amount equal to, greater than,
or less than its Applicable Percentage of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.
 
(c)           Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
(d)           Effective Date and Allocations.  If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase.  The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date.
 
(e)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, the Borrower shall deliver to the Administrative Agent a
certificate of the Borrower dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase (and certifying that each other Loan
Party has approved or consented to such increase, attaching copies of any
resolutions adopted by such Loan Parties not previously delivered to the
Administrative Agent evidencing such approval or consent), and (ii) certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are
 


 
48
 
 


true and correct in all material respects on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct in all
material respects as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists, and (C) the financial covenants contained in Section 7.20 are
satisfied on a pro forma basis after giving effect to any incremental Borrowing
associated with such increase and for the most recent determination period.  The
Borrower shall prepay any Committed Loans outstanding on the Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Committed Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Commitments under this Section.
 
(f)           Conflicting Provisions.  This Section shall supersede any
provisions in Sections 2.13 or 10.01 to the contrary.
 
2.15 Cash Collateral.  
 
(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent or the L/C Issuer (i) if the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration
Date, any L/C Obligation for any reason remains outstanding, the Borrower shall,
in each case, within two (2) Business Days Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, within two (2) Business Days upon the request of the
Administrative Agent, the L/C Issuer or the Swing Line Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting Exposure (after giving effect to Section
2.16(a)(iv) and any Cash Collateral provided by the Defaulting Lender).
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the L/C Issuer and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.15(c).  If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
 


 
49
 
 


(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.15
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
 
2.16 Defaulting Lenders.
 
(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(i)           Waivers and Amendments.  That Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 10.01.
 
(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 10.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by the L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any outstanding Swing Line Loan or outstanding Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit
 


 
50
 
 


account and released in order to satisfy obligations of that Defaulting Lender
to fund Loans under this Agreement; sixth, to the payment of any amounts owing
to the Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuer or
Swing Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Borrowings in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans or L/C Borrowings
were made at a time when the conditions set forth in Section 4.02 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Borrowings owed to, all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Loans of, or L/C Borrowings owed to, that
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to and redirected by that Defaulting Lender,
and each Lender irrevocably consents hereto.
 
(iii)           Certain Fees.  That Defaulting Lender (x) shall not be entitled
to receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).
 
(iv)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Committed Loans of that Lender.
 
(b)           Defaulting Lender Cure. If the Borrower, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
 


 
51
 
 


Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.14(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
 
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01 Taxes.  
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii)           If the Borrower or the Administrative Agent shall be required by
applicable Law to withhold or deduct any Taxes, including both United States
Federal backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with applicable Law, and (C)
to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Law.
 
(c)           Indemnification by the Borrower.  (i) Without limiting the
provisions of subsection (a) or (b) above, the Borrower shall, and does hereby,
indemnify the Administrative Agent, each Lender and the L/C Issuer, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes
 


 
52
 
 


(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) withheld or deducted by the
Borrower or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  The Borrower shall also, and
does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection (c) below;
provided that, (i) the Borrower shall not be required to indemnify the
Administrative Agent pursuant to this sentence to the extent that any such
amount paid or payable as required by such clause (ii) of this subsection (c) is
a direct result of the Administrative Agent's gross negligence or willful
misconduct, and (ii) such Lender or L/C Issuer, as the case may be, shall
indemnify the Borrower to the extent of any such payment the Borrower makes to
the Administrative Agent pursuant to this sentence.  A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error.
 
(ii)           Without limiting the provisions of subsection (a) or (b) above,
each Lender and the L/C Issuer shall, and does hereby, indemnify the Borrower
and the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.
 
(d)           Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
 


 
53
 
 


(e)           Status of Lenders; Tax Documentation.  (i)  Each Lender shall
deliver to the Borrower and to the Administrative Agent, at the time or times
prescribed by applicable Laws or when reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to
withholding Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable withholding Taxes in respect of all payments to be made
to such Lender by the Borrower pursuant to this Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction.
 
(ii)           Without limiting the generality of the foregoing, if the Borrower
is resident for tax purposes in the United States,
 
(A)           any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, certifying, to the
extent such Lender is legally entitled to do so, that such Lender is exempt from
U.S. backup withholding tax; and
 
(B)           each Foreign Lender that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
 
(I)           executed originals of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
 
(II)           executed originals of Internal Revenue Service Form W-8ECI,
 
(III)           executed originals of Internal Revenue Service Form W-8IMY and
all required supporting documentation,
 
(IV)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
 


 
54
 
 


the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or
 
(V)           executed originals of any other form prescribed by applicable Laws
as a basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
 
(C) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender, L/C Issuer or
Administrative Agent were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender, L/C Issuer or Administrative Agent
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender, L/C Issuer or Administrative Agent has complied with such Lender’s, L/C
Issuer’s or Administrative Agent’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment.  Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
 
(iii)           Each Lender shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If the Administrative Agent, any Lender or the L/C Issuer determines,
in its sole discretion, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest
 


 
55
 
 


(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the L/C Issuer, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent, such Lender
or the L/C Issuer in the event the Administrative Agent, such Lender or the L/C
Issuer is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require the Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.
 
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans shall be suspended
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such notice, (x)
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans, and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative is advised in writing by such Lender
that it is no longer illegal  for such Lender to determine or charge interest
rates based upon the Eurodollar Rate.  Upon any such prepayment or conversion,
the Borrower shall also pay accrued interest on the amount so prepaid or
converted.
 
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan based on the Eurodollar
Rate or a conversion to or continuation thereof that (a) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate
 


 
56
 
 


for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan, or (c) the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender.  Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.
 
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.  
 
(a)             Increased Costs Generally.  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
the L/C Issuer;
 
(ii)           subject any Lender or the L/C Issuer to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any Eurodollar Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer); or
 
(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the L/C Issuer, the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender
 


 
57
 
 


or such Lender’s or the L/C Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s capital or on the capital of such Lender’s or the
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit held by, such Lender, or the Letters of Credit issued by the L/C Issuer,
to a level below that which such Lender or the L/C Issuer or such Lender’s or
the L/C Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the L/C Issuer’s policies and the
policies of such Lender’s or the L/C Issuer’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
or the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive absent
manifest error), which shall be due and payable on each date on which interest
is payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender.  If a Lender fails to give notice 10 days prior to
the relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05 Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 


 
58
 
 


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13;
 
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
3.06 Mitigation Obligations; Replacement of Lenders.  
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or if any Lender gives a notice pursuant to Section 3.02, the
Borrower may replace such Lender in accordance with Section 10.13.
 


 
59
 
 


3.07           Survival.  All of the Borrower’s obligations under this Article
III shall survive termination of the Aggregate Commitments, repayment of all
other Obligations hereunder and resignation of the Administrative Agent.
 
 
ARTICLE IV.
 
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01 Conditions of Initial Credit Extension.  The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:
 
(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance reasonably satisfactory to the Administrative Agent and each
of the Lenders:
 
(i)           executed counterparts of this Agreement and the Subsidiary
Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;
 
(ii)           a Note executed by the Borrower in favor of each Lender
requesting a Note;
 
(iii)           each Security Document listed in the Security Schedule;
 
(iv)           such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
(v)           such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and each Guarantor is validly existing, in good
standing and qualified to engage in business in each jurisdiction required by
Section 5.01;
 
(vi)           favorable opinions of Vinson & Elkins LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit H and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request,
and favorable opinions of special Oklahoma counsel to the Administrative Agent,
addressed to the Administrative Agent and each Lender;
 
(vii)           a certificate of a Responsible Officer of the Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution,
 


 
60
 
 


delivery and performance by any Loan Party and the validity against any such
Loan Party of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;
 
(viii)           the Initial Financial Statements;
 
(ix)           a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied; and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;.
 
(x)                       evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect, including
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as loss payee under property and casualty insurance policies and naming
the Administrative Agent and Lenders as additional insureds under liability
insurance policies (other than worker’s compensation, directors & officers’ and
other policies not applicable to the Administrative Agent and Lenders);
 
(xi)           a certificate from a Responsible Officer of the Borrower, in
substantially the form of Exhibit I hereto, attesting to the Solvency of each
Loan Party before and after giving effect to the transactions contemplated by
this Agreement;
 
(xii)           a certificate from a Responsible Officer of the Borrower (A)
attaching forecasts, in form reasonably satisfactory to the Administrative
Agent, of income statements for each of the fiscal years ending December 31,
2011 through December 31, 2015, (B) certifying that such forecasts were prepared
in good faith on the basis of assumptions that were fair in light of the
existing conditions (subject to the proviso that such forecasts are necessarily
based upon professional opinions, estimates and projections and that the
Borrower does not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate), and (C) certifying as to matters that
would be required by Section 302 of Sarbanes-Oxley; and
 
(xiii)           such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
the Required Lenders reasonably may require.
 
(b)           Any fees required to be paid by the Borrower to the Administrative
Agent and the Lenders on or before the Closing Date shall have been paid.
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 


 
61
 
 


4.02           Conditions to all Credit Extensions.  The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and except that for purposes of this Section 4.02, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01.
 
(b)           No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)           No Material Adverse Effect shall have occurred, and no event or
circumstance shall have occurred that could reasonably be expected to cause a
Material Adverse Effect, relating to the consolidated financial condition or
business of the Loan Parties since the date of the most recent financial
statements delivered pursuant to Section 4.01(a)(viii) or Section 6.01, as
applicable.
 
(d)           Each Loan Party shall be Solvent.
 
(e)           The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a),
(b), (c) and (d) have been satisfied on and as of the date of the applicable
Credit Extension.
 
 
ARTICLE V.
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
 
5.01 Existence, Qualification and Power; Compliance with Laws.  Each Loan Party
(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, (c) is duly qualified and is licensed and
in good standing under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the
 


 
62
 
 


conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws applicable to it; except in each case referred to in
clause (b)(i), (c) or (d), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.
 
5.02 Authorization; No Contravention.  The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any material Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party is in compliance
with all Contractual Obligations referred to in clause (b)(i), except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
5.03 Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, except for
the recordings and filings required by the Security Documents and filings
required pursuant to Securities Laws.
 
5.04 Binding Effect.  This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at Law.
 
5.05 Financial Statements; No Material Adverse Effect; No Internal Control
Event.  
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes and
Indebtedness.
 
(b)           The unaudited consolidated balance sheets of the Borrower and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
operations, members’ capital and comprehensive income and cash flows for the
fiscal quarter ended on that date (i) were
 


 
63
 
 


prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.  Schedule 5.05
sets forth all material indebtedness (other than the Obligations) and other
liabilities, direct or contingent, of the Borrower and its consolidated
Subsidiaries as of the date hereof, including liabilities for taxes and
Indebtedness, not disclosed in the Initial Financial Statements.
 
(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(d)           Since the date of the Audited Financial Statements, no Internal
Control Event has occurred.
 
5.06 Litigation.  There are no actions, suits, investigations, proceedings,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Restricted Subsidiaries or against any of their properties or
revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document, or the extensions of credit contemplated hereby, or (b) either
individually or in the aggregate, if determined adversely, could reasonably be
expected to have a Material Adverse Effect.
 
5.07 No Default.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08 Ownership of Property; Liens.  Each of the Borrower and each Restricted
Subsidiary has good record and marketable title to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The property of the
Borrower and its Restricted Subsidiaries is subject to no Liens, other than
Liens permitted by Section 7.01.
 
5.09 Environmental Compliance.  The Borrower and its Restricted Subsidiaries
periodically conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that, except as specifically disclosed in Schedule 5.09,
such Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
5.10 Insurance.  The properties of the Borrower and its Restricted Subsidiaries
are insured with financially sound and reputable insurance companies not
Affiliates of the Borrower, in such amounts, with such deductibles and covering
such risks as are customarily carried by
 


 
64
 
 


companies engaged in similar businesses and owning similar properties in
localities where the Borrower or the applicable Restricted Subsidiary operates.
 
5.11 Taxes.  The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12 ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state Laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the IRS to the effect
that the form of such Plan is qualified under Section 401(a) of the Code and the
trust related thereto has been determined by the Internal Revenue Service to be
exempt from federal income tax under Section 501(a) of the Code, or an
application for such a letter is currently being processed by the IRS.  To the
best knowledge of the Borrower, nothing has occurred that would prevent, or
cause the loss of, such tax-qualified status.
 
(b)           There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)           Except as has not resulted in or could not reasonably be expected
to result in a Material Adverse Effect, (i) no ERISA Event has occurred, and
neither the Borrower nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) the Borrower and each ERISA
Affiliate has met all applicable contribution requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher, (iv) neither the Borrower nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; and (v)
neither the Borrower nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or Section 4212(c) of ERISA.
 
(d)           Neither the Borrower or any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Multiemployer Plan other than (A) on the Closing
Date, those listed on Schedule 5.12(d) hereto and (B) thereafter, Multiemployer
Plans not otherwise prohibited by this Agreement.


 
65
 
 
 
5.13 Subsidiaries; Equity Interests. The Borrower has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.13, as supplemented from
time to time by the Borrower by written notice to the Administrative Agent, and
all of the outstanding Equity Interests in such Subsidiaries have been validly
issued are fully paid and non-assessable (to the extent such concepts are
applicable) and are owned by a Loan Party in the amounts specified on Part (a)
of Schedule 5.13 free and clear of all Liens other than Liens permitted under
Section 7.01.  The Borrower has no equity investments in any other corporation
or entity other than those specifically disclosed in Part (b) of Schedule 5.13,
as supplemented from time to time by the Borrower by written notice to the
Administrative Agent.  Schedule 5.13, as supplemented from time to time by the
Borrower by written notice to the Administrative Agent identifies each
Subsidiary as either Restricted or Unrestricted, its state of organization, and
its organizational identification number, and each Restricted Subsidiary on such
schedule is a wholly-owned Subsidiary.
 
5.14 Margin Regulations; Investment Company Act. The Borrower is not engaged and
will not engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
5.15 Disclosure.  The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Restricted Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading with respect to the Borrower and its Restricted
Subsidiaries and their operations, business and properties, taken as a whole;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
 
5.16 Compliance with Laws.  Each of the Borrower and each Restricted Subsidiary
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
 


 
66
 
 


5.17           Taxpayer Identification Number.  The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.
 
5.18 Intellectual Property; Licenses, Etc.  The Borrower and its Restricted
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Restricted Subsidiary infringes upon any rights
held by any other Person.  No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.19 Labor Disputes and Acts of God. Neither the businesses nor the properties
of any Loan Party are affected by any fire, explosion, accident, strike, lockout
or other labor dispute, drought, storm, hail, earthquake, embargo, act of God or
of the public enemy or other casualty (whether or not covered by insurance),
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


5.20 Solvency.  Upon giving effect to the execution of this Agreement and the
other Loan Documents by the Borrower and each Guarantor that is a party thereto,
the consummation of the transactions contemplated hereby and thereby, the
Borrower will be, and each Guarantor with Consolidated Net Tangible Assets in
excess of $10,000,000 (calculated without regard to such Guarantor’s Obligations
under the Subsidiary Guaranty of the Obligations), after giving effect to the
limitation set forth in Section 1 of the Subsidiary Guaranty limiting such
Guarantor’s obligations thereunder so as to avoid rendering such obligations
voidable as a fraudulent transfer, will be, Solvent, taking into account rights
of contribution from its Affiliates.


5.21 Security Documents.  The provisions of the Security Documents are effective
to create in favor of the Administrative Agent for the benefit of the Secured
Parties a legal, valid and enforceable first priority Lien (subject to Liens
permitted by Section 7.01) on all right, title and interest of the respective
Loan Parties in the Collateral described therein.  Except for filings completed
prior to the Closing Date and other actions as contemplated hereby and by the
Security Documents, no filing or other action will be necessary to perfect or
protect such Liens.
 
ARTICLE VI.
 
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Restricted
Subsidiary (as applicable) to:
 


 
67
 
 


6.01           Financial Statements.  Deliver to the Administrative Agent and
each Lender, in detail reasonably satisfactory to the Administrative Agent:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries, as at the end of such fiscal year, the related
consolidated statements of operations and cash flows and consolidated members’
capital (or other form of owners’ equity) for such fiscal year, setting forth in
each case in comparative form the figures for the previous fiscal year, and such
additional information as required by the applicable Securities Laws, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an attestation report of such Registered Public Accounting
Firm as to the Borrower’s internal controls pursuant to Section 404 of
Sarbanes-Oxley that does not identify any material weaknesses or scope
limitations, other than (1) scope limitations related to acquisitions by the
Borrower or the Restricted Subsidiaries that are effected during the period
covered by the attestation report or (2) material weaknesses or scope
limitations to which the Required Lenders do not object; and
 
(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries, as
at the end of such fiscal quarter, the related consolidated statements of
operations for such fiscal quarter then ended, the related consolidated
statements of operations and cash flows for the portion of the Borrower’s fiscal
year then ended and the consolidated members’ capital (or other form of owners’
equity) for the portion of the Borrower’s fiscal year then ended, setting forth
in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and such additional information as required by the
applicable Securities Laws, all in reasonable detail, such consolidated
statements to be certified by a Responsible Officer of the Borrower as fairly
presenting in all material respects the financial condition, results of
operations, members’ capital (or other owners’ equity) and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.
 
As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
 
6.02 Certificates; Other Information.  Deliver to the Administrative Agent and
each Lender, in detail reasonably satisfactory to the Administrative Agent:
 
(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), the audit report and opinion referred to
therein;
 


 
68
 
 


(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
 
(c)           promptly after any request by the Administrative Agent or any
Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
 
(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the members of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower has filed with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;
 
(f)           promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
 
(g)           promptly upon the occurrence thereof, notice of any acquisition or
divestiture by the Borrower or any of its Restricted Subsidiaries of any assets
or properties in excess of $25,000,000, and promptly upon the request of
Administrative Agent, a listing of all material pipeline systems and plants of
the Borrower and its Restricted Subsidiaries with a fair market value in excess
of $10,000,000, identifying any such systems or plants (or portion thereof) not
pledged as Collateral;
 
(h)           as soon as available, and in any event within 60 days after the
end of each fiscal year, financial projections for the Borrower (in form
reasonably satisfactory to the Administrative Agent), prepared or caused to be
prepared by a Responsible Officer of the Borrower, for the then calendar year
and following four calendar years;
 
(i)           concurrently with the annual renewal of the Loan Parties’
insurance policies, if requested by the Administrative Agent, a certificate of
insurance showing all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and
 
(j)           promptly, such additional information regarding the business,
financial, legal or corporate affairs of the Borrower or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request
 


 
69
 
 
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) and any notices required to be delivered pursuant to Section
6.03 may be delivered electronically and if so delivered, shall be deemed to
have been delivered to the Administrative Agent and each Lender on the date (i)
on which the Borrower posts such documents or notices, or provides a link
thereto on the Borrower’s website on the Internet at the website address listed
on Schedule 10.02, or (ii) on which such documents or notices are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); or (iii)
on which Borrower provides to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents or notices (delivery
of the Compliance Certificates required to be delivered pursuant to Section
6.02(b) also being deemed delivered on such date if included within such
electronic mail under this clause (iii)); provided, that the Borrower shall
notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents or notices pursuant to clause (i) or (ii) above
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents or notices, and Administrative Agent
hereby agrees that it shall use reasonable commercial efforts to post such
documents or notices received pursuant to this clause (iii) on the Borrower’s
behalf to a commercial, third-party or other website sponsored by the
Administrative Agent and notify the Lenders of such posting.  Except as
expressly provided in the foregoing clause (iii) the Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents or notices referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request by a
Lender for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents or notices.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”


 
70
 
 
 
6.03 Notices.  Promptly notify the Administrative Agent and each Lender after
any Responsible Officer has knowledge:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including the commencement of, or any
material development in, any litigation, investigation or proceeding affecting
the Borrower or any Subsidiary that if adversely determined could reasonably be
expected to result in a Material Adverse Effect, including pursuant to any
applicable Environmental Laws;
 
(c)           of the occurrence of any ERISA Event that has resulted in or could
reasonably be expected to result in a Material Adverse Effect or an Event of
Default;
 
(d)           of any material change in accounting policies or financial
reporting practices adopted by the Borrower or any Restricted Subsidiary; and
 
(e)           of the occurrence of any Internal Control Event the occurrence of
which would require disclosure under the Securities Laws.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04 Payment of Obligations.  Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Restricted Subsidiary; and (b) all
lawful claims which, if unpaid, would by Law become a Lien upon its property,
unless the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Borrower or such Restricted Subsidiary.
 
6.05 Preservation of Existence, Etc.  (a) Preserve, renew and maintain in full
force and effect (i) its legal existence and (ii) its good standing under the
Laws of the jurisdiction of its organization except (x) for dissolutions of
Restricted Subsidiaries with Consolidated Net Tangible Assets of less than
$25,000,000, or any failure to maintain good standing with respect thereto or
(y) in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.
 
71
 
 
 
6.06 Maintenance of Properties.  (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
 
6.07 Maintenance of Insurance.  Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons and providing (a) for payment of losses to the
Administrative Agent as its interests may appear, (b) that such policies may not
be canceled or reduced or affected in any material manner for any reason without
30 days prior notice to the Administrative Agent, and (c) for any other matters
specified in any applicable Security Document or which the Administrative Agent
may reasonably require.
 
6.08 Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09 Books and Records.  Maintain proper books of record and account in
conformity with GAAP consistently applied regarding all financial transactions
and matters involving the assets and business of the Borrower or such Restricted
Subsidiary, as the case may be.
 
6.10 Inspection Rights.  Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and without
advance notice.
 
6.11 Use of Proceeds.  Use the proceeds of the initial Credit Extension to
refinance outstanding Indebtedness under the Existing Credit Agreement and for
the payment of fees and expenses relating to this Agreement.  Use the proceeds
of the other Credit Extensions for working capital, acquisitions, Capital
Expenditures, and other general company purposes not in contravention of any Law
or of any Loan Document.


 
72
 
 
 
6.12 Additional Guarantors.  Notify the Administrative Agent at the time that
any Person becomes a Restricted Subsidiary of the Borrower, and promptly
thereafter (and in any event within 30 days), cause (a) such Person to (i)
become a Guarantor by executing and delivering to the Administrative Agent a
counterpart of the Subsidiary Guaranty or a joinder thereto in the form attached
as Exhibit F, and (ii) deliver to the Administrative Agent documents of the
types referred to in clauses (iv) and (v) of Section 4.01(a) and, upon request
of the Administrative Agent, favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (a)(i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent; and (b)
(i) cause all of the Equity Interest of such Person to be pledged to the
Administrative Agent to secure the Obligations by executing and delivering the
Pledge and Security Agreement or a joinder thereto in the form attached as
Exhibit G, (ii) pursuant to the Pledge and Security Agreement, deliver or cause
the applicable Restricted Subsidiary to deliver to Administrative Agent all
certificates, stock powers and other documents required by the Pledge and
Security Agreement with respect to all such Equity Interests of any such
Restricted Subsidiary, (iii) take or cause the applicable Restricted Subsidiary
to take such other actions, all as may be necessary to provide the
Administrative Agent with a first priority perfected pledge or and security
interest in such Equity Interests in such Restricted Subsidiary, and (iv)
deliver to the Administrative Agent documents of the types referred to in
clauses (iv) and (v) of Section 4.01(a) and, upon the request of the
Administrative Agent, favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (b)(i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.
 
6.13 Agreement to Deliver Security Documents.  Promptly deliver, to further
secure the Obligations, whenever requested by Administrative Agent in its sole
and absolute discretion, deeds of trust, mortgages, security agreements, title
searches, financing statements and other Security Documents in form and
substance satisfactory to Administrative Agent for the purpose of granting,
confirming, and perfecting first and prior liens or security interests, subject
only to Liens permitted under the Loan Documents, on any Equity Interests in any
Restricted Subsidiaries (or any Unrestricted Subsidiary or Joint Venture Entity,
to the extent not subject to a commercially negotiated prohibition in the
Organization Documents thereof with respect to such a lien or security interest
thereon) and any real or personal property now owned or hereafter acquired by
such Person with a fair market value in excess of $10,000,000.  In furtherance
thereof, notify Administrative Agent of acquisitions (whether by purchase, lease
or otherwise) of property or assets by any Loan Party as provided in Section
6.1(g) hereof and provide asset valuation reports requested by Administrative
Agent pursuant to such Section 6.1(g).
 
6.14 Performance on Loan Parties’ Behalf.  Reimburse the Administrative Agent
within two Business Days after notice by the Administrative Agent is given to
the Borrower of any payment by the Administrative Agent of any insurance
premiums Borrower or any Restricted Subsidiary is required to pay under any Loan
Document, which Administrative Agent is hereby authorized to pay (provided,
Administrative Agent shall endeavor to provide prior notice to the Borrower with
respect to any such intended payment; provided further, in no event shall any
failure by Administrative Agent to provide such prior notice limit or otherwise
prejudice or adversely affect Administrative Agent’s right to reimbursement with
respect to any such payment or Administrative Agent’s authority to make such
payment as provided above), each such amount paid by the Administrative Agent
constituting an Obligation owed hereunder and due and payable on the date such
amount is paid by the Administrative Agent.


 
73
 
 
 
6.15 Environmental Matters; Environmental Reviews.
 
(a)           (i) Comply in all material respects with all Environmental Laws
now or hereafter applicable to such Person as well as all contractual
obligations and agreements with respect to environmental remediation or other
environmental matters, (ii) obtain, at or prior to the time required by
applicable Environmental Laws, all permits, licenses and other authorizations
under applicable Environmental Laws necessary for its then current operations
and will maintain such authorizations in full force and effect, (iii) conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up any Hazardous
Materials at or from any of its properties, as may be required by, and in
accordance with the requirements of, applicable Environmental Laws.  Promptly
pay and discharge when due all debts, claims, liabilities and obligations with
respect to any clean-up or remediation measures necessary to comply with
Environmental Laws unless, in each case, the same are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the applicable Person.
 
(b)           Promptly furnish to Administrative Agent all written notices of
violation, orders, claims, citations, complaints, penalty assessments, suits or
other proceedings received by such Person, or of which it has notice, pending or
threatened against such Person, the potential liability of which exceeds
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against such Person, by any Governmental Authority with
respect to any alleged violation of or non-compliance with any applicable
Environmental Laws or any permits, licenses or authorizations required under
applicable Environmental Laws in connection with its ownership or use of its
properties or the operation of its business.
 
(c)           Promptly furnish to Administrative Agent all written requests for
information, notices of claim, demand letters, and other written notifications,
received by such Person in connection with its ownership or use of its
properties or the conduct of its business, relating to potential responsibility
with respect to any investigation or clean-up of Hazardous Material arising from
its operations at any location, the potential liability of which exceeds
$15,000,000 or could reasonably be expected to have a Material Adverse Effect if
resolved adversely against such Person.
 
6.16 Compliance with Agreements.  Perform and observe all the terms and
provisions of any agreement or instrument that is materially significant to Loan
Parties on a Consolidated basis, unless any such failure to so perform or
observe is remedied within the applicable period of grace (if any) provided in
such agreement or instrument or unless such failure to observe or perform could
not reasonably be expected to have a Material Adverse Effect.
 


 
74
 
 


6.17           Unrestricted Subsidiaries.  Will cause the management, business
and affairs of each of the Borrower and its Restricted Subsidiaries to be
conducted in such a manner (including, without limitation, by keeping separate
books of account, furnishing separate financial statements of Unrestricted
Subsidiaries to creditors and potential creditors thereof and by not permitting
properties of the Borrower and its Restricted Subsidiaries to be commingled) so
that each Unrestricted Subsidiary that is a corporation or other legal entity
will be treated as an entity separate and distinct from the Borrower and the
Restricted Subsidiaries.
 
6.18 Further Assurances.  Promptly upon reasonable request by the Administrative
Agent, or any Lender through the Administrative Agent, at the Borrower’s sole
cost and expense (a) correct any material defect or error that may be discovered
in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its Restricted Subsidiaries’ properties, assets, rights or interests to the
Liens now or hereafter intended to be covered by any of the Security Documents,
(iii) perfect, maintain and protect the validity, effectiveness and priority of
any of the Security Documents and any of the Liens intended to be created
thereunder, including delivery of any financing statements, continuation
statements, extension agreements and other documents, properly completed and
executed (and acknowledged when required) in form and substance reasonably
satisfactory to the Administrative Agent, and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Restricted Subsidiaries is or is to be a party, and cause each of its
Restricted Subsidiaries to do so.
 
 
ARTICLE VII.
 
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Restricted Subsidiary to, directly or indirectly:
 
7.01 Liens.  Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased (except as contemplated by Section 7.03(c)), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(c);


 
75
 
 
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           Landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 30 days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, do not materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)           Liens securing Indebtedness permitted under Section 7.03(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)           Liens on Copano Pipelines/Rocky Mountains LLC’s Equity Interests
in Fort Union (and on interest, dividends or distributions in respect thereof)
securing Indebtedness of Fort Union.
 
(k)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies, or under general depository or brokerage agreements, and burdening
only deposit or brokerage accounts or other funds and assets maintained with a
creditor depository institution or brokerage;
 
(l)           Liens arising from precautionary UCC financing statements relating
to operating leases and other contractual arrangements entered into in the
ordinary course of business that describe only the property subject to such
operating lease or contractual arrangement;


 
76
 
 


(m)           statutory Liens arising in the ordinary course of business
relating to purchases of crude oil, natural gas and other hydrocarbons in favor
of producers thereof (“first purchaser Liens”); provided that (i) such Liens do
not at any time encumber any property other than the crude oil, natural gas or
other hydrocarbons being purchased and secure only amounts due for the purchase
thereof, and (ii) the amount secured thereby is not overdue for a period of more
than 30 days or is otherwise being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person; and
 
(n)           Liens securing Indebtedness permitted under Section 7.03(j) in an
aggregate outstanding principal amount not to exceed the greater of (i)
$40,000,000 and (ii) 2.5% of Borrower’s Consolidated Net Tangible Assets.
 
provided, nothing in this Section 7.01 shall in and of itself constitute or be
deemed to constitute an agreement or acknowledgment by the Administrative Agent
or any Lender that any Indebtedness subject to or secured by any Lien, right or
other interest permitted under subsections (a) through (i) above ranks in
priority to any Obligation.
 
7.02 Investments.  Make any Investments, except:
 
(a)           Investments reflected on the consolidated balance sheet of the
Borrower dated March 31, 2011;
 
(b)           Investments held by the Borrower or such Loan Party in the form of
Cash Equivalents or short-term marketable debt securities;
 
(c)           advances to officers, directors and employees of the Borrower and
Restricted Subsidiaries in an aggregate amount not to exceed $500,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(d)           Investments of the Borrower in any wholly-owned Subsidiary that is
a Guarantor and Investments of any wholly-owned Subsidiary that is a Guarantor
in the Borrower or in another wholly-owned Subsidiary that is a Guarantor;
 
(e)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(f)           Guarantees permitted by Section 7.03;
 
(g)           Investments in Unrestricted Subsidiaries and Joint Venture
Entities (net of any distributions received by the Borrower and Restricted
Subsidiaries with respect to such Investments), provided that (i) the aggregate
amount of all such Investments made after the Closing Date shall not exceed the
greater of (A) $400,000,000 and (B) 25% of Borrower’s Consolidated Net Tangible
Assets as of the date of any such Investment is made, (ii) after giving effect
to any such Investment, the Borrower has at least $50,000,000 in unused


 
77
 
 


availability under the Commitments, (iii) no Default or Event of Default shall
exist prior to or after giving effect to such Investment, and (iv) with respect
to any such Investment of $80,000,000 or more, the financial covenants contained
in Section 7.20 are satisfied on a pro forma basis after giving effect to such
Investment; provided, in the event the Equity Interests of any Unrestricted
Subsidiary or Joint Venture Entity owned directly or indirectly by the Borrower
have not been pledged as Collateral (each an “Unpledged Entity”), for purposes
of determining such compliance under this clause (iv), the aggregate amount of
all Consolidated EBITDA attributed to all such Unpledged Entities’ operations
shall be limited to 35% of Consolidated EBITDA;
 
(h)           Investments consisting of Equity Interests, real or personal
property received as non-cash consideration pursuant to Dispositions permitted
under Section 7.05(c); and
 
(i)           other Investments (including Investments in Persons that are not
Subsidiaries) in an outstanding aggregate amount not exceeding the greater of
(A) $80,000,000 and (B) 5% of Borrower’s Consolidated Net Tangible Assets as of
the date any such Investment is made, provided that (i) no Default or Event of
Default shall exist prior to or after giving effect to such Investment, and (ii)
the financial covenants contained in Section 7.20 are satisfied on a pro forma
basis after giving effect to such Investment.
 
7.03 Indebtedness.  Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)           Indebtedness under the Loan Documents;
 
(b)           (i)  unsecured Indebtedness issued pursuant to the Existing
Indentures prior to the date hereof, and (ii) additional unsecured privately
placed or public term senior Indebtedness or Subordinated Debt (including any
additional Indebtedness issued pursuant to the Existing Indentures) with a
maturity not earlier than 91 days after the Maturity Date and not materially
more restrictive than the Loan Documents taken as a whole (or in either case any
unsecured refinancing or replacement thereof with a maturity not earlier than 91
days after the Maturity Date and on terms and conditions not materially more
restrictive than the Loan Documents taken as a whole);  provided, with respect
to any such additional Indebtedness under clause (ii) above: (x) both
immediately prior to and immediately following the issuance of such additional
Indebtedness, no Default or Event of Default shall have occurred and be
continuing, and (y) as of the date of such issuance of additional Indebtedness,
the financial covenants contained in Section 7.20 are satisfied on a pro forma
basis after giving effect to the issuance of such Indebtedness and the
application of the proceeds thereof;
 
(c)           Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the primary obligor with
respect thereto remains a primary obligor after giving effect to such
refinancing, refunding, renewal or extension;


 
78
 
 


(d)           Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;
 
(e)           obligations (contingent or otherwise) of the Borrower or any
Restricted Subsidiary existing or arising under any Hedging Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by the Borrower or any Subsidiary thereof, or changes
in the value of securities issued by the Borrower or any Subsidiary thereof, and
not for purposes of speculation or taking a “market view;” and (ii) such Hedging
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations within the limitations set forth in
Section 7.01(i); provided, however, that the aggregate amount of all such
outstanding Indebtedness shall not at any time exceed the greater of (i)
$80,000,000 and (ii) 5% of Borrower’s Consolidated Net Tangible Assets;
 
(g)           Indebtedness of any Loan Party owing to another Loan Party;
 
(h)           Indebtedness (other than as described in clause (a) of the
definition of the term “Indebtedness”) of (A) Copano/Webb-Duval Pipeline, L.P.
(“Webb/Duval GP”) that was incurred in the ordinary course of business by
Webb/Duval Gatherers and is Indebtedness of Webb/Duval GP solely by virtue of
the fact that it is a general partner of Webb/Duval Gatherers and (B) a general
partner of Webb/Duval GP with respect to the Indebtedness described in clause
(A) solely by virtue of the fact that it is such general partner;
 
(i)           for the avoidance of doubt, the Amended and Restated Sponsor
Guarantee, dated as of April 30, 2007, made by Cantera in favor of Bank of
America, N.A., as administrative agent for the lenders under that certain
Amended and Restated Credit Agreement of even date therewith among Fort Union,
such administrative agent and such lenders, as amended, guaranteeing the
performance by Cantera of its obligations under a gas gathering agreement with
Fort Union specified therein; and
 
(j)           Other Indebtedness (which may be secured as provided in Section
7.01(n)) in an aggregate outstanding principal amount not to exceed at any time
the greater of (i) $60,000,000 and (ii) 3.5% of Borrower’s Consolidated Net
Tangible Assets.
 
7.04 Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)           any wholly-owned Restricted Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other wholly-owned Restricted Subsidiaries; and
 


 
79
 
 


(b)           any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to a
wholly-owned Restricted Subsidiary.
 
The Borrower will not issue any Equity Interests which (i) may be classified in
whole or part as Indebtedness under GAAP, (ii) require mandatory distributions
(other than dividends or distributions of additional Equity Interests of such
type permitted under Section 7.06(b) or distributions of Available Cash
permitted under Section 7.06(d)) or mandatory redemption prior to 91 days after
the Maturity Date, or (iii) provide for a scheduled distribution above generally
prevailing market rates at the time of issuance.  No Restricted Subsidiary of
the Borrower will issue any additional Equity Interests, except a direct
Subsidiary of a Loan Party may issue additional Equity Interests to such Loan
Party or to the Borrower so long as (i) such Restricted Subsidiary is a
wholly-owned Restricted Subsidiary of the Borrower after giving effect thereto,
and (ii) such Equity Interests shall be pledged to the Administrative Agent for
the benefit of the Lenders pursuant to Security Documents acceptable to the
Administrative Agent.
 
7.05 Dispositions.  Make any Disposition or enter into any agreement to make any
Disposition, except:
 
(a)           Dispositions of obsolete, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property so long as (i) not less
than seventy-five percent (75%) of the purchase price for such asset shall be
paid in cash; (ii) the aggregate purchase price paid to Loan Parties for such
asset and all other such assets sold by Loan Parties during any period of four
consecutive fiscal quarters pursuant to this clause (c) shall not exceed
$25,000,000;  and (iii) no Default or Event of Default shall exist prior to or
after giving effect to such sale;
 
(d)           Dispositions of property by any Loan Party to another Loan Party;
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions of Equity Interests in Unrestricted Subsidiaries; and
 
(g)           Dispositions by the Borrower and its Restricted Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) any Disposition
of Equity Interests in any Restricted Subsidiary shall Dispose of all Equity
Interests in such Restricted Subsidiary, (ii) no Default shall exist or would
result from such Disposition and (iii) after giving effect to any such
Disposition, the aggregate book value of all property Disposed of in reliance on
this clause (g) during the term of this Agreement shall not exceed 10% of
Borrower’s Consolidated Net Tangible Assets, determined as of the end of the
fiscal year immediately prior to such Disposition.
 
provided, however, that any Disposition pursuant to clauses (a), (b), (c), (f)
and (g) shall be for fair market value.


 
80
 
 


7.06           Restricted Payments.  Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except that, so long as no Default shall have occurred and be continuing at
the time of any action described below or would result therefrom(except as
otherwise provided in subsection (d) below):
 
(a)           each Restricted Subsidiary may make Restricted Payments to the
Borrower or any Guarantor ratably according to their respective holdings of the
type of Equity Interest in respect of which such Restricted Payment is being
made;
 
(b)           the Borrower and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely of the type of Equity
Interests in respect of which such Restricted Payment is being made;
 
(c)           the Borrower and each Restricted Subsidiary may purchase, redeem
or otherwise acquire Equity Interests (other than preferred Equity Interests
dissimilar in type to new Equity Interests being concurrently issued) issued by
it with the proceeds received from the substantially concurrent issue of new
Equity Interests; and
 
(d)           so long as no Event of Default has occurred and is continuing at
such time and so long as no Default or Event of Default would exist after giving
pro forma effect to such transaction, the Borrower may declare cash quarterly
distributions to its members in an amount equal to Available Cash and,
notwithstanding the occurrence of any Default or Event of Default following such
declaration, pay such declared distributions.
 
7.07 Change in Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Restricted Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
 
7.08 Transactions with Affiliates.  Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Restricted Subsidiary as would be obtainable by the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction shall not apply to (i) transactions between or among the Borrower
and any Guarantor or between and among any Guarantors or (ii) ScissorTail’s
guarantee of the performance by Southern Dome of its obligations under that
certain Gas Purchase and Processing Agreement effective May 1, 2005 by and
between Southern Dome and New Dominion, L.L.C.
 
7.09 Burdensome Agreements.  Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Restricted Subsidiary to make Restricted Payments to the Borrower or any
Guarantor or to otherwise transfer property to or invest in the Borrower or any
Guarantor, (ii) of any Restricted Subsidiary to Guarantee the Indebtedness of
the Borrower or (iii) of the Borrower or any Restricted Subsidiary to create,
incur, assume or suffer to exist Liens on property of such Person in favor of
Administrative Agent and Lenders; provided, however, that this clause (iii)
shall not prohibit any negative pledge incurred or provided in favor of any
holder of Indebtedness permitted under Section 7.03(f) solely to the extent any
such negative pledge relates to the property financed by or the subject of such
Indebtedness; or (b) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person,
unless such Contractual Obligation provides that such requirement shall not
apply with respect to Liens granted to secure the Obligations.


 
81
 
 
 
7.10 Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11 Prohibited Contracts.  Other than those listed on Schedule 7.11:
 
(a)           enter into any “take-or-pay” contract or other contract or
arrangement for the purchase of goods or services which obligates it to pay for
such goods or service regardless of whether they are delivered or furnished to
it, other than contracts for pipeline capacity or for services in either case
reasonably anticipated to be utilized in the ordinary course of business; or
 
(b)           incur any obligation to contribute to any Multiemployer Plan or
permit any ERISA Affiliate to do so if the incurrence of such obligation results
in or could reasonably be expected to result in a Material Adverse Effect.
 
7.12 Hedging Contracts. Be a party to or in any manner be liable on any Hedging
Contract, except:
 
(a)           Hedging Contracts entered into by a Loan Party with the purpose
and effect of fixing interest rates on a principal amount of Indebtedness of
such Loan Party that is accruing interest at a variable rate, provided that (i)
the aggregate notional amount of such contracts never exceeds one hundred
percent (100%) of the anticipated outstanding principal balance of the
Indebtedness to be hedged by such contracts or an average of such principal
balances calculated using a generally accepted method of matching interest swap
contracts to declining principal balances, (ii) the floating rate index of each
such contract generally matches the index used to determine the floating rates
of interest on the corresponding Indebtedness to be hedged by such contract and
(iii) each such contract is with a Lender Counterparty or an Approved
Counterparty;
 
(b)           Hedging Contracts entered into with a Lender Counterparty or an
Approved Counterparty and in compliance with the Risk Management Policy.
 
provided, that in no event shall any Hedging Contract be entered into for
speculative purposes.
 
7.13 Subsidiaries.  Create or acquire any additional Restricted Subsidiary or
redesignate an Unrestricted Subsidiary as a Restricted Subsidiary unless the
Borrower gives written notice to the Administrative Agent of such creation or
acquisition and complies with Sections 6.12, 6.13, and 7.18.


 
82
 
 


7.14Limitation on Credit Extensions.  Except for Investments permitted under
Section 7.02 and Hedging Contracts permitted hereunder, extend credit, make
advances or make loans other than normal and prudent extensions of credit to
customers buying goods and services in the ordinary course of business or to
another Loan Party in the ordinary course of business, which extensions shall
not be for longer periods than those extended by similar businesses operated in
a normal and prudent manner.
 
7.15 Reserved.
 
7.16 Subordinated Debt.  Make any payments of principal or interest on the
Subordinated Debt except in accordance with the terms and conditions thereof.
 
7.17 Reserved.  
 
7.18 Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Debt of Unrestricted Subsidiaries.
 
(a)           Unless designated as an Unrestricted Subsidiary on Schedule 5.13
as of the Closing Date, designate any Person that becomes a Subsidiary of the
Borrower or any Restricted Subsidiary as an Unrestricted Subsidiary, except the
Borrower may designate by written notification thereof to the Administrative
Agent, any Restricted Subsidiary, including a newly formed or newly acquired
Subsidiary, as an Unrestricted Subsidiary if (i) prior, and after giving effect,
to such designation, no Default would exist and (ii) such designation is deemed
to be an Investment in an Unrestricted Subsidiary in an amount equal to the fair
market value as of the date of such designation of the Borrower’s direct and
indirect ownership interest in such Subsidiary and such Investment would be
permitted to be made at the time of such designation under Section 7.02(g).
 
(b)           Designate any Unrestricted Subsidiary to be a Restricted
Subsidiary, except if after giving effect to such designation, which shall be
deemed to be a cash dividend in an amount equal to the lesser of the fair market
value of the Borrower’s direct and indirect ownership interest in such
Subsidiary or the amount of the Borrower’s cash investment previously made for
purposes of the limitation on Investments under Section 7.02(g), (i) the
representations and warranties of the Borrower and its Restricted Subsidiaries
contained in each of the Loan Documents are true and correct in all material
respects on and as of such date as if made on and as of the date of such
redesignation (or, if stated to have been made expressly as of an earlier date,
were true and correct as of such date), (ii) no Default would exist, and (iii)
the Borrower and such newly-designated Restricted Subsidiary complies with the
requirements of Sections 6.12 and 6.13.
 
(c)           will not incur, assume, Guarantee or otherwise be or become liable
for any Indebtedness of any of the Unrestricted Subsidiaries, except as
described in Section 7.03(h).
 
(d)           will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Indebtedness of, the Borrower or any Restricted Subsidiary.
 
(e)           shall not permit the aggregate principal amount of all
Non-Recourse Debt outstanding at any one time to exceed $25,000,000.
 


 
83
 
 


7.19  Amendments to Organizational Documents.  (a) Amend or otherwise modify the
definition of “Available Cash” as set forth in the Borrower LLC Agreement, or
(b) enter into or permit any other modification of, or waive any material right
or obligation of any Person under, its Organization Documents that could
reasonably be expected to detrimentally affect the rights and benefits of
Administrative Agent and/or Lenders hereunder or under any other Loan Document.
 
7.20 Financial Covenants.  
 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 2.50 to 1.00.
 
(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of the Borrower set
forth below to be greater than 5.25 to 1.0; provided; for purposes of this
Section 7.20(b), Consolidated EBITDA may include, at Borrower’s option, any
Material Project EBITDA Adjustments.
 
(c)           Consolidated Senior Secured Leverage Ratio.  Permit the
Consolidated Senior Secured Leverage Ratio at any time during any period of four
fiscal quarters of the Borrower set forth below to be greater than 4.00 to 1.0;
provided; for purposes of this Section 7.20(c), Consolidated EBITDA may include,
at Borrower’s option, any Material Project EBITDA Adjustments.
 
As used herein, “Material Project EBITDA Adjustments” means, with respect to the
construction or expansion of any capital project of the Borrower, any of its
Restricted Subsidiaries, or any Qualifying Joint Venture Entity, the aggregate
capital cost of which (inclusive of capital costs expended prior to the
acquisition thereof) is reasonably expected by Borrower to exceed, or exceeds,
$20,000,000 (a “Material Project”):
 
(A)           prior to the date on which a Material Project has achieved
commercial operation (the “Commercial Operation Date”) (but including the fiscal
quarter in which such Commercial Operation Date occurs), a percentage (based on
the then-current completion percentage of such Material Project) of an amount to
be approved by Administrative Agent as the projected Consolidated EBITDA
attributable to such Material Project (or, with respect to any Material Project
of a Qualifying Joint Venture Entity, a percentage of such projected
Consolidated EBITDA equal to the percentage of the Borrower’s beneficial
ownership interest in such Qualifying Joint Venture Entity) for the first
12-month period following the scheduled Commercial Operation Date of such
Material Project, such amount based only on (i) projected revenues from firm
fixed-fee contracts (subject to adjustments for customer creditworthiness) and
tariffs relating to such Material Project, less expenses related thereto, (ii)
projected Commercial Operations Date (to be no more than 18 months from the
fiscal quarter in which such Material Project EBITDA Adjustment is
initially  proposed), and (iii) other factors reasonably deemed appropriate by
Administrative Agent, which may, at Borrower’s option, be added to actual
Consolidated EBITDA for the fiscal quarter in which construction or expansion of
such Material Project commences and for each fiscal quarter thereafter until the
Commercial Operation Date of such Material Project
 


 
84
 
 


(including the fiscal quarter in which such Commercial Operation Date occurs,
but net of any actual Consolidated EBITDA attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount of Material Project EBITDA Adjustments shall be
reduced, for quarters ending after the scheduled Commercial Operation Date to
(but excluding) the first full quarter after its Commercial Operation Date, by
the following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer): (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, (iv) longer than 270
days but not more than 365 days, 75%, and (v) longer than 365 days, 100%;
 
(B)           beginning with the first full fiscal quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding fiscal quarters, an amount equal to the projected Consolidated EBITDA
attributable to such Material Project (or, with respect to any Material Project
of a Qualifying Joint Venture Entity, a percentage of such projected
Consolidated EBITDA equal to the percentage of the Borrower’s beneficial
ownership interest in such Qualifying Joint Venture Entity) for the balance of
the four full fiscal quarter period following such Commercial Operation Date,
which may, at Borrower’s option, be added to actual Consolidated EBITDA for such
fiscal quarters; and
 
(C)           the aggregate amount of all Material Project EBITDA Adjustments
during any period shall be limited to 15% of the total actual Consolidated
EBITDA for such period (which total actual Consolidated EBITDA shall be
determined without including any pro forma adjustments of any kind).
 
Borrower shall, no later than concurrently with its delivery of a Compliance
Certificate for any fiscal quarter for which Borrower desires to include
Material Project EBITDA Adjustments, deliver to Administrative Agent, in form
and substance reasonably satisfactory to Administrative Agent and certified by a
financial officer of the Borrower, written pro forma projections of Consolidated
EBITDA attributable to Material Project EBITDA Adjustments, and such other
related information and documentation reasonably requested by and reasonably
satisfactory to Administrative Agent in all respects, including with respect to
Material Project EBITDA Adjustments, current estimates as to Material Project
completion percentage, expected Commercial Operation Date and no known material
delays with respect thereto.
 
7.21 Change in Fiscal Year.  Make any change in its fiscal year.
 
 
ARTICLE VIII.
 
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01 Events of Default.  Any of the following shall constitute an Event of
Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to (i)
pay when and as required to be paid herein, any amount of principal of any Loan
or any L/C Obligation, (ii)
 


 
85
 
 


deposit any funds as Cash Collateral in respect of L/C Obligations within one
Business Day following any required deposit thereof, (c) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) pay within five Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
 
(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03, 6.05(a)(i), 6.10,
6.11 or 6.12 or Article VII; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after the earlier of (i) the date on which the
Administrative Agent notifies Borrower of such failure or (ii) the date on which
a Responsible Officer of any Loan Party first becomes aware of such failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) The Borrower or any Restricted Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Hedging
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Hedging Contract an Early
Termination Date (as defined in such Hedging Contract) resulting from (A) any
event of default under such Hedging Contract as to which the Borrower or any
Subsidiary is the Defaulting Party (as defined in such Hedging Contract) or
(B) any Termination Event (as so defined) under such Hedging Contract as to
which the Borrower or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Hedging Termination Value owed by the
Borrower or such Restricted Subsidiary as a result thereof is greater than the
Threshold Amount; or
 


 
86
 
 


(f)           Insolvency Proceedings, Etc.  The Borrower or any Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) The Borrower or any
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against the Borrower or any
Restricted Subsidiary (i) a final judgment or order for the payment of money in
an aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)           Change of Control.  There occurs any Change of Control.
 


 
87
 
 


8.02  Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)           declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)           exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
 
8.03 Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Section 2.15 and 2.16, be applied by the Administrative Agent in the following
order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III), ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;
 


 
88
 
 


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to the Secured Hedging Obligations
and Secured Cash Management Obligations, ratably among the Lenders, the L/C
Issuer, the Lender Counterparties, and the Approved Counterparties in proportion
to the respective amounts described in this clause Fourth held by them;
 
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.03 and 2.15; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Section 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
 
ARTICLE IX.
 
 
ADMINISTRATIVE AGENT
 
9.01 Appointment and Authority.  (a) Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.
 
(b)           The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders and the L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and the L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
 


 
89
 
 


provisions of this Article IX and Article X (including Section 10.04(b), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
 
9.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03 Exculpatory Provisions.  The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the
 


 
90
 
 


performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, or (vi)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
9.04 Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
9.05 Delegation of Duties.  The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
9.06 Resignation of Administrative Agent.  The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall
 


 
91
 
 


nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.
 
9.07 Non-Reliance on Administrative Agent and Other Lenders.  Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.
 
9.08 No Other Duties, Etc.  Anything herein to the contrary notwithstanding,
none of the bookrunners, arrangers, syndication agents or documentation agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other
 


 
92
 
 


Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.
 
9.09 Administrative Agent May File Proofs of Claim.  In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 10.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.
 
9.10 Collateral and Guaranty Matters.  The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
 
(a)           to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)
subject to Section 10.01, if approved, authorized or ratified in writing in
accordance with Section 10.01;
 


 
93
 
 


(b)           to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and
 
(c)           to release any Guarantor from its obligations under the Subsidiary
Guaranty if such Person ceases to be a Restricted Subsidiary as a result of a
transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Subsidiary Guaranty pursuant to
this Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Subsidiary Guaranty, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.
 
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
 
 
ARTICLE X.
 
 
MISCELLANEOUS
 
10.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:
 
(a)           waive any condition set forth in Section 4.01(a) without the
written consent of each Lender;
 
(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(c)           postpone any date fixed by this Agreement or any other Loan
Document for any scheduled payment or prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any mandatory reduction of
the Aggregate Commitments
 


 
94
 
 


hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby;
 
(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (v) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of the Consolidated
Leverage Ratio (including any change in any applicable defined term) that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
 
(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender;
 
(g)           release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender, except as provided in
Section 9.10; or
 
(h)           release all or substantially all of the Collateral in any
transaction or series of related transactions without the written consent of
each Lender, except as provided in Section 9.10;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv)
Section 10.06(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Loans are being funded
by an SPC at the time of such amendment, waiver or other modification; (v) no
amendment, waiver or consent shall, unless in writing and signed by each
Approved Counterparty and each Lender Counterparty in addition to the Lenders
required above, amend the provisions of Clause FOURTH of Section 8.03; and (vi)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to
 


 
95
 
 


approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, and (z) the foregoing clauses (x) and (y)
shall not be amended without the consent of each Defaulting Lender.
 
10.02 Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)           if to the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Borrower).
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 


 
96
 
 


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender.  In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.  Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side
 


 
97
 
 


Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal or state securities laws.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders.  The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof.  The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
10.03 No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents  against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 10.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders,
acting through a single Lender,  shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.02 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 2.13, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
 


 
98
 
 


10.04           Expenses; Indemnity; Damage Waiver.
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, or the consummation of the transactions contemplated hereby or
thereby, or in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters in Section 3.01), (ii) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from
 


 
99
 
 


a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(c).
 
(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor; provided such demand shall
be accompanied by a reasonably detailed invoice outlining the costs and expenses
to be reimbursed.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the L/C Issuer and the Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations and Secured Hedging Obligations and Secured Cash Management
Obligations and shall survive the termination of this Agreement.
 
10.05 Payments Set Aside.  To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such
 


 
100
 
 


payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and the L/C Issuer severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.
 
10.06 Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (other
than pursuant to a transaction permitted by Section 7.04) neither the Borrower
nor any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent, the Swing Line Lender, the L/C Issuer and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of subsection (b)
of this Section, (ii) by way of participation in accordance with the provisions
of subsection (d) of this Section, (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section,
or (iv) to an SPC in accordance with the provisions of subsection (h) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Swing Line Lender, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, no minimum amount need be assigned;
 


 
101
 
 


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;
 
(ii)           Proportionate Amount.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender;
 
(C)           the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
 
(D)           the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of any Commitment.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the
 


 
102
 
 


Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.
 
(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  


 
103
 
 


In addition, the Administrative Agent shall maintain on the Register information
regarding the designation, and revocation of designation, of any Lender as a
Defaulting Lender.   The Register shall be available for inspection by the
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and provided with all information
required to be included in the Register and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(d) as though it were a
Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower and solely for tax purposes,
maintain a register on which it enters the name and address of each Participant
in such Lender’s Loans and the principal
 


 
104
 
 


amounts (and stated interest) of each such Participant’s interest in such
Lender’s Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of its Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant's interest in such
Lender’s commitments, loans, letters of credit or its other obligations under
any Loan Document) except to the extent that such disclosure is necessary to
establish that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in such Lender’s
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Committed Loan that such Granting
Lender would otherwise be obligated to make pursuant to this Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Committed Loan, the Granting Lender shall be
obligated to make such Committed Loan pursuant to the terms hereof or, if it
fails to do so, to make such payment to the Administrative Agent as is required
under Section 2.12(b)(ii).  Each party hereto hereby agrees that (i) neither the
grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of the
Borrower under this Agreement (including its obligations under Section 3.04),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Committed Loan by an SPC hereunder shall
 


 
105
 
 


utilize the Commitment of the Granting Lender to the same extent, and as if,
such Committed Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Committed Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of
Committed Loans to any rating agency, commercial paper dealer or provider of any
surety or guarantee or credit or liquidity enhancement to such SPC.
 
(i)           Resignation as L/C Issuer after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Bank of America
assigns all of its Commitment and Loans pursuant to subsection (b) above, Bank
of America may, (i) upon 30 days’ notice to the Borrower and the Lenders, resign
as L/C Issuer and/or (ii) upon 30 days' notice to the Borrower, resign as Swing
Line Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder (subject to such Lender’s
consent to such appointment); provided, however, that no failure by the Borrower
to appoint any such successor shall affect the resignation of Bank of America as
L/C Issuer or Swing Line Lender, as the case may be.  If Bank of America resigns
as L/C Issuer or Swing Line Lender, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer or Swing Line Lender hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer or Swing Line Lender and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Committed Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)).  If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Committed Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be and (b) the successor L/C Issuer or
Swing Line Lender shall issue letters of credit in substitution for the Letters
of Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
 
10.07 Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, members, directors, officers, employees, agents, trustees, advisors
 


 
106
 
 


and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same (or at least as restrictive) as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any Hedging
Contract relating to the Borrower and its obligations, (g) with the consent of
the Borrower or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Lender, the L/C Issuer or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Borrower.  For purposes of this Section, “Information” means all information
received from (or on behalf of) any Loan Party or any Subsidiary thereof
relating to any Loan Party or any Subsidiary thereof or their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof, provided that,
in the case of information received from (or on behalf of) a Loan Party or any
such Subsidiary after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
 
10.08 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting
 


 
107
 
 


Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  Each Lender and the L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
The Administrative Agent hereby appoints each of the L/C Issuer and Lenders to
serve as its bailee to perfect the Administrative Agent’s Liens in any
Collateral in the possession of such L/C Issuer and Lender.  L/C Issuer and each
Lender possessing any Collateral agrees to so act as bailee for the
Administrative Agent in accordance with the terms and provisions hereof.  In
furtherance of the forgoing, L/C Issuer and each Lender acknowledges that
certain of the Loan Parties maintain deposit accounts, securities accounts and
commodities accounts with one or more of the Administrative Agent, L/C Issuer
and Lenders (all such accounts maintained by Loan Parties with one or more of
the Administrative Agent, L/C Issuer and Lenders being herein collectively
called the “Lender Party Accounts” and individually a “Lender Party
Account”).  L/C Issuer and each Lender agrees to hold its Lender Party Accounts
as bailee for the Administrative Agent to perfect the security interest held for
the benefit of the L/C Issuer or a Lender therein.  Prior to the receipt by L/C
Issuer or a Lender of notice from the Administrative Agent that it is exercising
exclusive control over any Lender Party Account (a “Notice of Exclusive
Control”), the Loan Parties are entitled to make withdrawals from the Lender
Party Accounts and make deposits into and give entitlement orders with respect
to the Lender Party Accounts.  Once L/C Issuer or a Lender has a Notice of
Exclusive Control, which such notice shall not be given until an Event of
Default has occurred and is continuing, the Administrative Agent shall be the
only party entitled to make withdrawals from or otherwise give any entitlement
order or other direction with respect to the Lender Party Accounts.  To the
extent not already occurring, L/C Issuer and each Lender agrees to transfer, in
immediately available funds by wire transfer to the Administrative Agent, the
amount of the collected funds credited to the deposit accounts which are Lender
Party Accounts held by such L/C Issuer or Lender, and deliver to the
Administrative Agent all moneys or instruments relating thereto or held therein
and any other Collateral at any time the Administrative Agent demands payment or
delivery thereof after a Notice of Exclusive Control has been delivered to such
L/C Issuer or Lender.  Each Loan Party agrees that L/C Issuer and each Lender is
authorized to immediately deliver all the Collateral to the Administrative Agent
upon the L/C Issuer’s or Lender’s receipt of a Notice of Exclusive Control from
the Administrative Agent.
 
10.09 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent,
L/C Issuer, or any Lender shall receive interest in an amount that exceeds the
Maximum Rate, the excess interest shall be applied to the principal of
 


 
108
 
 


the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.  In
determining whether the interest contracted for, charged, or received by the
Administrative Agent, L/C Issuer or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
 
10.10 Counterparts; Integration; Effectiveness.  This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
10.11 Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
 
10.13 Replacement of Lenders.  If (a) any Lender requests compensation under
Section 3.04 or gives notice pursuant to Section 3.02, (b) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (c) any Lender
is a Defaulting Lender, (d) any Lender fails to consent to an election, consent,
amendment, waiver or other modification to this Agreement or any other Loan
Document that requires the consent of a greater percentage of the Lenders than
the Required


 
109
 
 


Lenders and such election, consent, amendment, waiver or other modification is
otherwise consented to by the Required Lenders, or (e) if any other circumstance
exists hereunder that gives the Borrower the right to replace a Lender as a
party hereto, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);
 
(b)           such Lender shall have received payment of an amount equal to 100%
of the outstanding principal of its Loans and L/C Advances, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.05) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
10.14 Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE ADMINISTRATIVE AGENT, EACH
LENDER, THE L/C ISSUER, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT,
 


 
110
 
 


AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE ADMINISTRATIVE AGENT, EACH LENDER, THE L/C
ISSUER, THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15 Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 


 
111
 
 


10.16  No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Arrangers and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger nor any Lender has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Arrangers and the
Lenders with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.
 
10.17 Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18 USA PATRIOT Act; OFAC.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act.  The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 


 
112
 
 


No Loan Party (i) is a person whose property or interest in property is blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), or (ii) is a person on the list of Specially Designated Nationals and
Blocked Persons or subject to the limitations or prohibitions under any other
U.S. Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
 
10.19           Amendment and Restatement.  This Agreement amends and restates
in its entirety the Existing Credit Agreement.  The Borrower hereby agrees that
(a) the Indebtedness outstanding under the Existing Credit Agreement and all
Loan Documents (as defined in the Existing Credit Agreement) and all accrued and
unpaid interest thereon, and (b) all accrued and unpaid fees under the Existing
Credit Agreement or such other Loan Documents, shall be deemed to be outstanding
under and governed by this Agreement.  The Borrower hereby acknowledges,
represents, warrants, and agrees that this Agreement is not intended to be, and
shall not be deemed or construed to be, a novation or release of the Existing
Credit Agreement or such other Loan Documents.
 
10.20           Entire Agreement.  This Agreement and the other Loan Documents
represent the final agreement AMONG the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements AMONG the parties.
 


 
[Signature Pages Follow.]
 


 
113
 
 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
COPANO ENERGY, L.L.C.,
as Borrower








By:  
/s/ Carl A. Luna
 
Name:.Carl A. Luna
 
Title: Senior Vice President and
 
Chief Financial Officer



 
S-1
 
 


BANK OF AMERICA, N.A.,
as Administrative Agent
 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-2
 
 


BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender




 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-3
 
 


JPMORGAN CHASE BANK, N.A.,
as a Co-Syndication Agent and a Lender




 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-4
 
 


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Co-Syndication Agent and a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-5
 
 


BNP PARIBAS,
as a Co-Documentation Agent and a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-6
 
 


ROYAL BANK OF CANADA,
as a Co-Documentation Agent and a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-7
 
 


BARCLAYS BANK PLC, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-8
 
 


COMERICA BANK, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-9
 
 


CITIBANK, N.A., as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-10
 
 


COMPASS BANK, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-11
 
 


DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-12
 
 


GOLDMAN SACHS BANK USA,
as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-13
 
 


MORGAN STANLEY BANK, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-14
 
 


REGIONS BANK, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-15
 
 


SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-16
 
 


SUNTRUST BANK, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-17
 
 


U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-18
 
 


AMEGY BANK NATIONAL ASSOCIATION, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-19
 
 


BOKF, NA DBA BANK OF TEXAS, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
S-20
 
 


NATIXIS, as a Lender
 


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 
 
By:  /s/ Authorized
Signatory                                                                           
 
Name:
 
Title:


 


 
S-21
 
 


SCHEDULE 1.01
 
SECURITY SCHEDULE
 
1.
Second Amended and Restated Guaranty Agreement dated June 10, 2011 by each
Restricted Subsidiary in favor of Administrative Agent, for the benefit of
itself and the Lenders.

 
2.
Second Amended and Restated Pledge and Security Agreement dated June 10, 2011.

 
3.
Second Amended and Restated Mortgage, Assignment, Security Agreement, Financing
Statement and Fixture Filing dated August 1, 2005 by ScissorTail in favor of
Administrative Agent, for the benefit of itself and the Lenders, amended by
First Amendment dated January 12, 2007, Second Amendment dated October 12, 2007
and Third Amendment dated June 10, 2011.

 
4.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano
Processing, L.P., in favor of Administrative Agent, for the benefit of itself
and the Lenders, amended by First Amendment dated January 12, 2007, Second
Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
5.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano NGL
Services, L.P. in favor of Administrative Agent, for the benefit of itself and
the Lenders, amended by First Amendment dated January 12, 2007, Second Amendment
dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
6.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano Field
Services/Agua Dulce, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
7.
Third Amended and Restated Mortgage, Deed of Trust, Assignment, Security
Agreement, Financing Statement and Fixture Filing dated August 1, 2005 by Copano
Field Services/Central Gulf Coast, L.P. in favor of Administrative Agent, for
the benefit of itself and the Lenders, amended by First Amendment dated January
12, 2007, Second Amendment dated October 12, 2007 and Third Amendment dated June
10, 2011.

 
8.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano Field
Services/Copano Bay, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 


 
 
 
 


9.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano Field
Services/Live Oak, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
10.
Mortgage, Deed of Trust, Assignment, Security Agreement, Financing Statement and
Fixture Filing dated August 1, 2005 by Copano Field Services/Karnes, L.P. in
favor of Administrative Agent, for the benefit of itself and the Lenders,
amended by First Amendment dated January 12, 2007, Second Amendment dated
October 12, 2007 and Third Amendment dated June 10, 2011.

 
11.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano Field
Services/South Texas, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
12.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano Field
Services/Upper Gulf Coast, L.P. in favor of Administrative Agent, for the
benefit of itself and the Lenders, amended by First Amendment dated January 12,
2007, Second Amendment dated October 12, 2007 and Third Amendment dated June 10,
2011.

 
13.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano
Pipelines/Hebbronville, L.P. in favor of Administrative Agent, for the benefit
of itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
14.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano
Pipelines/South Texas, L.P. in favor of Administrative Agent, for the benefit of
itself and the Lenders, amended by First Amendment dated January 12, 2007,
Second Amendment dated October 12, 2007 and Third Amendment dated June 10, 2011.

 
15.
Amended and Restated Mortgage, Deed of Trust, Assignment, Security Agreement,
Financing Statement and Fixture Filing dated August 1, 2005 by Copano
Pipelines/Upper Gulf Coast, L.P. in favor of Administrative Agent, for the
benefit of itself and the Lenders, amended by First Amendment dated January 12,
2007, Second Amendment dated October 12, 2007 and Third Amendment dated June 10,
2011.

 
16.
Mortgage, Deed of Trust, Assignment, Security Agreement, Financing Statement and
Fixture Filing dated October 12, 2007 by Cimmarron in favor of Administrative
Agent, for the benefit of itself and the Lenders, amended by First Amendment
dated June 10, 2011.

 


 
 
 
 


17.
Mortgage, Deed of Trust, Assignment, Security Agreement, Financing Statement and
Fixture Filing dated June 10, 2011 by Copano NGL Sercices (Markham), .L.L.C. in
favor of Administrative Agent, for the benefit of itself and the Lenders.

 
18.
Mortgage, Assignment, Security Agreement, Financing Statement and Fixture Filing
dated June 10, 2011 by Harrah Midstream LLC in favor of Administrative Agent,
for the benefit of itself and the Lenders.

 
19.
UCC-1 Financing Statements naming the Borrower and each Restricted Subsidiary,
as debtors, and Administrative Agent, as secured party, covering all assets and
properties.

 


 
 
 
 


SCHEDULE 2.01
 
COMMITMENTS AND APPLICABLE PERCENTAGES
 
Lender
Commitment
Applicable Percentage*
Bank of America, N.A.
$48,000,000
6.857142857%
JPMorgan Chase Bank, N.A.
$48,000,000
6.857142857%
Wells Fargo Bank, N.A.
$48,000,000
6.857142857%
BNP Paribas
$48,000,000
6.857142857%
Royal Bank of Canada
$48,000,000
6.857142857%
Barclays Bank PLC
$35,000,000
5.000000000%
Citibank, N.A.
$35,000,000
5.000000000%
Comerica Bank
$35,000,000
5.000000000%
Compass Bank
$35,000,000
5.000000000%
Deutsche Bank Trust Company Americas
$35,000,000
5.000000000%
Goldman Sachs Bank USA
$35,000,000
5.000000000%
Morgan Stanley Bank, N.A.
$35,000,000
5.000000000%
Regions Bank
$35,000,000
5.000000000%
Sumitomo Mitsui Banking Corporation
$35,000,000
5.000000000%
SunTrust Bank
$35,000,000
5.000000000%
U.S. Bank National Association
$35,000,000
5.000000000%
Amegy Bank National Association
$25,000,000
3.571428571%
BOKF, NA dba Bank of Texas
$25,000,000
3.571428571%
Natixis
$25,000,000
3.571428571%
 
___________
$700,000,000
___________
100.000000000%

*Rounded to nine decimal places

 
 


 


 
 
 
 


SCHEDULE 5.05
 
SUPPLEMENT TO INTERIM FINANCIAL STATEMENTS
 
 
NONE
 


 
 
 
 


SCHEDULE 5.09
 
ENVIRONMENTAL MATTERS
 
NONE
 




 
 
 
 


SCHEDULE 5.13
 
SUBSIDIARIES AND OTHER EQUITY INVESTMENTS
 
Part (a).                      Subsidiaries.
 
 
Subsidiary
Jurisdiction & Formation ID#
 
Owner
Ownership Interest
Restricted/
Unrestricted
         
ACP Texas, L.L.C.
DE 4484650
Copano Field Services/North Texas, L.L.C.
100% LLCU
Restricted
Alamo Creek Properties, L.L.C.
DE 4468450
ACP Texas, L.L.C.
100% LLCU
Restricted
Cantera Gas Company, LLC
DE 3997188
Copano Natural Gas/Rocky Mountains, LLC
100% LLCI
Restricted
CHC LP Holdings, L.L.C.
DE 3876782
Copano Houston Central, L.L.C.
1,000  LLCU
Restricted
Cimmarron Gathering, LP
TX 800497527
Copano/Red River Gathering GP, L.L.C.
Copano/Red River Gathering LP Holdings, L.L.C.
0.010%  GPI
99.99% LPI
Restricted
CMW Energy Services, L.L.C.
DE 4426252
Copano Field Services/North Texas, L.L.C.
100% LLCU
Restricted
Copano Eagle Ford LLC
DE 4752520
Copano Energy, L.L.C.
100% LLCU
Restricted
Copano Energy Finance Corporation
DE 4000518
Copano Energy, L.L.C.
1,000  CS
Restricted
Copano Energy Services (Texas) GP, L.L.C.
DE 3876780
Copano General Partners, Inc
100% MI
Restricted
Copano Energy Services GP, L.L.C.
DE 3876779
Copano General Partners, Inc
1,000 MU
Restricted
Copano Energy Services/Texas Gulf Coast, L.P.
TX 13728210
Copano Energy Services (TX) GP, L.L.C.
CPG LP Holdings, L.L.C.
2%   GPI
98%  LPI
Restricted
Copano Energy Services/Upper Gulf Coast, L.P.
TX 9617210
Copano Energy Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Energy/Mid-Continent, L.L.C.
DE 3985803
Copano Energy, L.L.C.
100%  MI
Restricted
Copano Energy/Rocky Mountains, L.L.C.
DE 4412285
Copano Energy, L.L.C.
100% LLCU
Restricted
Copano Field Facilities/Rocky Mountains, LLC
DE 4681910
Copano Field Services/Rocky Mountains, LLC
100% LLCU
Restricted
Copano Field Services GP, L.L.C.
DE 3876785
Copano General Partners, Inc.
1,000 MU
Restricted
Copano Field Services/Agua Dulce, L.P.
TX 8732510
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Field Services/Central Gulf Coast GP, L.L.C.
DE 3876773
Copano Pipelines Group, L.L.C.
1,000 LLCU
Restricted
Copano Field Services/Central Gulf Coast, L.P.
TX 13656510
CFS/Central Gulf Coast GP, L.L.C.
CPG LP Holdings, L.L.C.
.01   GPU
999.99 LPU
Restricted
Copano Field Services/Copano Bay, L.P.
TX 8894810
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Field Services/Karnes, L.P.
TX 800324300
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
.01   GPU
999.99 LPU
Restricted
Copano Field Services/Live Oak, L.P.
TX 800060858
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Field Services/North Texas, L.L.C.
DE 4473625
Copano Pipelines Group, L.L.C.
100% LLCU
Restricted
Copano Field Services/Rocky Mountains, LLC
DE 4511889
Copano Energy/Rocky Mountains, L.L.C.
100% LLCU
Restricted
Copano Field Services/South Texas, L.P.
TX 8905310
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Field Services/Upper Gulf Coast, L.P.
TX 9617310
Copano Field Services GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano General Partners, Inc.
DE 3424786
Copano Pipelines Group, L.L.C.
1,000 CS
Restricted
Copano Houston Central, L.L.C.
DE 3396043
Copano Energy, L.L.C.
900,000 LLCU
Restricted
Copano Liberty, LLC (fka Copano Pipelines/Texas Gulf Coast, LLC)
DE 4548721
Copano Pipelines Group, L.L.C.
100% LLCU
Restricted
Copano Natural Gas/Rocky Mountains, LLC (fka Cantera Natural Gas, LLC)
DE 3674449
Copano Energy/Rocky Mountains, L.L.C.
100% LLCI
Restricted
Copano NGL Services (Markham), L.L.C.
DE 4728867
Copano Houston Central, L.L.C.
100% LLCU
Restricted
Copano NGL Services GP, L.L.C.
DE 3876781
Copano Houston Central, L.L.C.
1,000 LLCU
Restricted
Copano NGL Services, L.P.
TX 13656610
Copano NGL Services GP, L.L.C.
CHC LP Holdings, L.L.C.
.01   GPU
999.99 LPU
Restricted
Copano Pipelines (Texas) GP, L.L.C.
DE 3876778
Copano General Partners, Inc
100% MI
Restricted
Copano Pipelines GP, L.L.C.
DE 3876777
Copano General Partners, Inc.
1,000 MU
Restricted
Copano Pipelines Group, L.L.C.
DE 3424624
Copano Energy, L.L.C.
1,000 MU
Restricted
Copano Pipelines/Hebbronville, L.P.
TX 14502810
Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.
20   GPU
980  LPU
Restricted
Copano Pipelines/North Texas, L.L.C.
DE 4742359
Copano Pipelines Group, L.L.C.
100% LLCU
Restricted
Copano Pipelines/Rocky Mountains, LLC
(fka Cantera Gas Holdings, LLC)
DE 3747739
Copano Natural Gas/Rocky Mountains, LLC
100% LLCI
Restricted
Copano Pipelines/South Texas, L.P.
TX 11010710
Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.
20    GPU
980  LPU
Restricted
Copano Pipelines/Texas Gulf Coast, L.P.
(fka Copano Pipelines/ TGC, L.P.)
TX 13728110
Copano Pipelines (Texas) GP, L.L.C.
CPG LP Holdings, L.L.C.
2%   GPI
98%  LPI
Restricted
Copano Pipelines/Upper Gulf Coast, L.P.
TX 9617110
Copano Pipelines GP, L.L.C.
CPG LP Holdings, L.L.C.
20   GPU
980  LPU
Restricted
Copano Pipelines/Victoria, L.L.C.
DE 4654993
Copano Pipelines Group, L.L.C.
100% LLCU
Restricted
Copano Processing GP, L.L.C.
DE 3876783
Copano Houston Central, L.L.C.
1,000  LLCU
Restricted
Copano Processing, L.P.
TX 13656410
Copano Processing GP, L.L.C.
CHC LP Holdings, L.L.C.
.01   GPU
999.99 LPU
Restricted
Copano Processing/Louisiana, LLC
(fka Cantera Field Services Holdings, LLC)
OK 3512026155
Copano Energy, L.L.C.
100% LLCI
Restricted
Copano Risk Management, L.P.
TX 800521188
CPNO Services GP, L.L.C.
CPNO Services LP Holdings, L.L.C.
0.001%  GPI
99.999% LPI
Restricted
Copano/Red River Gathering GP, L.L.C.
DE 4329441
ScissorTail Energy, LLC
100% LLCU
Restricted
Copano/Red River Gathering LP Holdings, L.L.C.
DE 4329382
ScissorTail Energy, LLC
100% LLCU
Restricted
Copano/Webb-Duval Pipeline GP, L.L.C.
DE 3859219
Copano Energy, L.L.C.
100% MI
Restricted
Copano/Webb-Duval Pipeline, L.P.
DE 2146807
Copano/Webb-Duval P GP, L.L.C.
CWDPL LP Holdings, L.L.C.
0.001% GPI
99.999% LPI
Restricted
CPG LP Holdings, L.L.C.
DE 3876775
Copano Pipelines Group, L.L.C.
1,000 MU
Restricted
CPNO Services GP, L.L.C.
DE 3903915
Copano Energy, L.L.C.
100% MI
Restricted
CPNO Services LP Holdings, L.L.C.
DE 3903964
Copano Energy, L.L.C.
100% MI
Restricted
CPNO Services, L.P.
TX 800433302
CPNO Services GP, L.L.C.
CPNO Services LP Holdings, L.L.C.
0.001%  GPI
99.999% LPI
Restricted
CWDPL LP Holdings, L.L.C.
DE 3876770
Copano Energy, L.L.C.
1,000 MU
Restricted
Estes Cove Facilities, L.L.C.
TX 07045019
Copano Pipelines/South Texas, LP
Copano Field Services/Copano Bay, L.P.
2%   MI
98%  MI
Restricted
Greenwood Gathering, L.L.C.
DE 4426254
Copano Field Services/North Texas, L.L.C.
100% LLCU
Restricted
Nueces Gathering, L.L.C.
TX 800079790
Copano Field Services/Agua Dulce, L.P.
100% MI
Restricted
River View Pipelines, L.L.C.
DE 4474035
Copano Field Services/North Texas, L.L.C.
100% LLCU
Restricted
ScissorTail Energy, LLC
DE 3238223
Copano Energy/Mid-Continent, L.L.C.
100% MI
Restricted
Southern Dome, LLC
DE 3899484
ScissorTail Energy, LLC
73% MI(1)
Unrestricted
Webb/Duval Gatherers
 
Copano/Webb-Duval Pipeline, L.P.
62.5% GPI
Unrestricted



 
 
MI – Membership
Interest                                                                MU –
Membership Units                                                      CS –
Common Stock
GPI – General Partner
Interest                                                                GPU –
General Partner
Units                                                                LLCU – LLC
Units
LPI – Limited Partner
Interest                                                                LPU -
Limited Partner
Units                                                                LLCI – LLC
Interest
 
(1)
ScissorTail Energy, LLC is obligated to make 100% of capital contributions until
such time as its capital account balance equals 73% of the aggregate capital
account

balances of the members.


 
 
 
 




 
        Part (b).                      Other Equity Investments.
 
 
Name
Jurisdiction & Formation ID#
 
Owner
Ownership Interest
Eagle Ford Gathering LLC
DE 4752571
Copano Eagle Ford LLC
50% MI
Eagle Ford Crossover LLC
DE 4929818
Eagle Ford Gathering LLC (100%)
50% MI (indirect)
Liberty Pipeline Group, LLC
DE 4752571
Copano Liberty, LLC
50% MI
North Denton Pipeline, L.L.C.
TX 800195209
Copano Field Services/North Texas, L.L.C.
25.22128% LLCI
Reno Pipeline, L.L.C.
TX 800356794
Copano Field Services/North Texas, L.L.C.
25% LLCI
Bighorn Gas Gathering, LLC
DE 3144203
Copano Pipelines/Rocky Mountains, LLC
51% LLCI(1)
Fort Union Gas Gathering, LLC
DE 2975288
Copano Pipelines/Rocky Mountains, LLC
37.04% LLCI



(1)               Bighorn Gas Gathering, LLC is not controlled by Copano
Pipelines/Rocky Mountains, LLC. Bighorn is governed by a Management Committee on
which Copano Pipelines/Rocky Mountains, LLC has 50% representation.  Decisions
by the Management Committee must be approved by a vote of 75% or by a unanimous
vote.






 
 
 
 


SCHEDULE 7.01
 
EXISTING LIENS
 
NONE
 


 




 
 
 
 


SCHEDULE 7.03
 
EXISTING INDEBTEDNESS
 
NONE
 






 


 


 


 
 
 
 


SCHEDULE 10.02
 
ADMINISTRATIVE AGENT’S OFFICE;
 
CERTAIN ADDRESSES FOR NOTICES
 
BORROWER:
 
2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Attention: Carl Luna
 
Telephone: 713-737-9191
 
Telecopier: 713-621-9545
 
Electronic Mail: carl.luna@copanoenergy.com
 
Website Address:                                www.copanoenergy.com
 
ADMINISTRATIVE AGENT:
 
Administrative Agent’s Office
(daily borrowing/repaying activity):
Bank of America, N.A.
Charlotte, NC
Attention:  Johnathon (Todd) Clarke
Telephone:  (980) 386-4198
Telecopier:  (704) 719-8839


Wire Instructions:
Bank of America, N.A.
ABA# 026-009-593
Account No.:  1366212250600
Attn: Credit Services
Ref:  Copano Energy


Agency Management (financial reporting/bank group communication):
 
Bank of America, N.A.
1455 Market Street
Mail Code: CA5,701-05-19
San Francisco, CA  94103
Attention:  Kathleen Carry
Telephone:  415.436.4001
Telecopier:  415.503.5001
Electronic Mail:  kathleen.carry@baml.com
 


 
 
 
 


L/C ISSUER:
Bank of America, N.A.
Trade Operations
1000 W Temple Street
Mail Code: CA9-705-07-05
Los Angeles, CA 90012-1514
Attention:  Hermann Schutterle
Telephone:  213 481 7826
Telecopier:  213.457.8841
Electronic Mail:  hermann.schutterle@baml.com 
 
SWING LINE LENDER:
Bank of America, N.A.
Charlotte, NC
Attention:  Johnathon (Todd) Clarke
Telephone:  (980) 386-4198
Telecopier:  (704) 719-8839


Wire Instructions:
Bank of America, N.A.
ABA# 026-009-593
Account No.:  1366212250600
Attn: Credit Services
Ref:  Copano Energy


 
 
 
 


EXHIBIT A


 
FORM OF COMMITTED LOAN NOTICE
 
Date:  ___________, _____
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Copano Energy,
L.L.C., a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests (select one):
 
  A Borrowing of Committed
Loans                                                                  A
conversion or continuation of Loans
 
 
1.
On ________________________ (a Business Day).

 
 
2.
In the amount of $____________________________.

 
 
3.
Comprised of ____________________________

 
 
[Type of Committed Loan requested]

 
 
4.
For Eurodollar Rate Loans:  with an Interest Period of  __________ months.

 
The Committed Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01 of the Agreement.
 
 
COPANO ENERGY, L.L.C.
 


 


 
By:                                                                             
 
Name:
 
Title:


 
 
 
 


EXHIBIT B
 
FORM OF SWING LINE LOAN NOTICE
 
Date:  ___________, _____
 


 
To:           Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 10. 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Copano Energy,
L.L.C., a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned hereby requests a Swing Line Loan:
 
1.           On                                                                
(a Business Day).
 
2.           In the amount of
$                                                               .
 
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
 


 
 
COPANO ENERGY, L.L.C.
 


 


 
By:                                                                             
 
Name:
 
Title:
 




 
 
 
 


EXHIBIT C
 
FORM OF NOTE
 


 
FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Loan from time to time made by the Lender to the Borrower under that
certain Amended and Restated Credit Agreement, dated as of June 10, 2011 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, the Lenders and other agents from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, L/C
Issuer and Swing Line Lender.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  Except as
otherwise provided in Section 2.04(f) of the Agreement with respect to Swing
Line Loans, all payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
 
This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral.  Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Note and endorse thereon the date, amount and maturity of its
Loans and payments with respect thereto.
 
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.
 
This Note, together with other promissory notes of the same date herewith,
evidences obligations and indebtedness extending, renewing and increasing
existing obligations and indebtedness of Borrower incurred pursuant to the terms
of the Existing Credit Agreement, and is given in extension, renewal and
increase (but not in novation or extinguishment) of the promissory notes issued
and delivered by Borrower to various lenders pursuant to the terms of the
Existing Credit Agreement.


 
 
 
 


THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
 
COPANO ENERGY, L.L.C.
 


 


 
By:                                                                             
 
Name:
 
Title:


 
 
 
 


LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
                                                                               
                                                                               
                                                                               
                         



 


 
 
 
 


EXHIBIT D
 
FORM OF COMPLIANCE CERTIFICATE
 
Financial Statement Date:  ______,
 
To:           Bank of America, N.A., as Administrative Agent
 
Ladies and Gentlemen:
 
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of June 10, 2011 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among COPANO ENERGY,
L.L.C., a Delaware limited liability company (the “Borrower”), the Lenders from
time to time party thereto, and Bank of America, N.A., as Administrative Agent,
L/C Issuer and Swing Line Lender.
 
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the _______________________ of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and that:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 
1.           The Borrower has delivered the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.
 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 
1.           The Borrower has delivered the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
in all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP as at such
date and for such period, subject only to normal year-end audit adjustments and
the absence of footnotes.
 
2.           The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
 
3.           A review of the activities of the Borrower during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such
 


 
 
 
 


fiscal period the Borrower performed and observed all its Obligations under the
Loan Documents, and
 
[select one:]
[to the knowledge of the undersigned after due inquiry during such fiscal
period, the Borrower performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]
 
--or--
[to the knowledge of the undersigned, during such fiscal period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default and its nature and status:]
 
1.           The representations and warranties of the Borrower contained in
Article V of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 of the
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Agreement,
including the statements in connection with which this Compliance Certificate is
delivered.
 
2.           The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate in all material respects
on and as of the date of this Certificate.
 
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
_______________________________________, __________.
 
 
COPANO ENERGY, L.L.C.
 


 


 
By:                                                                             
 
Name:
 
Title:


 
 
 
 


For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 1
 
to the Compliance Certificate
 
($ in 000’s)
 
I. Section 7.20(a) – Consolidated Interest Coverage Ratio.
 
II. Section 7.20(b) – Consolidated Leverage Ratio.
 



 


 
 
 
 


For the Quarter/Year ended ___________________(“Statement Date”)
 
SCHEDULE 2
 
to the Compliance Certificate
 
($ in 000’s)
 
Consolidated EBITDA
 
(in accordance with the definition of Consolidated EBITDA
 
as set forth in the Agreement)
 
 
Consolidated
EBITDA
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
Twelve
Months
Ended
__________
Net Income
         
+distributions received
         
- equity earnings
         
+equity losses
         
= Consolidated Net Income
         
+Consolidated Interest Charges
         
+income taxes
         
+depreciation and amortization expense
         
+non-cash expenses
         
-income tax credits
         
-non-cash income
         
=Consolidated EBITDA
         



 


 
 
 
 


EXHIBIT E-1
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan
 



--------------------------------------------------------------------------------

 
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
 
 
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
 
 
3 Select as appropriate.
 
 
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 


 
 
 
 


transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
 
1.
Assignor[s]:
______________________________

 
2.
Assignee[s]:
______________________________ [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Lender]]

 
3.
Borrower:
Copano Energy, L.L.C.

 
4.
Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 
5.
Credit Agreement:
Second Amended and Restated Credit Agreement, dated as of June 10, 2011, among
Copano Energy, L.L.C., the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

 


 
 
 
 


6.
Assigned Interest:

 
Assignor[s]5
Assignee[s]6
Facility
Assigned
Aggregate
Amount of
Commitments
for all Lenders7
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment8
CUSIP
 Number
                 
Revolving Credit Commitment
$________________
$_________
____________%
     
Revolving Credit Commitment
$________________
$_________
____________%
     
Revolving Credit Commitment
$________________
$_________
____________%
 



 
[7.
Trade Date:
__________________]

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 



--------------------------------------------------------------------------------

 
5 List each Assignor, as appropriate.
 
6 List each Assignee, as appropriate.
 
7 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
 
8 Set forth, to at least 9 decimals, as a percentage of the Commitment of all
Lenders thereunder.


 
 
 
 


ASSIGNOR
[NAME OF ASSIGNOR]
 
 
By:  
   

 
 
Title:

 
ASSIGNEE
[NAME OF ASSIGNEE]
 
 
By:  
   

 
 
Title:

 
[Consented to and] Accepted:
 
 
BANK OF AMERICA, N.A., as

 
 
Administrative Agent

 
By:  
   

 
 
Title:

 
[Consented to:]
 
COPANO ENERGY, L.L.C.
 


 


 
By:                                                                           
 
Title:
 


 
 
 
 


STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1.         Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
 
1.2.         Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents, if any,
as may be required under Section 10.06(b)(iii) of the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal,
 


 
 
 
 


interest, fees and other amounts) to [the][the relevant] Assignor for amounts
which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.
 
3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 


 
 
 
 


EXHIBIT F
 


 
FORM OF SECOND AMENDED AND RESTATED GUARANTY
 


 
 
 
 


SECOND AMENDED AND RESTATED CONTINUING GUARANTY
 
THIS SECOND AMENDED AND RESTATED CONTINUING GUARANTY (this “Guaranty”) is made
as of June 10, 2011, by each of the undersigned guarantors and the Additional
Guarantors (as hereinafter defined ) (whether one or more “Guarantor”, and if
more than one jointly and severally), in favor of BANK OF AMERICA, N.A., as
administrative agent for the Lenders under the Credit Agreement as defined below
(in such capacity, “Administrative Agent”).
 
FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of any credit and/or financial accommodation heretofore or
hereafter from time to time made or granted to COPANO ENERGY, L.L.C., a Delaware
limited liability company (the “Borrower”), by the Administrative Agent, the
Lenders, the L/C Issuer, and/or the Lender Counterparties and their successors
and assigns, pursuant to the Credit Agreement and/or the Hedging Contracts
entered into from time to time between the Borrower or any Guarantor and a
Lender Counterparty, the undersigned hereby furnishes its guaranty of the
Guaranteed Obligations (as hereinafter defined) as follows:
 
1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all existing and future Obligations (including Lender Hedging
Obligations and Secured Cash Management Obligations) arising under that certain
Second Amended and Restated Credit Agreement of even date herewith by and among
the Borrower, the Administrative Agent, L/C Issuer, Swing Line Lender and the
Lenders from time to time party thereto (as amended, supplemented, or restated
from time to time, the “Credit Agreement”; terms used and not defined herein
shall have the meanings given to such terms in the Credit Agreement), the other
Loan Documents, and the Hedging Contracts between the Borrower or any Guarantor
and a Lender Counterparty, in each case, whether recovery upon such indebtedness
and liabilities may be or hereafter become unenforceable or shall be an allowed
or disallowed claim under any proceeding or case commenced by or against the
Guarantor or the Borrower under any Debtor Relief Laws, and including interest
that accrues after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).  The
Register shall be admissible in evidence in any action or proceeding, and shall
be binding upon the Guarantor and conclusive absent manifest error for the
purpose of establishing the amount of the Guaranteed Obligations.  This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.  Anything
contained herein to the contrary notwithstanding, the obligations of the
Guarantor hereunder, together with any Collateral pledged by the Guarantor to
secure the Guaranteed Obligations, at any time shall be limited to an aggregate
amount equal to the largest amount that would not render it insolvent or render
its obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state law.  (The
Administrative Agent, the L/C Issuer, the Lenders, the Swing Line Lender and the
Lender Counterparties are herein collectively called the “Lender Parties”).
 
2. No Setoff or Deductions; Taxes; Payments.  The Guarantor represents and
warrants that it is organized and resident in the United States of America.  The
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies,
 


 
Exhibit F - Page 1
 
 


imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Guarantor is compelled by law to make such
deduction or withholding.  If any such obligation (other than one arising with
respect to Excluded Taxes) is imposed upon the Guarantor with respect to any
amount payable by it hereunder, the Guarantor will pay to the applicable Lender
Party, on the date on which such amount is due and payable hereunder, such
additional amount in U.S. dollars as shall be necessary to enable such Lender
Party to receive the same net amount which such Lender Party would have received
on such due date had no such obligation been imposed upon the Guarantor.  The
Guarantor will deliver promptly to such Lender Party certificates or other valid
vouchers for all taxes or other charges deducted from or paid with respect to
payments made by the Guarantor hereunder.  The obligations of the Guarantor
under this paragraph shall survive the payment in full of the Guaranteed
Obligations and termination of this Guaranty.
 
3. Rights of Lender Parties.  The Guarantor consents and agrees that the Lender
Parties may, at any time and from time to time, without notice or demand, and
without affecting the enforceability or continuing effectiveness hereof:  (a)
amend, extend, renew, compromise, discharge, accelerate or otherwise change the
time for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Lender Parties in their sole discretion may determine;
and (d) release or substitute one or more of any endorsers or other guarantors
of any of the Guaranteed Obligations.  Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.
 
4. Certain Waivers.  The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of the Lender
Parties) of the liability of the Borrower; (b) any defense based on any claim
that the Guarantor’s obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to require the Lender Parties  to
proceed against the Borrower, proceed against or exhaust any security for the
Guaranteed Obligations, or pursue any other remedy in the Lender Parties’ power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by the Lender Parties; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties.  The Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Guaranteed Obligations, and all notices of acceptance of this Guaranty or of the
existence, creation or incurrence of new or additional Guaranteed Obligations.
 
5. Obligations Independent.  The obligations of the Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.
 
6. Subrogation.  The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of the Lender Parties or facilities
provided by the Lender Parties with respect to the Guaranteed Obligations are
terminated.  If any amounts are paid
 


 
Exhibit F - Page 2
 
 


to the Guarantor in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Lender Parties and shall forthwith
be paid to the Administrative Agent to be applied as set forth in the Credit
Agreement to reduce the amount of the Guaranteed Obligations, whether matured or
unmatured.
 
7. Termination; Reinstatement.  This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
any commitments of the Lender Parties or facilities provided by the Lender
Parties with respect to the Guaranteed Obligations are
terminated.  Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or any Lender Party exercises
its right of setoff, in respect of the Guaranteed Obligations and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Lender Party in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not such Lender
Party is in possession of or has released this Guaranty and regardless of any
prior revocation, rescission, termination or reduction.  The obligations of the
Guarantor under this paragraph shall survive termination of this Guaranty.
 
8. Subordination.  The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Lender Parties or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations.  If the Administrative
Agent so requests, any such obligation or indebtedness of the Borrower to the
Guarantor shall be enforced and performance received by the Guarantor as trustee
for the Lender Parties and the proceeds thereof shall be paid over to the
Administrative Agent, for the benefit of the Lender Parties, to be applied to
the Guaranteed Obligations as provided in the Credit Agreement, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.
 
9. Stay of Acceleration.  In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Administrative Agent.
 
10. Expenses.  The Guarantor shall promptly pay following receipt of a written
invoice all out-of-pocket expenses (including reasonable attorneys’ fees and
expenses) in any way relating to the enforcement or protection of the Lender
Parties’ rights under this Guaranty or in respect of the Guaranteed Obligations,
including any incurred during any “workout” or restructuring in respect of the
Guaranteed Obligations and any incurred in the preservation, protection or
enforcement of any rights of the Lender Parties in any proceeding under any
Debtor Relief Laws.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
11. Miscellaneous.  No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent (with the consent of the Lenders as may be required under
the Credit Agreement) and the Guarantor.  No failure by any Lender Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude
 


 
Exhibit F - Page 3
 
 


any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law or in equity.  The unenforceability or invalidity of
any provision of this Guaranty shall not affect the enforceability or validity
of any other provision herein.  Unless otherwise agreed by the Administrative
Agent and the Guarantor in writing, this Guaranty is not intended to supersede
or otherwise affect any other guaranty now or hereafter given by the Guarantor
for the benefit of the Lender Parties or any term or provision thereof.
 
12. Condition of Borrower.  The Guarantor acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Borrower and any other guarantor such information concerning the financial
condition, business and operations of the Borrower and any such other guarantor
as the Guarantor requires, and that no Lender Party has any duty, and the
Guarantor is not relying on any Lender Party at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the guarantor waiving any duty
on the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).
 
13. Setoff.  If and to the extent any payment is not made when due hereunder,
the Lender Parties  may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the Lender
Parties.
 
14. Covenants.  The Guarantor hereby agrees to observe and comply with each of
the covenants and agreements made in the Credit Agreement, insofar as they refer
to the Guarantor, or the assets, obligations, conditions, agreements, business,
or actions of the Guarantor, as one of the Restricted Subsidiaries, or to the
Loan Documents to which the Guarantor is a party.
 
15. Representations and Warranties.  The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law; (c) the making and performance of this Guaranty does not
and will not violate the provisions of any applicable law, regulation or order,
and does not and will not result in the breach of, or constitute a default or
require any consent under, any material agreement, instrument, or document to
which it is a party or by which it or any of its property may be bound or
affected; (d) all consents, approvals, licenses and authorizations of, and
filings and registrations with, any governmental authority required under
applicable law and regulations for the making and performance of this Guaranty
have been obtained or made and are in full force and effect; (e) upon giving
effect to the execution of this Guaranty and the other Loan Documents to which
it is a party and the consummation of the transactions contemplated hereby and
thereby, the Guarantor will be Solvent (taking into account rights of
contribution from its Affiliates) as of the date such Guarantor entered this
Guaranty; and (f) each of the representations and warranties contained in
Article V of the Credit Agreement are true in all material respects, insofar as
they refer to the Guarantor, or to the assets, operations, conditions,
agreements, business or actions of the Guarantor, as one of the Restricted
Subsidiaries, or to the Loan Documents to which the Guarantor is a party except
for those limited to an earlier date or period.
 
16. Indemnification and Survival.  Without limitation on any other obligations
of the Guarantor or remedies of any Lender Party under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless each Lender Party from and against, and shall promptly
pay following receipt of a written notice any and all damages, losses,
liabilities and
 


 
Exhibit F - Page 4
 
 


expenses (including reasonable attorneys’ fees and expenses) that may be
suffered or incurred by such Lender Party in connection with or as a result of
any failure of any Guaranteed Obligations to be the legal, valid and binding
obligations of the Borrower enforceable against the Borrower in accordance with
their terms, provided that such indemnity shall not, as to any Lender Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Lender Party or (y) result from a claim brought by
the Borrower or any Guarantor against a Lender Party for breach in bad faith of
such Lender Party’s obligations hereunder or under any other Loan Document, if
the Borrower or such Guarantor has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent
jurisdiction.  The obligations of the Guarantor under this paragraph shall
survive the payment in full of the Guaranteed Obligations and termination of
this Guaranty.
 
17. Additional Guarantors.  Upon the execution and delivery by any Person of a
guaranty supplement in substantially the form of Exhibit A hereto (each, a
“Guaranty Supplement”), (i) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(ii) each reference herein to “this Guaranty,” “hereunder,” “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty,” “thereunder,” “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
 
18. Loan Document.  This Guaranty is a Loan Document, as defined in the Credit
Agreement, and is subject to the provisions of the Credit Agreement governing
Loan Documents.  The Guarantor hereby ratifies, confirms and approves the Credit
Agreement and the other Loan Documents and, in particular, any provisions
thereof which relate to such Guarantor.
 
19. GOVERNING LAW; Assignment; Jurisdiction; Notices.  THIS GUARANTY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.  This Guaranty shall (a) bind the Guarantor and its successors and
assigns, provided that the Guarantor may not assign its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent (and any attempted assignment without such consent shall be void), and (b)
inure to the benefit of the Lender Parties and their successors and assigns and
the Lender Parties may, without notice to the Guarantor and without affecting
the Guarantor’s obligations hereunder, assign, sell or grant participations in
the Guaranteed Obligations and this Guaranty, in whole or in part, as provided
in the Credit Agreement.  The Guarantor hereby irrevocably (i) submits to the
non-exclusive jurisdiction of any United States Federal or State court sitting
in New York, New York in any action or proceeding arising out of or relating to
this Guaranty, and (ii) waives to the fullest extent permitted by law any
defense asserting an inconvenient forum in connection therewith.  Service of
process by the Lender Parties in connection with such action or proceeding shall
be binding on the Guarantor if sent to the Guarantor by registered or certified
mail at its address specified below or such other address as from time to time
notified by the Guarantor.  The Guarantor agrees that each Lender Party may
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations of all or part of the
Guaranteed Obligations information in such Lender Party’s possession concerning
the Guarantor, this Guaranty and any security for this Guaranty as provided in
the Credit Agreement.  All notices and other communications to the Guarantor
under this Guaranty shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier to the Guarantor at its address set forth below or at such other
address in the United States as may be specified by the Guarantor in a written
notice delivered to the Lender at
 


 
Exhibit F - Page 5
 
 


such office as the Lender may designate for such purpose from time to time in a
written notice to the Guarantor.
 
20. WAIVER OF JURY TRIAL; FINAL AGREEMENT.  TO THE EXTENT ALLOWED BY APPLICABLE
LAW, THE GUARANTOR AND THE LENDER PARTIES EACH IRREVOCABLY WAIVES TRIAL BY JURY
WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING ON, ARISING OUT OF OR
RELATING TO THIS GUARANTY OR THE GUARANTEED OBLIGATIONS.  THIS GUARANTY
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
21. Amendment and Restatement.  Various of the undersigned Guarantors are
borrowers, co-borrowers or guarantors, or otherwise obligated with respect to
the outstanding indebtedness and obligations under the Existing Credit Agreement
as of the date hereof.  Each such undersigned Guarantor hereby acknowledges,
represents, warrants and agrees that this Guaranty and the obligations hereunder
amend, restate, renew and extend (and do not novate or extinguish) any and all
obligations and indebtedness of such undersigned Guarantor under the Existing
Credit Agreement, and any loan documents executed or delivered in connection
therewith by such undersigned Guarantor.
 


[Remainder of page intentionally left blank.]
 


 
Exhibit F - Page 6
 
 


Executed as of the date first written above.
 
[Name of Guarantor]
 
By:
Name:
Title:
 


Address of Guarantor:
 
Attention: 
Telephone:  
Telecopier:  
 
Exhibit F - Page 7
 
 


EXHIBIT A
 
FORM OF GUARANTY SUPPLEMENT
 
__________________, 20____
 
THIS GUARANTY SUPPLEMENT is made as of [mm/dd/yy] (this “Supplement”) and is
delivered pursuant to that certain Second Amended and Restated Continuing
Guaranty, dated as of June 10, 2011 (as it may be amended, supplemented or
otherwise modified, the “Guaranty”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), by the initial Guarantors
party thereto in favor of BANK OF AMERICA, N.A., as administrative agent
(“Administrative Agent”).
 
1.           Guaranty.  Pursuant to Section 17 of the Guaranty, the undersigned
hereby:
 
(a)           agrees that this Supplement may be attached to the Guaranty and
that by the execution and delivery hereof, the undersigned becomes a Guarantor
under the Guaranty and the Loan Documents and agrees to be bound by all of the
terms thereof;
 
(b)           represents and warrants that each of the representations and
warranties set forth in the Guaranty, the Credit Agreement and each other Loan
Document to the extent applicable to the undersigned is true and correct in all
material respects both before and after giving effect to this Supplement, except
to the extent that any such representation and warranty relates solely to any
earlier date, in which case such representation and warranty is true and correct
as of such earlier date; and
 
(c)           agrees to absolutely and unconditionally guarantee, as a guaranty
of payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
Guaranteed Obligations as provided by Section 1 of the Guaranty.
 
2.           Further Assurances.  The undersigned agrees from time to time, upon
request of the Administrative Agent, to take such additional actions and to
execute and deliver such additional documents and instruments as the
Administrative Agent may reasonably request to effect the transactions
contemplated by, and to carry out the intent of, this Supplement.  Any notice or
other communication herein required or permitted to be given shall be given in
pursuant to Section 19 of the Guaranty, and for all purposes thereof, the notice
address of the undersigned shall be the address as set forth on the signature
page hereof.
 
This Supplement and the Guaranty shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
Executed as of the date first written above.
 


 
Exhibit F - Page 8
 
 


[NAME OF SUBSIDIARY]
 


 


By:                                                      
Name:
Title:
 


Address for Notices:
 
Attention:                                           
Telephone:                                
Telecopier:                                
 
ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
 
 
BANK OF AMERICA, N.A.,
as Administrative Agent
 


 
By:                                                      
Name:
Title:


 


 
Exhibit F - Page 9
 
 


EXHIBIT G
 




FORM OF SECOND AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT
 


 
 
 
 


SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


THIS SECOND AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this
“Agreement”) is made as of June [  ], 2011, by each of the undersigned grantors
and the Additional Grantors (as hereinafter defined ) (whether one or more
“Grantor”, and if more than one jointly and severally), in favor of BANK OF
AMERICA, N.A., as administrative agent for the Lenders under the Credit
Agreement as defined below (in such capacity, together with its successors and
assignees herein called “Secured Party”).
 
RECITALS:


1.           COPANO ENERGY, L.L.C., a Delaware limited liability company
(“Borrower”), Secured Party, as Administrative Agent, Swing Line Lender and as
L/C Issuer, and the Lenders are parties to a Second Amended and Restated Credit
Agreement dated of even date herewith (as from time to time amended,
supplemented, restated, increased, extended or otherwise modified, the “Credit
Agreement”).
 
2.           Subject to the terms and conditions of the Credit Agreement,
certain Grantors may enter into one or more Hedging Contracts with one or more
Lender Counterparties.
 
3.           In consideration of the extensions of credit and other
accommodations of Lenders, L/C Issuer, Swing Line Lender and Lender
Counterparties as set forth in the Credit Agreement and the Hedging Contracts,
respectively, each Grantor has agreed to secure such Grantor’s obligations under
the Loan Documents and such Hedging Contracts as set forth herein.
 
4.           Grantors, Borrower, and each direct and indirect Subsidiary of
Borrower, are mutually dependent on each other in the conduct of their
respective businesses under a holding company structure, with the credit needed
from time to time by each often being provided by another or by means of
financing obtained by one such affiliate with the support of the others for
their mutual benefit and the ability of each to obtain such financing being
dependent on the successful operations of the others.
 
5.           The Board of Directors, the managers or the members of each Grantor
(or of each Grantor’s general partner), as applicable, has determined that such
Grantor’s execution, delivery and performance of this Agreement may reasonably
be expected to benefit such Grantor, directly or indirectly, and are in the best
interests of such Grantor.
 
NOW, THEREFORE, in consideration of the premises, of the benefits which will
inure to each Grantor from L/C Issuer’s issuance of Letters of Credit and
Lenders’ advances of funds to Borrower under the Credit Agreement, and of Ten
Dollars and other good and valuable consideration, the receipt and sufficiency
of all of which are hereby acknowledged, and in order to induce L/C Issuer to
issue Letters of Credit, Lenders to advance funds under the Credit Agreement,
and Lender Counterparties to enter into Hedging Contracts, each Grantor hereby
agrees with Secured Party, for the benefit of the Credit Parties, as follows:
 


 
Exhibit G - Page 1
 
 


AGREEMENTS
 
 
ARTICLE I  Definitions and References
 
Section 1.1.                      General Definitions.  As used herein, the
terms defined above shall have the meanings indicated above, and the following
terms shall have the following meanings:
 
“Account Debtor” shall mean each Person who is obligated on a Receivable or any
supporting obligation related thereto.
 
“Additional Grantor” has the meaning given to such term in Section 5.2.
 
“Collateral” means all property, of whatever type, which is described in Section
2.1 as being at any time subject to a security interest granted hereunder to
Secured Party.
 
“Commercial Tort Claims” means a claim arising in tort with respect to which the
claimant is Grantor.
 
“Company” means a LLC, Partnership or Corporation in respect of which Company
Rights are granted.
 
“Company Agreements”, “Company Rights”, and “Company Rights to Payments” have
the meanings given them in Section 2.1(k).
 
“Copyright License” means any license or other agreement, whether now or
hereafter in existence, under which is granted or authorized any right to use,
copy, reproduce, distribute, prepare derivative works, display or publish any
records or other materials on which a Copyright is in existence or may come into
existence.
 
“Copyrights” means all the following: (a) all copyrights under the laws of the
United States or any other country (whether or not the underlying works of
authorship have been published), all registrations and recordings thereof, all
intellectual property rights to works of authorship (whether or not published),
and all application for copyrights under the laws of the United States or any
other country, including registrations, recordings and applications in the
United States Copyright Office or in any similar office or agency of the United
States, any State thereof or other country, or any political subdivision
thereof, (b) all reissues, renewals and extensions thereof, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(d) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
 
“Corporation” means any corporation which is included within the term
“Corporation” pursuant to Section 2.1(k)(iii), and any successor of any such
corporation.
 
“Credit Parties” means the Administrative Agent, the Lenders, the L/C Issuer,
Swing Line Lender, and the Lender Counterparties.
 


 
Exhibit G - Page 2
 
 


“Deposit Accounts” means all “deposit accounts” (as defined in the UCC) or other
demand, time, savings, passbook, or similar accounts maintained with a bank,
including nonnegotiable certificates of deposit.
 
“Documents” means all “documents” (as defined in the UCC) or other receipts
covering, evidencing or representing inventory, equipment, or other goods.
 
“Equipment” means all “equipment” (as defined in the UCC) in whatever form,
wherever located, and whether now or hereafter existing, and all parts thereof,
all accessions thereto, and all replacements therefor.
 
“Excepted Companies” means each of the Joint Venture Entities, Reno Pipeline,
L.L.C, a Texas limited liability company, and North Denton Pipeline, L.L.C., a
Texas limited liability company.
 
“General Intangibles” means all “general intangibles” (as defined in the UCC) of
any kind (including choses in action, Commercial Tort Claims, Software, Payment
Intangibles, tax refunds, insurance proceeds, and contract rights), and all
instruments, security agreements, leases, contracts, and other rights (except
those constituting Receivables, Documents, or Instruments) to receive payments
of money or the ownership or possession of property, including all general
intangibles under which an account debtor's principal obligation is a monetary
obligation.  The General Intangibles include, among other items, all
Intellectual Property.
 
“Instruments” means all “instruments”, “chattel paper” or “letters of credit”
(as each is defined in the UCC) and all Letter-of-Credit Rights.
 
“Intellectual Property” means any Copyrights, Copyright Licenses, Patents,
Patent Licenses, Trademarks, and Trademark Licenses.
 
“Inventory” means all “inventory” (as defined in the UCC) in all of its forms,
wherever located and whether now or hereafter existing, including (a) all
movable property and other goods held for sale or lease, all movable property
and other goods furnished or to be furnished under contracts of service, all raw
materials and work in process, and all materials and supplies used or consumed
in a business, (b) all movable property and other goods which are part of a
product or mass, (c) all movable property and other goods which are returned to
or repossessed by the seller, lessor, or supplier thereof, (d) all goods and
substances in which any of the foregoing is commingled or to which any of the
foregoing is added, and (e) all accessions to, products of, and documents for
any of the foregoing.
 
“Investment Property” means all “investment property” (as defined in the UCC)
and all other securities, whether certificated or uncertificated, securities
entitlements, securities accounts, commodity contracts, or commodity accounts.
 
“L/C Issuer” means the Person who is from time to time the “L/C Issuer” as
defined in the Credit Agreement.
 


 
Exhibit G - Page 3
 
 


“Letter-of-Credit Rights” means all rights to payment or performance under a
“letter of credit” (as defined in the UCC) whether or not the beneficiary has
demanded or is at the time entitled to demand payment or performance.
 
“Lenders” means the Persons who are from time to time “Lenders” as defined in
the Credit Agreement.
 
“LLC” means any limited liability company which is included within the term
“LLC” pursuant to Section 2.1(k)(i), and any successor of any such limited
liability company.
 
“Obligation Documents” means the Credit Agreement, the Notes, the Loan
Documents, and all other documents and instruments under, by reason of which, or
pursuant to which any or all of the Secured Obligations are evidenced, governed,
secured, or otherwise dealt with, and all other agreements, certificates, and
other documents, instruments and writings heretofore or hereafter delivered in
connection herewith or therewith.
 
“Other Company Rights” has the meaning given it in Section 2.1(k)(v).
 
“Loan Party” means any Person, who may now or may at any time hereafter be
primarily or secondarily liable for any of the Secured Obligations or who may
now or may at any time hereafter have granted to Secured Party, L/C Issuer,
Swing Line Lender or Lenders a Lien upon any property as security for the
Secured Obligations.
 
“Partnership” means any general or limited partnership which is included within
the term “Partnerships” pursuant to Section 2.1(k)(ii), and any successor of any
such partnership.
 
“Patent License” means any license or other agreement, whether now or hereafter
in existence, under which is granted or authorized any right with respect to any
Patent or any invention now or hereafter in existence, whether patentable or
not, whether a patent or application for patent is in existence on such
invention or not, and whether a patent or application for patent on such
invention may come into existence.
 
“Patents” means all the following:  (a) all letters patent and design letters
patent of the United States or any other country and all applications for
letters patent and design letters patent of the United States or any other
country, including applications in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
other country, or any political subdivision thereof, (b) all reissues,
divisions, continuations, continuations-in-part, renewals and extensions
thereof, (c) all claims for, and rights to sue for, past or future infringements
of any of the foregoing, and (d) all income, royalties, damages and payments now
or hereafter due or payable with respect to any of the foregoing, including
damages and payments for past or future infringements thereof.
 
“Payment Intangibles” means all “payment intangibles” (as defined in the UCC).
 
“Pledged Shares” has the meaning given it in Section 2.1(k)(iii).
 
“Proceeds” means, with respect to any property of any kind, all proceeds of, and
all other profits, products, rentals or receipts, in whatever form, arising from
any sale, exchange,
 


 
Exhibit G - Page 4
 
 


collection, lease, licensing or other disposition of, distribution in respect
of, or other realization upon, such property, including all claims against third
parties for loss of, damage to or destruction of, or for proceeds payable under
(or unearned premiums with respect to) insurance in respect of, such property
(regardless of whether Secured Party is named a loss payee thereunder), and any
payments paid or owing by any third party under any indemnity, warranty, or
guaranty with respect to such property, and any condemnation or requisition
payments with respect to such property, in each case whether now existing or
hereafter arising.
 
“Receivables” means (a) all “accounts” (as defined in the UCC) and all other
rights to payment for goods or other personal property which have been (or are
to be) sold, leased, or exchanged or for services which have been (or are to be)
rendered, regardless of whether such accounts or other rights to payment have
been earned by performance and regardless of whether such accounts or other
rights to payment are evidenced by or characterized as accounts receivable,
contract rights, book debts, notes, drafts or other obligations of indebtedness,
(b) all Documents and Instruments of any kind relating to such accounts or other
rights to payment or otherwise arising out of or in connection with the sale,
lease or exchange of goods or other personal property or the rendering of
services, (c) all rights in, to, or under all security agreements, leases and
other contracts securing or otherwise relating to any such accounts, rights to
payment, Documents, or Instruments, (d) all rights in, to and under any purchase
orders, service contracts, or other contracts out of which such accounts and
other rights to payment arose (or will arise on performance), and (e) all rights
in or pertaining to any goods arising out of or in connection with any such
purchase orders, service contracts, or other contracts, including rights in
returned or repossessed goods and rights of replevin, repossession, and
reclamation.
 
“Related Person” means Grantor, each Subsidiary of Grantor and each Loan Party.
 
“Secured Obligations” means all Obligations of the Borrower and each Grantor now
or hereafter arising under the Loan Documents.
 
“Secured Party” means the Person named as such at the beginning of this
Agreement, together with its successors and assigns as the “Administrative
Agent” under the Credit Agreement.
 
“Software” means all “software” (as defined in the UCC), including all computer
programs, any supporting information provided in connection with a transaction
relating to a computer program, all licenses or other rights to use any of such
computer programs, and all license fees and royalties arising from such use to
the extent permitted by such license or rights.
 
“Swing Line Lender” means the Person who is from time to time the “Swing Line
Lender” as defined in the Credit Agreement.
 
“Trademark License” means any license or agreement, whether now or hereafter in
existence, under which is granted or authorized any right to use any Trademark.
 
“Trademarks” means all of the following: (a) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos, brand names, trade dress, prints and labels on
which any of the foregoing have appeared or appear, package and other designs,
and any other source or business identifiers, and general
 


 
Exhibit G - Page 5
 
 


intangibles of like nature, and the rights in any of the foregoing which arise
under applicable law, (b) the goodwill of the business symbolized thereby or
associated with each of them, (c) all registrations and applications in
connection therewith, including registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or other country, or any political subdivision
thereof, (d) all reissues, extensions and renewals thereof, (e) all claims for,
and rights to sue for, past or future infringements of any of the foregoing, and
(f) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including damages and payments for past or
future infringements thereof.
 
“UCC” means the Uniform Commercial Code in effect in the State of New York from
time to time.
 
Section 1.2.                      Incorporation of Other Definitions.  Reference
is hereby made to the Credit Agreement for a statement of the terms
thereof.  All capitalized terms used in this Agreement which are defined in the
Credit Agreement and not otherwise defined herein shall have the same meanings
herein as set forth therein.  All terms used in this Agreement which are defined
in the UCC and not otherwise defined herein or in the Credit Agreement shall
have the same meanings herein as set forth therein, except where the context
otherwise requires.  The parties intend that the terms used herein which are
defined in the UCC have, at all times, the broadest and most inclusive meanings
possible.  Accordingly, if the UCC shall in the future be amended or held by a
court to define any term used herein more broadly or inclusively than the UCC in
effect on the date hereof, then such term, as used herein, shall be given such
broadened meaning.  If the UCC shall in the future be amended or held by a court
to define any term used herein more narrowly, or less inclusively, than the UCC
in effect on the date hereof, such amendment or holding shall be disregarded in
defining terms used herein.
 
Section 1.3.                      Attachments.  All exhibits or schedules which
may be attached to this Agreement are a part hereof for all purposes.
 
Section 1.4.                      Other Interpretive Provisions.  With reference
to this, unless otherwise specified herein:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The word “or” is not exclusive, and the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  The word “will” shall be construed to have the same meaning and
effect as the word “shall.”  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document shall
be construed as referring to such agreement, instrument or other document as
from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used
herein, shall be construed to refer this Agreement in its entirety and not to
any particular provision thereof, (iv) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of,
 


 
Exhibit G - Page 6
 
 


and Exhibits and Schedules to, this Agreement, (v) any reference to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such Law and any reference to any Law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein are included for convenience of reference
only and shall not affect the interpretation of this Agreement.
 
 
ARTICLE II  Security Interest
 
Section 2.1.                      Grant of Security Interest.  As collateral
security for all of the Secured Obligations, Grantor hereby pledges and assigns
to Secured Party and grants to Secured Party a continuing security interest, for
the benefit of the Credit Parties, in and to all right, title and interest of
Grantor in and to any and all of the following property, whether now owned or
existing or hereafter acquired or arising and regardless of where located:
 
(a)           all Receivables.
 
(b)           all General Intangibles.
 
(c)           all Documents.
 
(d)           all Instruments.
 
(e)           all Inventory.
 
(f)           all Equipment.
 
(g)           all Deposit Accounts.
 
(h)           all Investment Property.
 
(i)           All books and records (including, without limitation, customer
lists, marketing information, credit files, price lists, operating records,
vendor and supplier price lists, sales literature, computer software, computer
hardware, computer disks and tapes and other storage media, printouts and other
materials and records) of Grantor pertaining to any of the Collateral.
 
(j)           All moneys and property of any kind of Grantor in the possession
or under the control of Secured Party.
 


 
Exhibit G - Page 7
 
 


(k)           Other than with respect to the Excepted Companies, all of the
following (herein collectively called the “Company Rights”), whether now or
hereafter existing, which are owned by Grantor or in which Grantor otherwise has
any rights:
 
(i)           all interests in any limited liability company and all proceeds,
interest, profits, and other payments or rights to payment attributable to
Grantor’s interests in any limited liability company (whether one or more,
herein called the “LLCs”), including without limitation those described in
Exhibit A hereto,
 
(ii)           all interests in general or limited partnerships (including
general partnership interests and limited partnership interests) and all
proceeds, interest, profits, and other payments or rights to payment
attributable to Grantor’s interests in any limited partnership (whether one or
more, herein called the “Partnerships”), including without limitation those
described in Exhibit A hereto,
 
(iii)           all shares of stock of corporations (including common shares or
preferred shares) and all proceeds, interest, profits, and other payments or
rights to payment attributable to Grantor’s interests in  any corporation
(whether one or more, herein called the “Corporations”), including without
limitation those described in Exhibit A hereto, all certificates representing
any such shares, all options and other rights, contractual or otherwise, at any
time existing with respect to such shares, and all dividends, cash, instruments
and other property now or hereafter received, receivable or otherwise
distributed in respect of or in exchange for any or all of such shares (any and
all such shares, certificates, options, rights, dividends, cash, instruments and
other property being herein called the “Pledged Shares”),
 
(iv)           all distributions, dividends, cash, instruments and other
property now or hereafter received, receivable or otherwise made with respect to
or in exchange for any interest of Grantor in any Company, including interim
distributions, returns of capital, loan repayments, and payments made in
liquidation of any Company, and whether or not the same arise or are payable
under any Organization Document, any agreement or certificate forming any
Company or any other agreement governing any Company or the relations among the
members, partners or stockholders of any Company (any and all such proceeds,
interest, profits, payments, rights to payment, distributions, dividends, cash,
instruments, other property, interim distributions, returns of capital, loan
repayments, and payments made in liquidation being herein called the “Company
Rights to Payments”, and any and all such Organization Documents, agreements,
certificates, and other agreements being herein called the “Company
Agreements”), and
 
(v)           all other interests and rights of Grantor in any Company, whether
under the Company Agreements or otherwise, including without limitation any
right to cause the dissolution of any Company or to appoint or nominate a
successor to Grantor as a member, shareholder or partner in any Company (all
such other interests and rights being herein called the “Other Company Rights”).
 
(l)           All Proceeds of any and all of the foregoing Collateral.
 


 
Exhibit G - Page 8
 
 


In each case, the foregoing shall be covered by this Agreement, whether such
Grantor’s ownership or other rights therein are presently held or hereafter
acquired and however such Grantor’s interests therein may arise or appear
(whether by ownership, security interest, claim or otherwise).
 
Notwithstanding anything to the contrary contained in this Section 2.1, if the
documents governing any of the foregoing Collateral contain enforceable
restrictions on the granting of a Lien on or assignment or transfer of any
Grantor’s rights thereunder, then the Liens granted under this Agreement shall
be limited only to the extent necessary to comply with such enforceable
restrictions (with such limitation automatically ceasing upon removal of, or
receipt of any consent with respect to, such restrictions), and will in any
event attach to the amounts payable to such Grantor under any such
agreement.  For avoidance of doubt, the pledge and grant of a continuing
security interest in all interests shall not attach to and shall not apply to
any Grantor’s ownership interests in each of the Excepted Companies; provided,
however, that the applicable Grantor will be required, pursuant to the terms
hereof, to pledge and grant a continuing security interest in favor of the
Secured Party in its ownership of limited liability company interests in any
such Excepted Company upon (i) the removal from the Company Agreement of such
Excepted Company of any existing restrictions prohibiting the pledge and grant
of a security interest in such Excepted Company’s limited liability company
interests and/or (ii) the designation of any such Excepted Company, as
applicable, as a Restricted Subsidiary.
 
The granting of the foregoing security interest does not make Secured Party a
successor to such Grantor as a member of any LLC or as a partner of any
Partnership or a stockholder of any Corporation, and neither Secured Party nor
any of its successors or assigns hereunder shall be deemed to have become a
member of any LLC, have become a partner of any Partnership or have become a
stockholder of any Corporation by accepting this Agreement or exercising any
right granted herein unless and until such time, if any, when Secured Party or
any such successor or assign expressly becomes a member of any LLC, becomes a
partner of any Partnership or becomes a stockholder of any Corporation after a
foreclosure upon Other Company Rights.  Notwithstanding anything herein to the
contrary (except to the extent, if any, that Secured Party or any of its
successors or assigns hereafter expressly becomes a member of any LLC, a partner
of any Partnership or a stockholder of any Corporation), neither Secured Party
nor any of its successors or assigns shall be deemed to have assumed or
otherwise become liable for any debts or obligations of any Company or of any
Grantor to or under any Company, and the above definition of “Other Company
Rights” shall be deemed modified, if necessary, to prevent any such assumption
or other liability.
 
Each Grantor hereby consents to the pledge hereunder of Equity Interests in any
Company in which such Grantor is a shareholder, member or partner by any other
Grantor that is a shareholder, member or partner in such Company.
 
Section 2.2.                      Secured Obligations Secured.  The security
interest created by each Grantor hereunder in its Collateral constitutes
continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter incurred or arising, including all renewals, extensions,
amendments, modifications, supplements, or restatements of or substitutions for
any of the Secured Obligations.  Without limiting the generality of the
foregoing, the Secured
 


 
Exhibit G - Page 9
 
 


Obligations shall include all post-petition interest, expenses, and other duties
and liabilities with respect to indebtedness or other obligations described
above in this Section 2.2, which would be owed but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization, or similar proceeding.
 
It is the intention of each Grantor which is a Subsidiary of Borrower and
Secured Party that this Agreement not constitute a fraudulent transfer or
fraudulent conveyance under any Law that may be applied hereto.  Each Grantor
which is a Subsidiary of Borrower and, by its acceptance hereof, Secured Party
hereby acknowledges and agrees that, notwithstanding any other provision of this
Agreement: (a) with respect to such Grantor, the indebtedness secured hereby
shall be limited to the maximum amount of indebtedness that can be incurred or
secured by such Grantor without rendering the Grantor insolvent or rendering the
security interests granted, and obligations incurred, hereunder by such Grantor,
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable Law, and (b) the Collateral pledged
by such Grantor hereunder shall be limited to the maximum amount of Collateral
that can be pledged by such Grantor without rendering the pledge of Collateral
by such Grantor subject to avoidance under Section 548 of the United States
Bankruptcy Code or any comparable provisions of any applicable Law.  Each
Grantor hereby acknowledges that the Secured Obligations are owed to the various
Credit Parties and that each Credit Party is entitled to the benefits of the
Liens given under this Agreement.
 
 
ARTICLE III  Representations, Warranties and Covenants
 
Section 3.1.                      Representations and Warranties.  Each Grantor
hereby represents and warrants that each of the representations and warranties
made in the Credit Agreement is true and correct insofar as it refers to such
Grantor and, in addition, each Grantor hereby represents and warrants to the
Credit Parties as follows:
 
(a)           Ownership Free of Liens.  Such Grantor has good and valid title to
its Collateral free and clear of all Liens, encumbrances or adverse claims,
except for Liens permitted under Section 7.01 of the Credit Agreement.  No
effective financing statement or other instrument similar in effect covering all
or any part of the Collateral is on file in any recording office except (i) any
which have been filed in respect of Liens permitted under Section 7.01 of the
Credit Agreement, and (ii) any such financing statements or other instruments
for which a termination statement that such Grantor is authorized to file has
been delivered to Secured Party.  Any and all references made in this Agreement
to Liens permitted under Section 7.01 of the Credit Agreement are made for the
purpose of limiting certain warranties and covenants made by Grantor herein and
such reference is not intended to affect the description herein of the
Collateral nor to subordinate the Liens and security interests hereunder to any
Liens permitted under Section 7.01 of the Credit Agreement.
 
(b)           Security Interest.  Such Grantor has and will have at all times
full right, power and authority to grant a security interest in its Collateral
to Secured Party as provided herein, free and clear of any Lien, adverse claim,
or encumbrance other than Liens permitted under Section 7.01 of the Credit
Agreement.  This Agreement creates a valid and binding first priority
 


 
Exhibit G - Page 10
 
 


security interest in favor of Secured Party in its Collateral, which security
interest secures all of the Secured Obligations.
 
(c)           Name, Place of Business and Formation. Schedule 5.13 of the Credit
Agreement (as such schedule may be amended or supplemented from time to time)
contains: (i) the type of organization of such Grantor, (ii) the jurisdiction of
organization of such Grantor and (iii) its organizational identification
number.  The full legal name of such Grantor is as set forth on such Schedule
5.13, and it has not done in the last five (5) years, and does not do, business
under any other name (including any trade-name or fictitious business name)
except for those names set forth on Schedule 3.1(A) (as such schedule may be
amended or supplemented from time to time).  Except as provided on Schedule
3.1(B), it has not changed its name, jurisdiction of organization, chief
executive office or sole place of business (or principal residence if such
Grantor is a natural person) or its corporate structure in any way (e.g, by
merger, consolidation, change in corporate form or otherwise) within the past
five (5) years.
 
(d)           Perfection.  The taking possession by Secured Party of all
certificates, instruments and cash constituting Collateral from time to time and
the filing of financing statements or other registration of pledge with the
Secretary of State (or equivalent governmental official) of the State or
Province in which such Grantor is organized, or other appropriate office, will
perfect, and, except with respect to any Collateral subject to a Lien permitted
under Section 7.01(b) or (c) of the Credit Agreement, establish the first
priority of, Secured Party’s security interest hereunder in the Collateral
securing the Secured Obligations to the extent provided in the UCC.  No further
or subsequent filing, recording, registration, other public notice or other
action is necessary or desirable to perfect or otherwise continue, preserve or
protect such security interest or protect such security interest except (i) for
continuation statements described in UCC Section 9-515(d), (ii) for filings
required to be filed in the event of a change in the name, identity,
organizational structure or location of such Grantor, or (iii) in the event any
financing statement or other registration of pledge filed by Secured Party
relating hereto otherwise becomes inaccurate or incomplete.
 
(e)           Receivables.  None of the Account Debtors in respect of any
Receivable is the government of the United States, any agency or instrumentality
thereof, any state or municipality or any foreign sovereign.
 
(f)           Company Rights.  All units, stock, interests and other securities
constituting the Company Rights have been duly authorized and validly issued,
are fully paid and (other than with respect to partnership and limited liability
company interests) non-assessable, and were not issued in violation of the
preemptive rights of any person or of any agreement by which Grantor or any
Company is bound. All documentary, stamp or other taxes or fees owing in
connection with the issuance, transfer or pledge of the Company Rights (or
rights in respect thereof) have been paid.  Except for rights of first refusal,
rights of first offer, drag-along or tag-along rights and similar rights
contained within the Company Agreements for Southern Dome (including, without
limitation, that certain Amended and Restated Operating Agreement for Southern
Dome, LLC, dated on or about August 1, 2005) and Webb-Duval Gatherers (and the
Secured Party hereby acknowledges that any foreclosure or sale in lieu of
foreclosure of any Company Rights with respect to Southern Dome or Webb-Duval
Gatherers must comply with any such rights including, without limitation,
Article IV of the aforementioned Amended and Restated Operating
 


 
Exhibit G - Page 11
 
 


Agreement for Southern Dome), no restrictions or conditions exist with respect
to the transfer, voting or capital of any Company Rights.  Grantor has delivered
to Secured Party all certificates and instruments evidencing Company
Rights.  All such certificates and instruments are valid and genuine and have
not been altered.  No Company has any outstanding stock rights, rights to
subscribe, options, warrants or convertible securities outstanding or any other
rights outstanding whereby any person would be entitled to have issued to it
units of ownership interest, stock or partnership or membership interests in any
Company.  Grantor has taken or concurrently herewith is taking all actions
necessary to perfect Secured Party’s security interest in the Company
Rights.  Except with respect to Pledged Shares, neither Grantor nor any Company
has elected the application of Article 8 of the UCC to apply to any Company or
any Company Rights, and Article 8 of the UCC is thus not applicable to any
Company, except with respect to any Corporation.   Grantor owns the interests in
each Company which are described on Exhibit A.  As of the date hereof, no
Company has made any calls for capital which have not been fully paid by Grantor
and by each other member of such Company.  Grantor is not in default under any
of the Company Agreements.  Neither the making of this Agreement nor the
exercise of any rights or remedies of Secured Party hereunder will cause a
default under any of the Company Agreements or otherwise adversely affect or
diminish any of the Company Rights, other than adverse effects or diminution of
Company Rights of Southern Dome or Webb-Duval Gatherers resulting from rights of
first refusal, rights of first offer, drag-along or tag-along rights and similar
rights triggered by an exercise of the Secured Party’s rights hereunder with
respect to interests therein pledged hereby.  Grantor’s rights under the Company
Agreements are enforceable in accordance with their terms, except as such
enforcement may be limited by bankruptcy, insolvency or similar Laws of general
application relating to the enforcement of creditors’ rights.
 
Section 3.2.                      Covenants.  Unless Secured Party shall
otherwise consent in writing, each Grantor will at all times (i) comply with the
covenants contained in the Credit Agreement which are applicable to such Grantor
and (ii) comply with the covenants contained in this Section 3.2 so long as any
part of the Secured Obligations or the Commitment is outstanding.
 
(a)           General.  Except for the security interest created by this
Agreement, such Grantor shall not create or suffer to exist any Lien upon or
with respect to any of the Collateral, except for Liens permitted by Section
7.01 of the Credit Agreement, and such Grantor shall defend the Collateral
against all Persons at any time claiming any interest therein.  Such Grantor
shall not produce, use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the
Collateral.  Such Grantor shall not take or permit any action which could impair
the Secured Party’s rights in the Collateral.  Such Grantor shall keep and
maintain at its own cost and expense satisfactory and complete records of the
Collateral.
 
(b)           Company Rights.  Except as permitted by Sections 7.04 and 7.05 of
the Credit Agreement, Grantor will maintain its ownership of the interests in
each Company listed on Exhibit A, and upon any such permitted sale or other
disposition, Secured Party agrees to release any Lien in favor of Secured Party
on any such interests concurrently with the consummation of such permitted sale
or disposition.  Grantor will timely honor all calls under any Company Agreement
to provide capital to any Company, and Grantor will not otherwise default in
performing any of Grantor’s obligations under any Company Agreement or allow any
Company
 


 
Exhibit G - Page 12
 
 


Rights to be adversely affected or diminished.  Grantor will promptly inform
Secured Party of any such failure to honor a capital call, default, adverse
effect, or diminution.  Grantor will promptly inform Secured Party of any such
failure to honor a capital call or default by another member, partner or
shareholder of any Company.  The Company Rights shall at all times be duly
authorized and validly issued and shall not be issued in violation of the
pre-emptive rights of any Person or of any agreement by which Grantor or the
Company thereof is bound.  Nothing herein shall require Grantor as a member,
partner or shareholder of a Company to cause such Company to initiate, approve,
adopt or order a capital call by such Company.
 
(c)           Delivery of Certificates.  All instruments and certificates and
true and correct copies of all other writings evidencing the Company Rights, if
any, shall be delivered to Secured Party on or prior to the execution and
delivery of this Agreement, together with a true and correct copy of each
Company Agreement and all amendments and supplements thereto.  All other
certificates and instruments and true and correct copies of all writings
hereafter evidencing or constituting Company Rights, if any, and copies of all
amendments or supplements to any Company Agreement (whether or not authorized
hereunder), shall be delivered to Secured Party promptly upon the receipt
thereof by or on behalf of Grantor.  All such certificates and instruments shall
be held by or on behalf of Secured Party pursuant hereto and shall be delivered
in suitable form for transfer by delivery with any necessary endorsement or
shall be accompanied by fully executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to Secured Party.  To
the extent that any of the Company Rights (whether now owned or hereafter
acquired) are not evidenced by a certificate, instrument or other writing, the
Grantor will take all actions required to perfect the security interest created
hereunder under applicable Law, and such other actions as the Secured Party
considers necessary or desirable to effect the foregoing, and upon request by
the Secured Party will provide an opinion of counsel satisfactory to the Secured
Party, acting reasonably, with respect to the pledge of uncertificated
interests.
 
(d)           Proceeds of Collateral.  If such Grantor shall receive, by virtue
of its being or having been an owner of any Company Rights, any certificate,
instrument, deed, bill of sale, promissory note, or other instrument or writing
(including any certificate representing a stock dividend or distribution or any
given in connection with any increase or reduction of capital, reorganization,
reclassification, merger, consolidation, sale of assets, liquidation, or partial
liquidation, combination of shares, stock split, spinoff or split-off) such
Grantor shall (i) receive the same in trust for the benefit of Secured Party,
(ii) segregate it from such Grantor’s other property, and, (iii) along with any
necessary endorsement or appropriate stock powers or instruments of transfer
duly executed in blank:  (1) with respect to any such certificates, instruments
or promissory notes, promptly deliver it to Secured Party in the exact form
received, to be held by Secured Party as Collateral, and (2) with respect to any
such deeds, bills of sale or other writings, use its commercially reasonable
efforts to deliver it to Secured Party in the exact form received, to be held by
Secured Party as Collateral.  If such Grantor shall receive, by virtue of its
being or having been an owner of any Company Rights, any (A) option or right,
whether as an addition to, substitution for, or in exchange for, any Company
Rights, or otherwise; (B) dividends or distributions payable in cash (except
such dividends or distributions permitted to be retained by such Grantor
pursuant to Section 4.8 hereof) or in securities or other property, or (C)
dividends or other distributions in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in surplus, such
 


 
Exhibit G - Page 13
 
 


Grantor shall receive the same in trust for the benefit of Secured Party, shall
segregate it from such Grantor’s other property, and shall promptly deliver it
to Secured Party in the exact form received, with any necessary endorsement or
appropriate stock powers or instruments of transfer duly executed in blank, to
be held by Secured Party as Collateral.
 
(e)           Diminution of Company Rights.  Grantor will not adjust, settle,
compromise, amend or modify any of the Company Rights or the Company Agreements,
except (i) with respect to each Company other than Southern Dome and Webb-Duval
Gatherers, as permitted (or not restricted) by the Credit Agreement and (ii)
with respect to Southern Dome and Webb-Duval Gatherers, to the extent such
adjustment, settlement, compromise, amendment or modification does not affect
the rights of the Administrative Agent and Lenders with respect to interests
therein pledged hereby in a material and adverse manner greater than its effect
on the rights of the Grantor with respect thereto.  Except with respect to
Southern Dome and Webb-Duval Gatherers, Grantor will not permit the creation of
any additional interests in any Company or the issuance of any additional shares
of any class of capital stock or any other interests of any Company (unless
immediately upon creation or issuance the same are pledged and delivered to
Secured Party pursuant to the terms hereof to the extent necessary to give
Secured Party a first priority security interest in total Company Rights after
such creation which are in the aggregate at least the same percentage of the
outstanding rights of the same kind in any Company as were subject hereto before
such issue), whether such additional interests are presently vested or will vest
upon the payment of money or the occurrence or nonoccurrence of any other
condition.
 
(f)           Status of Company Rights.  Except for the Pledged Shares, the
Company Rights are not and shall not at any time be evidenced by any
certificates.  The certificates evidencing the Company Rights shall at all times
be valid and shall not be altered.  The Company Rights at all times shall be
duly authorized, validly issued, fully paid and (other than with respect to
partnership and limited liability company interests) non-assessable, and shall
not be issued in violation of the pre-emptive rights of any Person or of any
agreement by which Grantor or any Company is bound and shall not be subject to
any restrictions with respect to transfer, voting or capital of such Company
Rights.
 
(g)           Restrictions on Collateral.  Such Grantor will not enter into any
agreement creating, or otherwise permit to exist, any restriction or condition
upon the transfer, voting, control, or exercise of any Company Rights other than
(i) with respect to each Company other than Southern Dome or Webb-Duval
Gatherers, any such restrictions or conditions contained in the applicable
Company’s Company Agreement or similar agreement as of the Closing Date, (ii)
with respect to Southern Dome and Webb-Duval Gatherers, restrictions or
conditions contained in such Company’s Company Agreement or similar agreement as
of the Closing Date or that do not in the aggregate affect the rights of the
Administrative Agent and the Lenders with respect to interests therein pledged
hereby in a material and adverse manner greater than their effect on the rights
of Grantor with respect thereto, and (iii) any restrictions or conditions
contained in any Company Agreement or similar agreement of a Person in whom a
Grantor makes an Investment permitted under Section 7.02 of the Credit Agreement
or otherwise acquires not in contravention of the Credit Agreement after the
date hereof, so long as such restrictions or conditions were not created in
anticipation or contemplation of such an Investment permitted under Section 7.02
of the Credit Agreement in or acquisition of the applicable Person.
 


 
Exhibit G - Page 14
 
 


(h)           Commercial Tort Claims.  If Grantor shall at any time hold or
acquire a material Commercial Tort Claim, Grantor shall immediately notify
Secured Party in writing of the details thereof and grant to Secured Party in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
reasonably acceptable to Secured Party.
 
 
ARTICLE IV  Remedies, Powers and Authorizations
 
Section 4.1.                      Provisions Concerning the Collateral.
 
(a)           Authorization to File Financing Statements; Additional
Filings.  Each Grantor hereby irrevocably authorizes Secured Party at any time
and from time to time to file, without the signature of Grantor, in any
jurisdiction any amendments to existing financing statements and any initial
financing statements and amendments thereto that (i) indicate the Collateral as
“all assets of Grantor and all proceeds thereof, and all rights and privileges
with respect thereto” or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC; (ii) contain any other information required by subchapter E of
Article 9 of the UCC for the sufficiency or filing office acceptance of any
financing statement or amendment, including the address of the Grantor, whether
such Grantor is an organization, the type of organization and any organization
identification number issued to such Grantor; and (iii) are necessary to
properly effectuate the transactions described in this Agreement, as determined
by Secured Party in its reasonable discretion.  Grantor agrees to furnish any
such information to Secured Party promptly upon request.  Grantor hereby further
authorizes Secured Party to file one or more continuation statements to such
financing statements. Each Grantor further agrees that a carbon, photographic or
other reproduction of this Security Agreement or of any financing statement
describing any Collateral is sufficient as a financing statement and may be
filed in any jurisdiction accepting same by Secured Party.
 
(b)           Power of Attorney.  Each Grantor hereby irrevocably appoints
Secured Party as such Grantor’s attorney-in-fact and proxy, with full authority
in the place and stead of such Grantor and in the name of such Grantor or
otherwise, from time to time in Secured Party’s discretion, if an Event of
Default shall have occurred and be continuing, to take any action, and to
execute or endorse any instrument, certificate or notice, which Secured Party
may deem necessary or advisable to accomplish the purposes of this Agreement,
including any action or instrument:  (i) to request or instruct each Company
(and each registrar, transfer agent, or similar Person acting on behalf of each
Company) to register the pledge or transfer of its Collateral to Secured Party;
(ii) to otherwise give notification to any Company, registrar, transfer agent,
financial intermediary, or other Person of Secured Party’s security interests in
its Collateral hereunder; (iii) to ask, demand, collect, sue for, recover,
compound, receive and give acquittance and receipts for moneys due and to become
due under or in respect of any of its Collateral; (iv) to receive, endorse and
collect any drafts or other instruments or documents included in its Collateral;
(v) to enforce any obligations included in its Collateral; and (vi) to file any
claims or take any action or institute any proceedings which Secured Party may
deem necessary or desirable for the collection of any of its Collateral or
otherwise to enforce, perfect, or establish the priority of the rights of
Secured Party with respect to any of its Collateral.  Each Grantor
 


 
Exhibit G - Page 15
 
 


hereby acknowledges that such power of attorney and proxy are coupled with an
interest, and are irrevocable.
 
(c)           Collection Rights.  Secured Party shall have the right at any
time, after the occurrence and during the continuance of a Default or of an
Event of Default, to notify, or require any Grantor to notify, any or all
Persons (including any Company) obligated to make payments which are included
among its Collateral (whether accounts, general intangibles, dividends,
distribution rights, Company Rights to Payment, or otherwise) of the assignment
thereof to Secured Party under this Agreement and to direct such obligors to
make payment of all amounts due or to become due to such Grantor thereunder
directly to Secured Party and, upon such notification and at the expense of such
Grantor and to the extent permitted by Law, to enforce collection thereof and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor could have done.  After such Grantor
receives notice that Secured Party has given (and after Secured Party has
required such Grantor to give) any notice referred to above in this subsection,
and so long as any Event of Default shall be continuing:
 
(i)           all amounts and proceeds (including instruments and writings)
received by such Grantor in respect of such rights to payment, accounts, general
intangibles, dividends, distribution rights or Company Rights to Payments shall
be received in trust for the benefit of Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
Secured Party in the same form as so received (with any necessary endorsement)
to be applied as specified in Section 4.3, and
 
(ii)           Such Grantor will not adjust, settle or compromise the amount or
payment of any such account or general intangible, Company Rights to Payments or
release wholly or partly any account debtor or obligor thereof (including any
Company) or allow any credit or discount thereon.
 
Section 4.2.                      Event of Default Remedies.  If an Event of
Default shall have occurred and be continuing, Secured Party may from time to
time in its discretion, without limitation and without notice except as
expressly provided below:
 
(a)           exercise in respect of the Collateral, in addition to any other
rights and remedies provided for herein, under the other Loan Documents or the
agreements evidencing Lender Hedging Obligations or Secured Cash Management
Obligations or otherwise available to it, all the rights and remedies of a
secured party on default under the UCC (whether or not the UCC applies to the
affected Collateral);
 
(b)           require each Grantor to, and each Grantor hereby agrees that it
will at its expense and upon request of Secured Party, promptly assemble all
books, records and information of such Grantor relating to the Collateral at a
place to be designated by Secured Party which is reasonably convenient to both
parties;
 
(c)           reduce its claim to judgment or foreclose or otherwise enforce, in
whole or in part, the security interest created hereby by any available judicial
procedure;
 


 
Exhibit G - Page 16
 
 


(d)           dispose of, at its office, on the premises of the respective
Grantor or elsewhere, all or any part of the Collateral, as a unit or in
parcels, by public or private proceedings, and by way of one or more contracts
(it being agreed that the sale of any part of the Collateral shall not exhaust
Secured Party’s power of sale, but sales may be made from time to time, and at
any time, until all of the Collateral has been sold or until the Secured
Obligations have been paid and performed in full), and at any such sale it shall
not be necessary to exhibit any of the Collateral;
 
(e)           buy (or allow or one or more of the Credit Parties to buy) the
Collateral, or any part thereof, at any public sale;
 
(f)           buy (or allow or one or more of the Credit Parties to buy) the
Collateral, or any part thereof, at any private sale if the Collateral is of a
type customarily sold in a recognized market or is of a type which is the
subject of widely distributed standard price quotations;
 
(g)           appoint by instrument in writing one or more receivers, managers
or receiver/manager for the Collateral or the business and undertaking of any
Grantor pertaining to the Collateral (the “Receiver”).  Any such Receiver will
have, in addition to any other rights, remedies and powers which a Receiver may
have at Law, in equity or by statute, the rights and powers set out elsewhere in
this Section 4.2.  In exercising such rights and powers, any Receiver will act
as and for all purposes will be deemed to be the agent of Grantors and no Credit
Party will be responsible for any act or default of any Receiver.  The Credit
Parties may remove any Receiver and appoint another from time to time.  No
Receiver appointed by the Credit Parties need be appointed by, nor need its
appointment by ratified by, or its actions in any way supervised by a court;
 
(h)           apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and each Grantor hereby
consents to any such appointment; and
 
(i)           at its discretion, retain the Collateral in satisfaction of the
Secured Obligations whenever the circumstances are such that Secured Party is
entitled to do so under the UCC or otherwise (provided that Secured Party shall
in no circumstances be deemed to have retained the Collateral in satisfaction of
the Secured Obligations in the absence of an express notice by Secured Party to
such Grantor that Secured Party has either done so or intends to do so).
 
Each Grantor agrees that, to the extent notice of sale shall be required by Law,
at least ten (10) days’ notice to such Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  Secured Party shall not be obligated to
make any sale of Collateral regardless of notice of sale having been
given.  Secured Party may adjourn any public or private sale from time to time
by announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
 
Section 4.3.                      Application of Proceeds.  If any Event of
Default shall have occurred and be continuing, Secured Party may in its
discretion apply any cash proceeds from the Collateral held by Secured Party as
Collateral, and any cash proceeds received by Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral, as provided in Section 8.03 of the Credit Agreement.
 


 
Exhibit G - Page 17
 
 


Section 4.4.                      Deficiency.  In the event that the proceeds of
any sale, collection or realization of or upon Collateral by Secured Party are
insufficient to pay all Secured Obligations and any other amounts to which
Secured Party is legally entitled, Grantors shall be liable for the deficiency,
together with interest thereon as provided in the governing Loan Documents and
the agreements evidencing Lender Hedging Obligations or Secured Cash Management
Obligations, together with the costs of collection and the reasonable fees of
any legal counsel employed by Secured Party, L/C Issuer, Swing Line Lender or
Lenders to collect such deficiency.
 
Section 4.5.                      Indemnity and Expenses.  In addition to, but
not in qualification or limitation of, any similar obligations under other Loan
Documents or the agreements evidencing Lender Hedging Obligations or Secured
Cash Management Obligations:
 
(a)           each Grantor will indemnify each Credit Party from and against any
and all claims, losses and liabilities arising out of or resulting from this
Agreement (including enforcement of this Agreement), whether based on contract,
tort or any other theory, whether brought by a third party or by such Grantor or
any other Loan Party, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the negligence of the Indemnitee; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by such Grantor or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Grantor or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.
 
(b)           each Grantor will upon demand pay to Secured Party the amount of
any and all reasonable costs and expenses, including the fees and disbursements
of Secured Party’s counsel and of any experts and agents, which Secured Party
may incur in connection with (a) the transactions which give rise to this
Agreement, (b) the preparation of this Agreement and the perfection and
preservation of this security interest created under this Agreement, (c) the
administration of this Agreement; (d) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
Collateral; (e) the exercise or enforcement of any of the rights of Secured
Party hereunder; or (f) the failure by Grantor to perform or observe any of the
provisions hereof, except expenses resulting from Secured Party’s gross
negligence or willful misconduct.
 
Section 4.6.                      Non-Judicial Remedies.  In granting to Secured
Party the power to enforce its rights hereunder without prior judicial process
or judicial hearing, each Grantor expressly waives, renounces and knowingly
relinquishes any legal right which might otherwise require Secured Party to
enforce its rights by judicial process.  In so providing for non-judicial
remedies, each Grantor recognizes and concedes that such remedies are consistent
with the usage of trade, are responsive to commercial necessity, and are the
result of a bargain at arm’s length.  Nothing herein is intended, however, to
prevent Secured Party or any Grantor from resorting to judicial process at its
option.
 


 
Exhibit G - Page 18
 
 


Section 4.7.                      Other Recourse.  Each Grantor waives any right
to require any Credit Party to proceed against any other Person, to exhaust any
Collateral or other security for the Secured Obligations, or to have any Loan
Party joined with such Grantor in any suit arising out of the Secured
Obligations or this Agreement, or pursue any other remedy in Secured Party’s
power.  Each Grantor further waives any and all notice of acceptance of this
Agreement and of the creation, modification, rearrangement, renewal or extension
for any period of any of the Secured Obligations of any Loan Party from time to
time.  Each Grantor further waives any defense arising by reason of any
disability or other defense of any Loan Party or by reason of the cessation from
any cause whatsoever of the liability of any Loan Party.  This Agreement shall
continue irrespective of the fact that the liability of any Loan Party may have
ceased and, irrespective of the validity or enforceability of any other Loan
Document or any agreement evidencing Lender Hedging Obligations or Secured Cash
Management Obligations to which such Grantor or any Loan Party may be a party,
and notwithstanding any death, incapacity, reorganization, or bankruptcy of any
Loan Party or any other event or proceeding affecting any Loan Party.  Until all
of the Secured Obligations shall have been paid in full, no Grantor shall have
any right to subrogation and each Grantor waives the right to enforce any remedy
which any Credit Party has or may hereafter have against any Loan Party, and
waives any benefit of and any right to participate in any other security
whatsoever now or hereafter held by Secured Party.  Each Grantor authorizes each
Credit Party, without notice or demand, without any reservation of rights
against such Grantor, and without in any way affecting such Grantor’s liability
hereunder or on the Secured Obligations, from time to time to (a) take or hold
any other property of any type from any other Person as security for the Secured
Obligations, and exchange, enforce, waive and release any or all of such other
property, (b) apply the Collateral or such other property and direct the order
or manner of sale thereof as Secured Party may in its discretion determine,
(c) renew, extend for any period, accelerate, modify, compromise, settle or
release any of the obligations of any Loan Party in respect of any or all of the
Secured Obligations or other security for the Secured Obligations, (d) waive,
enforce, modify, amend, restate or supplement any of the provisions of any Loan
Document or any agreement evidencing Lender Hedging Obligations or Secured Cash
Management Obligations with any Person other than such Grantor, and (e) release
or substitute any Loan Party.
 
Section 4.8.                      Exercise of Company Rights.
 
(a)           So long as no Event of Default shall have occurred and be
continuing Grantors may receive, retain and use, free and clear of any Lien
created hereby, any and all Company Rights to Payment paid in respect of the
Collateral, provided, however, that any and all Company Rights to Payment paid
or payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Company Rights shall be, and shall forthwith be delivered to Secured Party
to hold as, Company Rights and shall, if received by any Grantor, be received in
trust for the benefit of Secured Party, be segregated from the other property or
funds of such Grantor, and be forthwith delivered to Secured Party in the exact
form received with any necessary endorsement, to be held by Secured Party as
Collateral.
 
(b)           Anything herein to the contrary notwithstanding, Grantors may at
all times exercise any and all voting rights pertaining to the Company Rights
and Other Company Rights for any purpose not inconsistent with the terms of this
Agreement.
 


 
Exhibit G - Page 19
 
 


(c)           Upon the occurrence and during the continuance of an Event of
Default:
 
(i)           all rights of each Grantor to receive and retain the Company
Rights to Payment which it would otherwise be authorized to receive and retain
pursuant to subsection (a) of this section shall automatically cease, and all
such rights shall thereupon become vested in Secured Party which shall thereupon
have the sole right to receive and hold as Collateral such Company Rights to
Payment;
 
(ii)           without limiting the generality of the foregoing, Secured Party
may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Company Rights, other than voting rights pertaining to the Company Rights, as if
it were the absolute owner thereof, including, without limitation, the right to
exchange, in its discretion, any and all of the Company Rights upon the merger,
consolidation, reorganization, recapitalization or other adjustment of any
Company, or upon the exercise by any Company of any right, privilege or option
pertaining to any Company Rights, and, in connection therewith, to deposit and
deliver any and all of the Company Rights with any committee, depository,
transfer agent, registrar or other designated agent upon such terms and
conditions as it may determine and any and all rights to dissolve any Company or
to compel distribution of any Company’s assets; and
 
(iii)           all Company Rights to Payments which are received by Grantor
contrary to the provisions of subsection (c)(i) of this section shall be
received in trust for the benefit of Secured Party, shall be segregated from
other funds of such Grantor, and shall be forthwith paid over to Secured Party
as Company Rights in the exact form received, to be held by Secured Party as
Collateral.
 
Section 4.9.                      Private Sale of Company Rights.  Each Grantor
recognizes that Secured Party may deem it impracticable to effect a public sale
of all or any part of the Company Rights and that Secured Party may, therefore,
determine to make one or more private sales of any such Company Rights to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the same for their own account, for investment and not with a
view to the distribution or resale thereof.  Each Grantor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that Secured
Party shall have no obligation to delay sale of any such Company Rights for the
period of time necessary to permit their registration for public sale under the
Securities Act of 1933, as amended (the “Securities Act”), to the extent, if
any, that the Securities Act would be applicable thereto.  Each Grantor further
acknowledges and agrees that any offer to sell any Company Rights which has been
(a) publicly advertised on a bona fide basis in a newspaper or other publication
of general circulation in the financial community of New York, New York (to the
extent that such an offer may be so advertised without prior registration under
the Securities Act), or (b) made privately in the manner described above to not
less than fifteen (15) bona fide offerees shall be deemed to involve a “public
disposition” for the purposes of Section 9-610(c) of the UCC (or any successor
or similar, applicable statutory provision) as then in effect in the State of
New York, notwithstanding that such sale may not constitute a “public offering”
under the
 


 
Exhibit G - Page 20
 
 


Securities Act, and that Secured Party or one or more of the Credit Parties may,
in such event, bid for the purchase of such Company Rights.
 
 
ARTICLE V  Miscellaneous
 
Section 5.1.                      Notices.  Any notice or communication required
or permitted hereunder shall be given, in the case of Borrower, as provided in
the Credit Agreement and, in the case of any other Grantor, as provided in such
Grantor’s Guaranty in favor of Secured Party, for the benefit of the Credit
Parties.
 
Section 5.2.                      Amendments; Security Agreement
Supplements.  No amendment of any provision of this Agreement shall be effective
unless it is in writing and signed by each Grantor and Secured Party, and no
waiver of any provision of this Agreement, and no consent to any departure by
any Grantor therefrom, shall be effective unless it is in writing and signed by
Secured Party, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given and to the extent
specified in such writing.  In addition, all such amendments and waivers shall
be effective only if given with the necessary approvals of Lenders as required
in the Credit Agreement.  Upon the execution and delivery by any Person of a
pledge agreement supplement pursuant to the terms of Section 6.12 of the Credit
Agreement in substantially the form of Exhibit B (each, a “Security Agreement
Supplement”), (a) such Person shall be referred to as an “Additional Grantor”
and shall become and be a Grantor hereunder, and each reference in this
Agreement to a “Grantor” shall also mean and be a reference to such Additional
Grantor, and each reference in any other Loan Document to a “Grantor” shall also
mean and be a reference to such Additional Grantor, and (b) each reference
herein to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to this Agreement, and each reference in any other Loan Document to
the “Security Agreement,” “thereunder,” “thereof” or words of like import
referring to this Agreement, shall mean and be a reference to this Agreement as
supplemented by such Security Agreement Supplement.
 
Section 5.3.                      Preservation of Rights.  No failure on the
part of Secured Party or any other Credit Party to exercise, and no delay in
exercising, any right hereunder or under any other Loan Document or any
agreement evidencing Lender Hedging Obligations or Secured Cash Management
Obligations shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  Neither the execution nor the delivery of this
Agreement shall in any manner impair or affect any other security for the
Secured Obligations.  The rights and remedies of Secured Party provided herein,
in the other Loan Documents and agreements evidencing Lender Hedging Obligations
or Secured Cash Management Obligations are cumulative and are in addition to,
and not exclusive of, any rights or remedies provided by Law.  The rights of
Secured Party under any Loan Document or any agreement evidencing Lender Hedging
Obligations or Secured Cash Management Obligations against any party thereto are
not conditional or contingent on any attempt by Secured Party to exercise any of
its rights or exhaust any recourse under any other Loan Document or any
agreement evidencing Lender Hedging Obligations or Secured Cash Management
Obligations against such party or against any other Person.
 


 
Exhibit G - Page 21
 
 


Section 5.4.                      Unenforceability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
invalidity without invalidating the remaining portions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 5.5.                      Survival of Agreements.  All representations
and warranties of each Grantor herein, and all covenants and agreements herein
shall survive the execution and delivery of this Agreement, the execution and
delivery of any other Loan Documents or any agreements evidencing Lender Hedging
Obligations or Secured Cash Management Obligations and the creation of the
Secured Obligations.
 
Section 5.6.                      Other Liable Party.  Neither this Agreement
nor the exercise by Secured Party or the failure of Secured Party to exercise
any right, power or remedy conferred herein or by Law shall be construed as
relieving any Loan Party from liability on the Secured Obligations or any
deficiency thereon.  This Agreement shall continue irrespective of the fact that
the liability of any Loan Party may have ceased or irrespective of the validity
or enforceability of any other Loan Document or any agreement evidencing Lender
Hedging Obligations or Secured Cash Management Obligations to which any Grantor
or any Loan Party may be a party, and notwithstanding the reorganization, death,
incapacity or bankruptcy of any Loan Party, and notwithstanding the
reorganization or bankruptcy or other event or proceeding affecting any Loan
Party.
 
Section 5.7.                      Binding Effect and Assignment.  This Agreement
creates a continuing security interest in the Collateral and (a) shall be
binding on each Grantor and its successors and permitted assigns and (b) shall
inure, together with all rights and remedies of Secured Party hereunder, to the
benefit of Secured Party and its successors, transferees and assigns.  Without
limiting the generality of the foregoing, Secured Party, Swing Line Lender, L/C
Issuer or any Lender may pledge, assign or otherwise transfer any or all of its
rights hereunder as provided in the Credit Agreement, and such other Person
shall thereupon become vested with all of the benefits in respect thereof
granted to Secured Party, herein or otherwise.  None of the rights or duties of
any Grantor hereunder may be assigned or otherwise transferred without the prior
written consent of Secured Party.
 
Section 5.8.                      Termination.  It is contemplated by the
parties hereto that there may be times when no Secured Obligations are
outstanding, but notwithstanding such occurrences, this Agreement shall remain
valid and shall be in full force and effect as to subsequent outstanding Secured
Obligations.  Upon the satisfaction in full of the Secured Obligations and the
termination or expiration of the Credit Agreement and all agreements evidencing
Secured Hedging Obligations, then upon written request for the termination
hereof delivered by Borrower to Secured Party, this Agreement and the security
interest created hereby shall terminate and all rights to the Collateral shall
revert to Grantors.  Secured Party will, upon the respective Grantor’s request
and at such Grantor’s expense, return to such Grantor such of the Collateral as
shall not have been sold or otherwise disposed of and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.
 
Section 5.9.                      Governing Law and Choice of Venue.  This
Agreement shall be governed by and construed in accordance with the Laws of the
State of New York, except to the extent that
 


 
Exhibit G - Page 22
 
 


the perfection and the effect of perfection or non-perfection of the security
interest created hereunder, in respect of any particular Collateral, are
governed by the Laws of a jurisdiction other than such State.  Each of the
Grantors irrevocably waives any objection, to the extent permitted by applicable
Law, that it may now or hereafter have (including any claim of inconvenient
forum) to the venue of any legal proceeding arising out of or relating to this
Agreement in the courts of the State of New York sitting in New York County and
of the United States District Court of the Southern District of New York, and
any appellate court from any thereof.
 
Section 5.10.                      Counterparts.  This Agreement may be
separately executed in any number of counterparts (including by facsimile
transmission), all of which when so executed shall be deemed to constitute one
and the same Agreement.
 
Section 5.11.                      “Loan Document.”  This Agreement is a “Loan
Document,” as defined in the Credit Agreement, and, except as expressly provided
herein to the contrary, this Agreement is subject to all provisions of the
Credit Agreement governing such Loan Documents.  In the event of a conflict
between the terms and conditions of the Credit Agreement and this Agreement, the
terms and conditions of the Credit Agreement shall control.
 
Section 5.12.                      FINAL AGREEMENT.  THIS WRITTEN PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL
AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 5.13.                      Amendment and Restatement.  Various of the
undersigned Grantors are borrowers, co-borrowers or guarantors, or otherwise
obligated with respect to the outstanding indebtedness and obligations under the
Existing Credit Agreement as of the date hereof.  Each such undersigned Grantor
hereby acknowledges, represents, warrants and agrees that this Agreement and the
obligations hereunder amend, restate, renew and extend (and do not novate or
extinguish) any and all obligations and Liens of such undersigned Grantor under
the Existing Credit Agreement and any loan documents executed or delivered in
connection therewith by such undersigned Grantor.
 




[The remainder of this page is intentionally left blank.]


 


 
Exhibit G - Page 23
 
 


IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its officer thereunto duly authorized, as of the date first above
written.
 


 
 
Copano Energy, L.L.C.



By:
Name:
Title:



 
Exhibit G - Page 24
 
 


[Name of Guarantor]
By:
Name:
Title:




Address of each Guarantor:


Attention:
Telephone:
Telecopier:  713-621-9545


 
Exhibit G - Page 25
 
 


SCHEDULE 3.1
 








 
Exhibit G - Page 26
 
 


EXHIBIT A
 
SUBSIDIARIES
 


 


 
Exhibit G - Page 27
 
 


EXHIBIT B
 
FORM OF SECURITY AGREEMENT SUPPLEMENT
 


 
___________, 20__
 
Bank of America, N.A., as Administrative Agent
1455 Market Street
San Francisco, CA  94103
Attention:  Kathleen Carry
Mail Code:  CA5-701-05-19
 
 
Re:
Second Amended and Restated Credit Agreement dated as of June [  ], 2011 (as
from time to time amended, supplemented, restated, increased, extended or
otherwise modified, the “Credit Agreement”), among Copano Energy, L.L.C., a
Delaware limited liability company (“Borrower”), Bank of America, N.A., as
Administrative Agent, as Swing Line Lender and as L/C Issuer, and the Lenders
from time to time party thereto.

 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement and to the that certain Second Amended
and Restated Pledge and Security Agreement of even date therewith executed by
the grantors party thereto in favor of Administrative Agent, for the benefit of
the Credit Parties (as heretofore amended, supplemented, restated or otherwise
modified, the “Original Security Agreement”; such Original Security Agreement,
as in effect on the date hereof and as it may hereafter be amended,
supplemented, restated or otherwise modified from time to time, together with
this Security Agreement Supplement, being the “Security Agreement”).  The
capitalized terms defined in the Security Agreement and not otherwise defined
herein are used herein as therein defined.
 
Section 1.  Grant of Security Interest.  The undersigned Grantor hereby confirms
the grant to the Secured Party set forth in the Security Agreement of, and does
hereby grant to the Secured Party, a security interest in all of Grantor’s
right, title and interest in and to all Collateral to secure the Secured
Obligations, in each case whether now or hereafter existing or in which Grantor
now has or hereafter acquires an interest and wherever the same may be
located.  The undersigned Grantor represents and warrants that the attached
Supplements to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.
 
Section 2.  Obligations Under the Security Agreement.  The undersigned Grantor
hereby agrees, as of the date first above written, to be bound as a Grantor by
all of the terms and conditions of the Security Agreement to the same extent as
each of the other Grantors thereunder.  The undersigned Grantor further agrees,
as of the date first above written, that each reference in the Security
Agreement to an “Additional Grantor” or a “Grantor” shall also mean and be a
reference to the undersigned, and each reference in any other Loan Document to a
“Grantor” or a “Loan Party” shall also mean and be a reference to the
undersigned.
 


 
Exhibit G - Page 28
 
 
 
Section 3.  Representations, Warranties and Covenants.  The undersigned Grantor
hereby (a) makes each representation and warranty set forth in Section 3.1 of
the Security Agreement and (b) undertakes each covenant obligation set forth in
Section 3.2 of the Security Agreement, in each case to the same extent as each
other Grantor.
 
Section 4.  Governing Law and Choice of Venue. This Security Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
except to the extent that the perfection and the effect of perfection or
non-perfection of the security interest created hereunder, in respect of any
particular Collateral, are governed by the Laws of a jurisdiction other than
such State.  Each of the Grantors irrevocably waives any objection, to the
extent permitted by applicable Law, that it may now or hereafter have (including
any claim of inconvenient forum) to the venue of any legal proceeding arising
out of or relating to this Security Agreement in the courts of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof.
 
Section 6.  FINAL AGREEMENT.  THIS WRITTEN AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR OR CONTEMPORANEOUS ORAL AGREEMENTS OF THE
PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES
HERETO.
 


 
[Remainder of page intentionally left blank]
 


 
Exhibit G - Page 29
 
 


IN WITNESS WHEREOF, the undersigned has caused this Security Agreement
Supplement to be executed and delivered by its officer thereunto duly
authorized, as of the date first above written.
 
Very truly yours,
 


 
[NAME OF ADDITIONAL GRANTOR]
 


 


 
By:
Name:
Title:
 


 


 


 


 


 
Exhibit G - Page 30
 
 


EXHIBIT H


 
OPINION MATTERS
 
The matters contained in the following Sections of the Credit Agreement should
be covered by the legal opinion:
 
 
·
Section 5.01(a), (b) and (c)

 
 
·
Section 5.02

 
 
·
Section 5.03

 
 
·
Section 5.04

 
 
·
Section 5.14 (last sentence)

 
In addition, matters with respect to lien and security interest creation and
perfection should be covered by the legal opinion.
 


 


 
 
 
 


EXHIBIT I


 
SOLVENCY CERTIFICATE
 
The undersigned, being the duly elected and presently serving Chief Financial
Officer of Copano Energy, L.L.C., a Delaware limited liability company (the
“Borrower”), delivers this certificate pursuant to Section 4.01(xi) of that
certain Second Amended and Restated Credit Agreement, dated as of the date
hereof, among the Company, Bank of America, N.A., as L/C Issuer and
Administrative Agent, and the banks and other financial institutions listed on
the signature pages thereto (the “Credit Agreement”).  Capitalized terms used
but not defined herein shall have the meanings attributed to such terms in the
Credit Agreement.  The undersigned hereby certifies that:
 
1.           I am the Chief Financial Officer of Copano Energy, L.L.C., a
Delaware limited liability company.
 
2.           Reference is made to that certain Credit Agreement; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Borrower, the Lenders party thereto from time to time,
and Bank of America, N.A. as Administrative Agent and L/C Issuer.
 
3.           I have reviewed the terms and provisions of the Credit Agreement,
together with each of the Loan Documents, and, in my opinion, have made, or have
caused to be made under my supervision, such examination or investigation as is
necessary to enable me to express an informed opinion as to the matters referred
to herein.
 
4.           Based upon my review and examination described in paragraph 3
above, I certify that as of the date hereof, upon giving effect to the execution
of the Credit Agreement and the other Loan Documents by the Borrower and each
Guarantor that is a party thereto and the consummation of the transactions
contemplated thereby, the Borrower and each Guarantor is Solvent, taking into
account rights of contribution from its Affiliates.
 
The foregoing certifications are made and delivered as of June 10, 2011.
 


 
COPANO ENERGY, L.L.C.
 




By:                                                        
Name:
Title:           Senior Vice President
and Chief Financial Officer
 


 


 
 
 
 


EXHIBIT J


 
FORM OF COLLATERAL SHARING AGREEMENT
 


 
 
 
 



 





 

